Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 1 of 147




                                               EXHIBIT F
  REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION OF DEFENDANTS WARRIOR
  TRADING, INC. AND ROSS CAMERON FOR JUDGMENT ON THE PLEADINGS; OR, IN THE
                                     ALTERNATIVE, TO STAY THE PRESENT CASE
                                                  EFiled:
     Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed       Feb Page
                                                    05/03/19  21 2019
                                                                   2 of01:57PM
                                                                        147    EST
                                                  Transaction ID 62986253
                                                  Case No. 2019-0140-
     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

WARRIOR TRADING, INC., a
Delaware corporation,


                Plaintiff,
v.                                        C.A. No.:

JEFFREY FORTIS, an individual and
as Trustee of the Jeffrey Fortis Family
Trust,

                Defendant.

            VERIFIED COMPLAINT TO COMPEL ARBITRATION

       Plaintiff Warrior Trading, Inc. (“Warrior Trading”), by and through its

undersigned counsel, files this Complaint to compel arbitration and alleges as

follows:

                                     PARTIES

       1.    Warrior Trading is a Delaware corporation. Formerly known as

Newfane Design, Inc., a Vermont corporation, it domesticated in Delaware as

“Warrior Trading, Inc.” in October 2017. Warrior Trading maintains its principal

office in Massachusetts.

       2.    Ross Cameron (“Cameron”) is the founder, president, and Chief

Executive Officer of Warrior Trading, a full-time day trader, and the head trading

mentor for Warrior Trading. Cameron is also the majority shareholder, currently

owning 1,001 of the total 1,540 shares of capital stock of Warrior Trading.
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 3 of 147


      3.     Defendant Jeffrey Fortis (“Fortis”) is a resident of the State of

California. Fortis is also the trustee of the Jeffrey Fortis Family Trust (“Fortis

Trust”).

      4.     Fortis is the former Chief Operating Officer, a former employee, and a

former shareholder of Warrior Trading. Prior to his termination, Fortis was also

one of Warrior Trading’s trading mentors for students. Fortis or the Fortis Trust

owned 462 shares at the time Fortis was terminated for cause and forfeited any and

all shareholder rights.

      5.     Alex Fortis (“Alex”) is Fortis’s brother, an employee of Warrior

Trading, and owner of 77 shares of Warrior Trading capital stock.

                                JURISDICTION

      6.     This Court has jurisdiction to order arbitration pursuant to 10 Del. C.

§§ 341, 5701, and 5702(c).

                                     FACTS

      7.     Warrior Trading, Cameron, Fortis, and Alex are each signatories to a

shareholder agreement, dated August 18, 2016 and amended December 15, 2017.

The agreement and amendment are referred to herein as the “Shareholder

Agreement.” A true and correct copy of the Shareholder Agreement is attached as

Exhibit 1.

      8.     The Shareholder Agreement provides that “[t]he laws of the State of



                                         2
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 4 of 147


Delaware shall govern the terms of this Agreement.” It further provides that

“[a]ny controversy or claim arising out of or relating to this Agreement, or breach

thereof, shall be settled by binding arbitration to be held in Delaware or such other

agreed location.” Shareholder Agreement § 14(g).

      9.     On January 2, 2019, Warrior Trading served Fortis and his counsel

with a letter enclosing a demand for arbitration (the “Arbitration Demand”). A

true and correct copy of the January 2, 2019 letter is attached as Exhibit 2. A true

and correct copy of the Arbitration Demand is attached as Exhibit 3.

      10.    Fortis did not respond to the letter. Nor did he agree to arbitration.

      11.    Accordingly, on February 1, 2019, Warrior Trading initiated

arbitration with the American Arbitration Association (“AAA”) by filing a demand

(the “AAA Demand”). A true and correct copy of the AAA Demand is attached as

Exhibit 4.

      12.    On February 11, 2019, the AAA sent Warrior Trading and Fortis a

letter acknowledging receipt of the AAA Demand.            The AAA requested the

parties’ written agreement by February 18, 2019 to “authorize the AAA to

administer this dispute under its Employment Arbitration Rules.” A true and

correct copy of the February 11, 2019 letter is attached as Exhibit 5.

      13.    On February 12, 2019, Fortis’ counsel at Richards Layton & Finger,

P.A., indicated that they would not be representing Fortis in connection with the



                                          3
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 5 of 147


arbitration, but stated that they have forwarded to Fortis prior communications

from Warrior Trading in connection with the arbitration and would forward the

February 11, 2019 letter from the AAA.

       14.    After filing the AAA Demand, Warrior Trading realized that it had

inadvertently omitted a complete copy of the Shareholder Agreement in its

submission to the AAA. On February 15, 2019, Warrior Trading provided the

AAA with a corrected version of the Arbitration Demand containing a complete

copy of the Shareholder Agreement. In doing so, Warrior Trading also informed

the AAA that Fortis had retained new counsel, who was copied to the letter. A true

and correct copy of the February 15, 2019 letter and enclosure is attached as

Exhibit 6.

       15.    On February 14, 2019, Warrior Trading provided the AAA with its

written consent. As of the undersigned date, Fortis has not provided the AAA with

his written consent.

                        COUNT I
 (COMPEL ARBITRATION PURSUANT TO 10 DEL. C. §§ 5701, ET SEQ.)

       16.    Warrior Trading incorporates by reference each of the foregoing

allegations as if fully set forth herein.

       17.    According to 10 Del. C. § 5701,

              A written agreement to submit to arbitration any
              controversy existing at or arising after the effective date
              of the agreement is valid, enforceable and irrevocable,

                                            4
    Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 6 of 147


              save upon such grounds as exist at law or in equity for
              the revocation of any contract, without regard to the
              justiciable character of the controversy, and confers
              jurisdiction on the Chancery Court of the State to enforce
              it and to enter judgment on an award. In determining any
              matter arising under this chapter, the Court shall not
              consider whether the claim with respect to which
              arbitration is sought is tenable, or otherwise pass upon
              the merits of the dispute.

       18.    According to 10 Del. C. § 5702(c),

             Unless an arbitration agreement complies with the
             standard set forth in subsection (a) of this section for the
             applicability of the Delaware Uniform Arbitration Act,
             any application to the Court of Chancery to enjoin or stay
             an arbitration, obtain an order requiring arbitration, or to
             vacate or enforce an arbitrator’s award shall be decided by
             the Court of Chancery in conformity with the Federal
             Arbitration Act [9 U.S.C. § 1 et seq.], and such general
             principles of law and equity as are not inconsistent with
             that Act.

Subsection (a) of § 5702 concerns agreements “specifically referencing the

Delaware Uniform Arbitration Act [§ 5701 et seq. of this title] and the parties’

desire to have it apply to their agreement confers jurisdiction on the Court to

enforce the agreement under this chapter and to enter judgment on an award

thereunder . . . .”

       19.    According to 10 Del. C. § 5703, “[a] party aggrieved by the failure of

another to arbitrate may file a complaint for an order compelling arbitration.”

       20.    While the Shareholder Agreement does not specifically reference the

Delaware Uniform Arbitration Act, through it Fortis and Warrior Trading agreed

                                          5
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 7 of 147


that “[a]ny controversy or claim arising out of or relating to this Agreement, or

breach thereof, shall be settled by binding arbitration to be held in Delaware or

such other agreed location.” Shareholder Agreement § 14(g). Accordingly, this

Court has jurisdiction under 10 Del. C. § 5702(c) to compel Fortis to arbitrate.

         21.   In compliance with the Shareholder Agreement, Warrior Trading

served Fortis with the Arbitration Demand and subsequently initiated the AAA

Demand.

         22.   In breach of the Shareholder Agreement, Fortis has refused to

arbitrate. He has not responded to the Arbitration Demand and has not agreed to

proceed with the AAA arbitration in response to the AAA Demand.

         23.   The Court should enter an order compelling Fortis to arbitrate in the

AAA in response to the AAA Demand.

                               PRAYER FOR RELIEF

         WHEREFORE, Warrior Trading respectfully requests this Court to enter an

order:

               (1)   Compelling Fortis to participate in the AAA arbitration in

         response to the AAA Demand or, alternatively, compelling Fortis to arbitrate

         in compliance with the Shareholder Agreement before another arbitrator and

         subject to such procedures as the Court deems just and appropriate;

               (2)   Awarding Warrior Trading their costs in this action, including



                                           6
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 8 of 147


      attorneys’ fees; and

            (3)    Granting Warrior Trading such other and further relief as this

      Court deems just and appropriate.




OF COUNSEL:                                   CONNOLLY GALLAGHER LLP

                                              /s/ Ryan P. Newell
Leigh Goddard                                 Timothy M. Holly (#4106)
Laura Jacobsen                                Ryan P. Newell (#4744)
McDONALD CARANO LLP                           The Brandywine Building
100 W. Liberty Street, Tenth Floor            1000 West Street, Suite 1400
Reno, Nevada 89505                            Wilmington, DE 19801
Telephone: (775) 788-2000                     Telephone: (302) 757-7300
Facsimile: (775) 788-2020                     Facsimile: (302) 757-7299
lgoddard@mcdonaldcarano.com                   tholly@connollygallagher.com
ljacobsen@mcdonaldcarano.com                  rnewell@connollygallagher.com

                                              Attorneys for Plaintiff Warrior Trading,
DATED: February 21, 2019                      Inc.




                                          7
                                             EFiled:
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed       Feb Page
                                               05/03/19  21 2019
                                                              9 of01:57PM
                                                                   147    EST
                                             Transaction ID 62986253
                                             Case No. 2019-0140-




                    Exhibit 1
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 10 of 147


                                    NEWFANE DESIGN, INC.


                                      Shareholder Agreement

                  This     Agreement         ("Agreement")     is   made    on                    at
    Phv*T«i/>g/ /T"        . by and among NEWFANE DESIGN, INC., a                          Vermont
   corporation (the "Company"), and the undersigned holders of shares of
                                                                         common stock
   (collectively, the "Shareholders"), with respect to all shares of the
                                                                         Company's capital
   stock now or hereafter outstanding, for the purpose of protecti
                                                                  ng the Company and the
   Shareholders, as well as providing continuity for the Company's business
                                                                            in the event of
   the occurrence      of certain   events    discussed   in this Agreement.     Collectively,   the
   Shareholders together own all outstanding shares of the Company's stock.

                  1.       Share Certificate Legend Requirement. Until a termination of this
   Agreement pursuant to the provisions herein, at which time, at
                                                                         the expense of the
   Company, a new certificate shall be issued to holders of shares represen
                                                                            ted by certificates
   removing the following legend, the certificates representing shares
                                                                       of capital stock of the
   Company (whether presently owned or subsequently issued) held
                                                                 at any time by the
   Shareholders or their respective authorized transferees subject to
                                                                      this Agreement shall
   bear the following legend:


          "The shares of stock represented by this certificate, including
                                                                          their sale,
          transfer, hypothecation, encumbrance, or disposition, .are restricte
                                                                              d by
          the provisions of a Shareholder Agreement dated                    (as may be
          amended ffom time to time). All provisions of the Shareho
                                                                             lder
          Agreement are incorporated by reference in this certificate. A copy
                                                                               of
          the   Agreement    may    be   inspected    at the   principal   office of the
          Company."

   A copy of this Agreement shall be delivered to the Secretary
                                                                of the Company, and shall
   bo shown to anyone inquiring about it.


                 2.    Electio:  Directors. Pursuant to the Articles of Incorporation (the
   "Articles") and Bylaws of the Company the number of
                                                              directors to comprise the
   Company's Board of Directors (the "Board") has been fixed
                                                             at three (3). Each
   Shareholder hereby agrees that from and after execution of this
                                                                   Agreement and until the
   termination of this Agreement, such Shareholder will vote all shares
                                                                        of the capital stock
   of the Company which are voting shares and any other voting
                                                               securities of the Company
  OYer which such Shareholder has voting control or are owned
                                                                     by such Shareholder,
  beneficially or of record, on the record date fixed for a determi
                                                                         nation of those
  Shareholders entitled to vote in any election of directors of the Compan
                                                                           y, or will cause
  such shares to be voted and shall take all other necessary or
                                                                desirable actions within such
  Shareholder's control (including in his or her capacity as a shareho
                                                                       lder, director, member
  of a board committee or officer of the Company or otherwis
                                                              e, and including, without
  limitation, attendance at meetings in person or by proxy for
                                                               purposes of obtaining a
  quorum and execution of written consents in lieu of meeting
                                                              s), and the Company shall




                                                  1
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 11 of 147


    take all necessary or desirable actions within its
                                                       control (including, without limitation,
    calling special Board and Shareholder meetings), so that:

                          a.      The authorized number of directors on the Board
                                                                                  be
    established and remain at three (3) directors;


                           b.      There shall be elected to the Board (i) two person
                                                                                     s
   nominated by ROSS CAMERON; and (ii) one person
                                                  nominated by JEFF FORTIS.

                 3.    Action by Directors. Any representative of any Shareh
                                                                              older or
   who shall serve as a member of the Board shall have
                                                        full authority to exercise his
   discretion and business judgment to perform his duty as
                                                           a director and shall incur no
   special obligation or liability to any party hereto as a result
                                                                   of such exercise,

                  4.      Irrevocable Proxy. The Shareholders shall, concurrently
                                                                                  with the
   execution of this Agreement, deliver to the Company an irrevoc
                                                                    able proxy in the form
   attached hereto as Exhibit "A" entitling the Company's chief
                                                                executive officer to vote the
   Shareholders' shares in the event that such Shareholder
                                                           refuses or is unable to vote his or
   its shares in the manner required by this Section 2 above.


                 5.     Restrictions on Voluntary Transfers. Except as
                                                                             provided for in
   Paragraph 7 below, no Shareholder shall sell, transfe
                                                         r, pledge, encumber, hypothecate, or
   in any way dispose of any of his or her shares or
                                                       any right or interest in them without
   obtaining prior written consent of the Company and of
                                                          all other Shareholders (other than
   as provided for in Paragraph 7 below), unless (a) the
                                                         proposed transfer is made in Good
   Faith (as such term is defined below), (b) the consideration
                                                                  for the transfer is cash only,
   (c) the Shareholder shall first have given written notice ("Offe
                                                                    r Notice") to the Company,
   in accordance with Paragraph 14(e) of this Agreement,
                                                         of his or her intention to do so,
   and (d) confirmation acceptable to the Company that
                                                         the proposed transfer will not affect
   the tax status of the Company. A transfer shall be deeme
                                                             d to not be in Good Faith where
   the proposed transferee is any party that (i) is,
                                                     or has ever been, in direct or indirect
  competition or negotiation with Company, (ii) is a
                                                      supplier, vendor, service provider, or
  service recipient of Company, (iii) has a record
                                                      of felony conviction, or (iv) would
  reasonably be determined to adversely affect the Comp
                                                          any's business or reputation were
  such party to be a co-owner of Company. The
                                                      notice shall be accompanied by an
  executed counterpart of any document of transfe
                                                    r, which must include the name and
  address of the proposed transferee and specify the numbe
                                                           r of shares to be transferred, the
  price per share, the term of payment, and evidence of
                                                        availability of funds in accordance
  with the consideration offer terms (e.g., current bank statem
                                                                ent, certificate of deposit, or
  the like). Promptly on receipt of the notice, the Secret
                                                          ary of the Company shall forward a
  copy of die notice and the executed counterpart to
                                                     each member of the Company's Board,
  and within 20 days diereaffer a meeting of the board
                                                       of directors shall be duly called,
  noticed, and held to consider the proposed transfer.


                 Should the proposed transfer violate provision 5(a),
                                                                      5(b), 5(c) and/or 5(d)
  above, the proposed transfer shall be deemed null
                                                    and void by its terms ("Void



                                                2
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 12 of 147



   Proposal"), the secretary of the Company shall give written notice of that fact to the
   offering Shareholder, and no further consideration or action shall be required by the
   board. As to any proposal other than a Void Proposal, for 45 days following notice to the
   Company, the Company shall have the option, but not the obligation, to purchase all or
   any part of the shares at the price and on the terms stated in the notice and any
   accompanying transfer document(s), or at a price determined in the same manner as
   provided in Paragraph 10(a) of this Agreement, whichever price is lower. The Company's
   right to exercise the option and to purchase the stock Is subject to any applicable
   governmental or statutory restrictions that are now, or may become, effective.

                   If the Company exercises the option within the 45-day period, the
   secretary of the Company shall give written notice of that fact to the offering
   Shareholder. The Company shall pay the purchase price in the manner provided in the
   Agreement/terms of sale to the proposed transferee or as may be set forth in the transfer
   document(s) accompanying the notice.

                  If the option is not exercised by the Company on all shares set forth in the
   notice of intention to transfer within the 45-day period, notice of the proposed transfer in
   the same form as the notice given to the Company shall be given by the offering
   Shareholder in accordance with Paragraph 14(e) to the remaining Shareholders (such
   notice to be given immediately after the expiration of the Company's 45-day period,
                                                                                       and
   in any event no later than within 14 days of such expiration), who shall have the option,
   but not the obligation, to purchase any shares not purchased by the Company at the price
   and on the same terms and conditions specified in the notice and any accompanying
   transfer documents. Within 20 days after receiving the notice, any Shareholder desiring to
   acquire any part or all of the shares offered shall deliver to the secretary of the Company
   a written election to purchase the shares or a specified number of them, if the total
   number of shares specified in the elections exceeds the number of available shares,
                                                                                         each
   Shareholder shall have priority, up to the number of shares specified in his or her notice
   of election to purchase the available shares, in the same proportion that the number of
                                                                                           the
   Company's shares that he or she holds, bears to the total number of the Company's shares
   held by all Shareholders electing to purchase. The shares not purchased on such a priority
   basis shall be allocated in one or more successive allocations to those Shareholde
                                                                                           rs
   electing to purchase more than the number of shares to which they have priority right, up
   to the number of shares specified in their respective notices, in the proportion that the
   number of shares held by each of them bears to the number of shared held by all of them.


                  Within 30 days after the mailing of the notice to the Shareholders, the
   secretary of the Company shall notify each Shareholder of the number of shares
                                                                                  as to
   which his or her election was effective, and the Shareholder shall meet the terms and
   conditions of the purchase within 1 0 days thereafter.


                   If the Company and the remaining Shareholders do not purchase all the
   shares set forth in the notice of intention to transfer, all the shares may be transferred to
  the proposed transferee on the terms specified in the notice, at any time within 30
                                                                                      days
  after expiration of the Shareholders' Options. The transferee will hold the shares subject



                                                3
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 13 of 147



   to the provisions of this Agreement. No transfer of the shares shall be made after the end
   of the 30-day period, nor shall any change in the terms of transfer be permitted without a
   new notice of intention to transfer and compliance with the requirements of this
   paragraph.


                  Any transfer by any shareholder in violation of this paragraph, including
   but not limited to the timelines set forth herein, shall be null and void and of no effect.

                  6.       Pledge. Hypothecation or Other Encumbrances. No Shareholder
   may pledge, hypothecate, or otherwise encumber his or her shares as security for any
   debt,


                   7.      Permitted Transfers. Notwithstanding anything in this Agreement
   to the contrary, any Shareholder may transfer shares subject to this Agreement only if the
   transfer will not affect the tax status of the Company and only as follows: (a) to a trust for
   the sole benefit of the transferee, provided that the transferee is the settlor and a trustee of
   the trust; or (b) to a corporation or other legal entity in which transferee retains 100%
   voting control. Any permitted transferee(s) shall hold the shares subject to all provisions
   of this Agreement, as provided in Paragraph 8.

                  8.      Qblieation    of Transferees.    Unless    this   Agreement   expressly
   provides otherwise, each transferee or any subsequent transferee of shares in the
   Company (including any transferee under Paragraph 5 or Paragraph 7, above), or any
   interest in such shares, shall hold the shares or interest in the shares subject to all
   provisions of this Agreement (as may be amended) and shall make no further transfers
   except as provided in this Agreement (as may be amended). Transfer of the shares shall
   not be entered on the books of the Company until the prospective transferee has executed
   an amended copy of this Agreement (with such amendments being made to maintain
                                                                                  and
   preserve the intent of this Agreement and of its provisions), and the appropriate
   supporting documents are provided as follows:


                            a. In the case of a transfer to a trust for the sole benefit of
   transferee under Paragraph 7(a), a full copy of the executed trust instrument, for review
   and retention by the Company.


                              b.   In the case of a transfer to a corporation or other legal
   entity under Paragraph 7(b), the appropriate legal records showing formation of the
   entity, governmental filings (including securities filing, where required), organizational
   minutes, stock transfer ledger (share register), shareholder agreement, buy/sell
   agreement,   identity of all owners (including their address and phone numbers),
   capitalization table (current, and on a fully-diluted basis), and any other document
                                                                                        that
   may be reasonably required by the Board under the specific circumstances at hand.


                  In all cases, no transfer shall take place until and unless (i) all supporting
   documents have been delivered to Company; (ii) such supporting documents comply with
   the requirements above and are not inconsistent with them in any way; (iii) at least
                                                                                        30




                                                 4
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 14 of 147


    calendar days have passed since all supporting documents listed or
                                                                        requested have been
    provided to the Company; and (iv) the amended copy of this Agreem
                                                                           ent (as discussed
    above) has been signed and provided to the Company. Failure
                                                                  or refusal to sign such an
    amended copy of this Agreement shall not relieve any transfer
                                                                   ee from any obligations
    under this Agreement.


                   9.       Purchase Events

                               a.   Purchase on Violation of Terms: A Shareholder's violation
   of any material provision contained in this Agreement that remains
                                                                        uncured for a period
   of at least thirty (30) days from the date a Shareholder or the
                                                                    Company gives written
   notice of such breach ("Notice of Breach") to the breaching Shareh
                                                                         older in accordance
   with Paragraph 14(e) (unless the nature of the breach is such
                                                                     that it cannot be cured
   within said 30-day period, then the breaching Shareholder shall
                                                                   have such additional time
   as may be reasonably necessary to cure the breach, provided
                                                                    that the curing of such
   breach is begun promptly and is pursued with diligence) shall
                                                                  trigger an optional buy-
   back of such breaching Shareholder's stock. At the conclus
                                                                ion of the 30-day period
   following the Notice of Breach, the Company shall give written
                                                                    notice to the breaching
   Shareholder of the     buy-back    option   ("Notice of Buy-Back")    in accordance    with
   Paragraph 14(c). Such notice shall deem the breaching Shareh
                                                                older to have offered to sell
   his or her shares at the price and on the terms provided in this
                                                                    Agreement. The Company
   and the other Shareholders shall have the option for 90 days
                                                                following the Notice of Buy-
   Back to purchase all or any part of the shares owned by
                                                                  the breaching Shareholder,
   irrespective of whether or not a correction of the breach has
                                                                 taken place since the Notice
   of Buy-Back was given. The option shall be exercisable
                                                                  first by the Company and
   thereafter by the remaining Shareholders, as follows:


                  The Company shall have the option, for a period comme
                                                                             ncing with the
   date of the Notice of Buy-Back and ending on the 45* day
                                                              thereafter, to purchase all or
   any part of the shares owned by the breaching Shareholder,
                                                              at the price and on the terms
   provided in this Agreement. The option shall be exercis
                                                              ed by giving notice to the
   breaching Shareholder in accordance with Paragraph 14(e).
                                                              If the option is not exercised
   within that 45 day period for all of the shares owned by the
                                                                breaching Shareholder, the
   remaining Shareholders shall have the option, for 45 days
                                                             commencing with the end of
   the Company's 45 day period to purchase all or any part
                                                             of the shares owned by the
   breaching Shareholder, at the price and on the terms provide
                                                                d in this Agreement. The
   option shall be exercised by giving notice, in accordance with
                                                                  Paragraph 14(e), to the
   breaching Shareholder, stating the number of shares being
                                                             purchased. If notices of
   exercise from the remaining Shareholders specify in the
                                                           aggregate more shares than are
   available for purchase by the Shareholders, each Shareholder
                                                                shall have priority, up to the
   number of shares specified in his or her notice, to purchas
                                                               e the available shares in the
   same proportion that the number of the Company's
                                                    shares he or she holds bears to the
  number of the Company's shares held by all Shareholders
                                                                  electing to purchase. The
  shares not purchased on such a priority basis shall be allocate
                                                                 d in one or more successive
  allocations to those Shareholders electing to purchase more
                                                              than the number of shares to
  which they have a priority right, up to the number of shares
                                                               specified in their respective



                                                5
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 15 of 147


    notices, in the proportion that the number of
                                                    shares held by each of them bears to the
    number of shares held by all of them. In the event
                                                         this option is not exercised as to all the
    shares owned by the breaching Shareholder,
                                                      the breaching Shareholder or breaching
    Shareholder's successor in interest will continue
                                                       holding such remaining shares subject to
    the provisions of this Agreement.


                                 b. Purchase on Criminal Conviction or Certain
                                                                               Misconduct. A
   Shareholder who is (i) convicted of a felony or
                                                   (ii) engages in willful misconduct (which
   shall mean the knowing and intentional failure
                                                     to exercise ordinary care to prevent
   material injury to the Company or an inten
                                              tional act with knowledge that it is likely to
   result in material injury to the Company),
                                                fraudulent activities, conflicts of interest,
   perso nal dishonesty, breach of fiduciary duty to the Company or Shareholders, sexua
   harassment, or willful violation of the law                                            l
                                                (other than a violation of a traffic law or
   similar minor offense), where any such behavior
                                                   in any manner adversely affects the
   Company's     business   or       reputation,   shall      trigger   an    optional   buy-back
                                                                                      such            of
   Shareholder's stock. In the event any Share
                                               holder has been convicted of a felony or
   engaged in a manner prohibited by this                                               has
                                                paragraph, such Shareholder, his personal
   representative, or any other Shareholder shall
                                                  give written notice to the Company and all
   Shareholders in accordance with Parag
                                             raph 14(e) ("Notice of Buy-Back"). By
   notice, the offending Shareholder shall be                                             such
                                              deemed to have offered to sell his or her
                                                                                        shares
   at the price and on the terms provided in
                                             this Agreement. The Company and the other
   Shareholders shall have the option for 90 days
                                                   following notice of any such event(s) to
   purchase all or any part of the shares owne
                                               d by the Shareholder. The option shall be
   exercisable first by the Company and there
                                               after by the remaining Shareholders in the
   manner provided by Paragraph 9(a) above
                                           . In the event this option is not exercised
                                                                                       for all
   the shares owned by the offending Share
                                               holder, the offending Shareholder or the
   offending Shareholder's successor in interest will
                                                      continue holding such remaining shares
   subject to this Agreement.


                                c.    Purchase     on       Certain   Other   Events.    In
                                                                                         any  the   event
   Shareholder Is adjudicated a bankrupt, wheth
                                                er voluntarily or involuntarily, or makes
   assignment for the benefit of creditors, or files                                      an
                                                     a petition seeking to force the involuntary
  winding up and dissolution of the Comp
                                             any, or if substantially all property of
                                                                                      any
  Shareholder is levied on and sold in a judic
                                               ial proceeding, the Company and the other
  Shareholders shall have the option for 90 days
                                                 following notice of any such event(s)to
  purchase all or any part of the shares owne
                                              d by the Shareholder. Any Shareholder who
  has information that would reasonably cause
                                                 the Shareholder to believe that his or her
  shares would be transferred involuntarily or
                                               by operation of law, or upon the happening
  of any of the above described events, shall
                                               give written notice to the Company and the
  other Shareholders in accordance with Parag
                                              raph 14(e) ("Notice of Buy-Back"), and shall
  offer or shall be deemed to haye offered
                                           to sell his or her shares at the price and
                                                                                      on the
  terms provide in this Agreement (If no
                                         notice is given by the Shareholder, the
                                                                                 Comp      any
  or any other Shareholder may give such
                                           notice in lieu thereof, and such notice will
                                                                                          then
  constitute the "Notice of Buy-Back").
                                            The option shall be exercisable first by
  Company and thereafter by the remaining                                                  the
                                                 Shareholders in the manner provided by
  Paragraph 9(a) above. In the event this optio
                                                n is not exercised as to all the shares owne
                                                                                             d



                                                        6
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 16 of 147


    by the Shareholder, the Shareholder or Shareholde
                                                        r's successor in interest will continue
    holding such remaining shares subject to this Agree
                                                        ment.

                               d. Purchase on Death. The Company shall have
                                                                                 the option, for
    a period commencing with the death of any Share
                                                          holder and ending 90 days after the
    death, to purchase all or any part of the shares owne
                                                         d by the decedent, at the price and on
    the terms provided ill this Agreement. The option
                                                      shall be exercised by giving notice to
    the decedent's estate or other successor in
                                                interest in accordance with Paragraph 14(e).
                                                                                             If
   the option is not exercised within that 90-da
                                                   y period as to all shares owned by the
   decedent, the surviving Shareholders shall have
                                                   the option, for 30 days commencing with
   the end of that 90-day period to purchase all
                                                   or any part of the shares owned by the
   decedent, at the price and on the terms provid
                                                  ed in this Agreement. The option shall be
   exercised by giving notice, in accordance
                                                with Paragraph 14(e), to the executor or
   administrator, stating the number of shares to which
                                                        it is exercised. If notices of exercise
   from the surviving Shareholders specify in the
                                                  aggregate more shares than are available
   for purchase by the Shareholders, each Shareholde
                                                     r shall have priority, up to thenumber
   of shares specified in his or her notice, to
                                                purchase the available shares in the same
   proportion that the number of the Company's
                                                 shares he or she holds bears to the number
   of the Company's shares held by all Share
                                             holders electing to purchase. The shares not
   purchased on such a priority basis shall be
                                               allocated in one or more successive alloca
                                                                                          tions
   to those Shareholders electing to purchase
                                              more than the number of shares to which they
   have a priority right, up to the number of
                                              shares specified in their respective notices,
                                                                                            in
   the proportion that the number of shares
                                              held by each of them bears to the number
                                                                                            of
   shares held by all of them. In the event this
                                                 option is not exercised as to allthe shares
   owned by the decedent, the decedent's estate
                                                will hold those shares, and such shares shall
   inure to the benefit of heirs, subject to the provis
                                                       ions of this Agreement.

                             e. Purchase on Termination of Employme
                                                                     nt. In the event any
   employee Shareholder is no longer emplo
                                             yed by the Company because of voluntary
   termination, or termination by the Company
                                               for Cause (the term "Cause" as defined in
   the then applicable employment agree
                                        ment between Company and the releva
                                                                           nt employee
   Shareholder, except that irrespective of such
                                                 definition, it shall not include physical
   and/or mental disability), the Company and
                                               the remaining Shareholders shall have the
  option for 90 days following notice of any
                                             such event(s) to purchase all or any pari
                                                                                       of the
  shares owned by the terminated employee
                                             Shareholder. "Notice of the triggering event
  shall be given to the Company and the other
                                              Shareholders in accordance with Paragraph
  14(e) ("Notice of Buy-Back"). The option shall
                                                 be exercisable first by the Company and
  thereafter by the remaining Shareholders in
                                               the manner provided by Paragraph 9(a)
  above. In the event this option is not exerc
                                              ised as to all the shares owned by the
  terminated employee Shareholder, the
                                           terminated employee Shareholder or the
  terminated employee Shareholder's succe
                                          ssor in interest will continue holding such
  remaining shares subject to this Agreement.

                 Notwithstanding anything to the contrary in
                                                                this Agreement or applicable
  laws, and to the fullest extent permissible under
                                                    the law, an employee Shareholder whose




                                                7
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 17 of 147


    employment terminates because of termination by the
                                                        Company for cause at any time,
    shall forfeit any and all shareholder rights immediatel
                                                            y upon termination of employment.

                                    f.    Purchase on Total Disability. If any Shareholder
                                                                                           (whether
    or not an employee Shareholder) becomes physically
                                                       or mentally incapacitated (as
    defined below   ) For more than one-hundred-twenly (120) days during
                                                                         any rolling 365 day
    period (whether or not consecutive) ("Incapacity" or
                                                         "Incapacitated") (such initial 120
    day period defined herein as "Period of Initial Incap
                                                          acity"), and which Incapacity is
   likely in the opinion of a physician ("Designated Physi
                                                          cian") mutually designated by the
   incapacitated Shareholder, or his personal repres
                                                     entative or agent, and the Company, to
   persist for an additional ninely (90) days or more
                                                      beyond the Period of Initial Incapacity
   (such detennination made no earlier than the end
                                                    of the Period of Initial Incapacity), the
   Company and the remaining Shareholders shall have
                                                     the option for 90 days following the
   physiciandetermination ("Buy Back Period") to purchase all
                                                                or any part of the shares
   owned by the incapacitated Shareholder. Notice shall
                                                        be given to the Company and the
   other Shareholders in accordance with parag
                                               raph 14(e) ("Notice of Buy-Back"). The
   option shall be exercisable first by the Company
                                                    and thereafter by the remaining
   Shareholders in the manner provided by Paragraph
                                                     9(a) above. In the event this option is
   not exercised as to all the shares owned
                                                  by the incapacitated Shareholder, the
   incapacitated Shareholder or the incapacitated
                                                  Shareholder's successor in interest will
   continue holding such remaining shares subjec
                                                 t to this Agreement.


                    A Shareholder shall be deemed Incapacitated where
                                                                      (a) the person        is
   unable to provide properly for that person's own
                                                    needs for physical health, food, clothing,
   or shelter; to manage substantially that person's
                                                     own financial resources; or to resist fraud
   or undue influence; and/or (b) either a medical docto
                                                          r, board-certified neuropsychologist,
   or a board-certified psychiatrist, not related
                                                     by blood or marriage to any Company
   shareholder, officer, or director, examines such
                                                       person and declares under penalty of
   perjury that such person is either temporarily or
                                                      permanently incapacitated, according to
   generally accepted medical definitions.

                 If during the Buy Back Period, but prior to
                                                             a Notice of Buy-Back being
  given,    theDesignated Physician determines that the
                                                              Shareholder is no longer
  Incapacitated, and in the case of an employee
                                                Shareholder such Shareholder in fact fully
  resumes his or her regular duties in Company,
                                                then the Buy Back Period shall be
  termin   ated (subject to any future incapacity, which
                                                         shall trigger this clause anew).

                               g.        Multiple Triggers. Should a trigger for optional
  by the Company and/or Shareholders arise while                                       se purcha
                                                 another trigger has already arisen as to
  the same Shareholder (e.g., a Shareholder-emp
                                                   loyee is terminated for cause two weeks
  after the Shareholder's felony conviction), the
                                                       Company and/or Shareholders may
  purchase under either trigger. The first Notice of
                                                     Buy-Back communicated in accordance
  with Paragraph 14(e) shall control, excep
                                           t that a subsequent Notice of Buy-Back shall
  control where (i) it is communicated after
                                                   the first Notice of Buy-Back, and (ii)
  specifically confirms the intent of it controlling
                                                     and replacing the first notice due to an
  additional trigger. In any event, no Notice of
                                                 Buy-Back shall be valid unless it is



                                                      8
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 18 of 147


    communicated in a timely fashion based on such releva
                                                          nt timelines (if any) as may be
    stated inthis Agreement and as may be applicable to the releva
                                                                  nt trigger.

                               h.            ii                     In all cases where purchase
    of shares is authorized in this Agreement, if the shares
                                                             are in whole or in part a
    comm  unity property asset, then the community property
                                                            interest of the surviving spouse
    is also subject to purchase.

                        10. Purchase Related Provisions

    Valuation. The purchase price per share to be paid
                                                       for shares subject to this Agreement
   shall be determined by dividing the net income of
                                                     the Company for the Company's prior
   fiscal year by the number of outstanding shares issues
                                                          to Shareholders. In determining
   the net income for purposes of valuation, the incom
                                                          e of any shareholders shall be
   normalized to the average income for such shareholders
                                                          over the prior three fiscal years.
   This method shall apply to all valuation including
                                                      but not limited to any "fair value"
   determ  inations under applicable law.


                               a,   Payment and Transfer of Shares. On the occurr
                                                                                  ence of any
   event that leads to the purchase of shares under
                                                    this Agreement, the consideration to be
   paid for the shares shall be paid to the transferring
                                                         Shareholder or to his or her estate, as
   the case may be. If the event that leads to the purcha
                                                           se is the death of a Shareholder, the
   Company or the surviving Shareholders shall
                                                      file the necessary proofs of death and
   collect the proceeds of any outstanding insurance
                                                           policies on the life of the deceased
   Shareholder as covered by this Agreement
                                                         (if any). The decedent's personal
   representative shall apply for and obtain any neces
                                                         sary court approval or confirmation of
   the sale of the decedent's shares under this Agree
                                                     ment. In all events, consideration for the
   shares shall be delivered as soon as practicable
                                                          to the person entitled to it, and the
   Secretary of the Company shall cause the certific
                                                     ates representing the purchased shares to
   be properly endorsed and, on compliance with
                                                    any and all provisions in this Agreement
   (including paragraph 1 0(e)), shall issue new certifi
                                                         cate(s) in the name of the purchaser or
   purchasers. If the purchase price exceeds the amou
                                                         nt of insurance proceeds, the purchaser
   or purchasers shall pay the purchase price in
                                                  cash up to the full amount of the insurance
   proceeds and shall pay the balance of the purcha
                                                     se price in cash or under a promissory
   note. If the insurance proceeds exceed the purcha
                                                     se price, the excess shall be paid to the
   insured or the beneficiary of the policy.


                      In the event that a selling Shareholder shall fail
                                                                         to produce or deliver
   the stock certificate or certificates representing
                                                      the share of stock involved, duly endorsed
  for transfer, then the purchase price (consisting of
                                                       cash and/or a promissory note) for the
  shares of stock may be tendered and delivered
                                                    by the purchaser to the secretary of the
  Company for the account and benefit of the
                                                       selling Shareholder, and the selling
  Shareholder shall be notified in writing of that
                                                   action by the purchaser. Such tender and
  delivery shall constitute valid payment for the
                                                   shares of stock, and the purchase of the
  shares shall be deemed thereby to have been fully
                                                    effected, so that all right, title, and
  interest in and to the shares of stock so
                                            purchased shall be considered vested in the




                                                  9
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 19 of 147


    purchaser, and all rights of the selling Shareholder, or any
                                                                 transferee, assignee, or any
    other person having any interest in those shares of stock, shall cease
                                                                            and terminate except
    only for the right, if any, to receive the purchase price for the stock
                                                                            and the right to have
    the stock deposited to secure the payment of the purchase price.
                                                                            The secretary, as
    attorney-in-fact for and in the name of the selling Shareholder, shall
                                                                           cause the shares of
    stock so purchased to be transferred on the books of the Company
                                                                        to the purchaser. The
    purchase price, as determined and paid in accordance with these terms,
                                                                              shall be payable
    to the selling Shareholder only on delivery of a stock certificate
                                                                       for the shares of stock to
    be purchased, duly endorsed for transfer, together with the payme
                                                                             nt of all costs and
    expenses of the Company incurred in connection with the transac
                                                                        tion. In the event that a
    selling Shareholder shall fail to deliver a stock certificate for
                                                                      the shares of stock to be
    purchased, duly endorsed for transfer, together with the
                                                                    payment of all costs and
    expenses of the Company incurred in connection with the transac
                                                                    tion, and therefore fails
   to collect the purchase price that had been tendered to the secreta
                                                                       ry of the Company for
   180 days from the date the selling Shareholder received notice
                                                                     of such tender, whether
   due to unavailability or for any other reason, and should the purchas
                                                                         er be the Company,
   the secretary of the Company may void any tendered check,
                                                             and keep the debt on its book
   by book entry only until such time, if any, that selling Shareh
                                                                   older complies with the
   requirements herein.


                    Each Shareholder does hereby irrevocably appoint and
                                                                         designate the
   secretary of the Company, and his or her respective
                                                          successor in office, as the
   Shareholder's attorney-in-fact on the Shareholder's behalf,
                                                               and            on behalf of the
   Shareholder's estate and personal representative, to effect
                                                               the transfer of the shares of
   stock on the books of the Company in the manner provided above.

                            b. Notes and Security. To the extent otherwise permissible
                                                                                        by
   the terms of this Agreement, any deferred portion of the purchas
                                                                    e price for any shares
   purchased under this Agreement shall be represented by a promis
                                                                    sory note executed by
   all the purchasing Shareholders, providing for joint and
                                                            several liability. Each maker
   agrees to pay his or her pro-rata portion of each installm
                                                              ent of principal and interest as it
   falls due. The note shall provide for payment of principa
                                                                      l in ten equal quarterly
   installments with interest on the unpaid balance at
                                                                 the then applicable average
   commercial lending rate available at commercial banks, with
                                                                    full privilege of prepayment
   of all or any part of the principal at any time without penalty
                                                                   or bonus. Any prepaid sums
   shall be applied against the installments thereafter falling
                                                                due in inverse order of their
   maturity, or against all the remaining installments equally
                                                              , at the option of the payers.
   The note shall provide that if default occurs, at the election of the holder
                                                                                the entire sum of
   principal and interest will immediately be due and payable
                                                              and that the makers shall pay
   reasonable attorney fees to the holder if suit is commenced
                                                               because of default. The note
   shall be secured by a pledge of all the shares being purchas
                                                                ed in the transaction to which
   the note relates and of all other shares owned by the purchas
                                                                 ing Shareholders. The parties
   shall agree upon the pledgeholder, and the pledge agreem
                                                             ent shall contain such other
   terms and provisions as may be customary and reasona
                                                        ble. As long as no default occurs
   in payments on the note, the purchasers shall be entitled to
                                                                vote the shares; however,
  dividends shall be paid to the holder of the note as a
                                                         prepayment of principal. The




                                                10
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 20 of 147


   purchasers shall expressly waive demand, notice of
                                                           default, and notice of sale, and they
   shall consent to public or private sale of the shares
                                                          in a default, in mass or in lots at the
   option of the pledgeholder, and the seller shall have
                                                         the right to purchase at the sale.

                             c. Administrative Approvals. The Company agree
                                                                                   s to apply
   for, and use its best efforts to obtain, all governmen
                                                             tal and administrative approvals
   required in connection with the purchase and sale
                                                        of shares under this Agreement. The
   Shareholders agree to cooperate in obtaining the
                                                       approvals and to execute any and all
   documents that they may be required to execute
                                                      in connection with the approvals. The
   Company shall pay all costs and filing fees in conne
                                                        ction with obtaining the approvals.

                       11. Termination. This Agreement shall terminate
                                                                             on the earlier of (a)
   the written agreement of the Company and
                                                        all Shareholders, (b) the dissolution,
   bankruptcy, or insolvency of the Company, (c)
                                                         at such time as only one Shareholder
   remains, (d) the effective date of the first registration
                                                             statement filed under the Securities
   Act  of 1933 (as amended, the "Securities Act")
                                                   , with the Securities and Excha   nge
   Commission relative to the Company's equity
                                               securities, with aggregate net proceeds to
   the Company of more than $1,000,000 at
                                          a pre-offering valuation of more than
   $5,000,000 (a "QIPO") or (c) upon the occur
                                                rence of the merger or consolidation of the
   Company into, or the sale of all or substantial
                                                   ly all of the Company's assets to another
   corporation, unless the shareholders of the Comp
                                                    any shall own at least 5 1 % of the capita
                                                                                           l
   stock of such other corporation immediatel
                                              y after such merger, consolidation or sale (a
   "M&A").


                       12. Shareholder Will. Each Shareholder agrees to
                                                                        include in his or her
   will a direction and authorization to his or her
                                                    executor to comply with the provisions of
   this Agreement and to sell his or her shares in
                                                   accordance with this Agreement. However,
   the failure of any Shareholder to do so shall not
                                                     affect the validity or enforceability of this
  Agreement.


                     13. Draiz-Along Obligation. Until the date of
                                                                   a QIPO, if one or more
   Shareholders intend to make a Control Trans
                                                fer (as defined below) for consideration to
  any person or entity or group of related
                                           persons or entities, wherein such one or
                                                                                    more
  Shareholders collectively own directly or bene
                                                    ficially at least 70% of the outstanding
  capital stock of the Company on a fully-diluted
                                                       basis, then upon notice to each non-
  transferring Shareholder, the transferring Share
                                                   holder(s) (for purposes of this Section 13,
  the "Dragging Shareholder) may cause each
                                                    non-transferring Shareholder to sell the
  shares of the Company owned by it as provid
                                              ed in this Section 13.              The Dragging
  Shareholder will notify each non-transferring
                                                Shareholder in writing (the "Drag-Along
  Notice") of such intended transfer and the
                                               exercise of its rights hereunder at least thirty
  (30) days prior to the proposed date for the
                                               consummation of such transfer, which notice
  will contain all of the material terms of the
                                                 transfer, including, without limitation, the
  name and address of the prospective purchaser(s
                                                    ), the type and number of shares of the
  Company's stock to be sold, the purchase
                                                 price and other terms and conditions of
  payment (or the basis for determining the purch
                                                  ase price and other terms and conditions).
  The  non-transferring Shareholders will be requir
                                                    ed to sell all of the shares of Common




                                                11
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 21 of 147


     Stock of the Company owned by such
                                        non-transferring Shareholders. " Con
     means a sale,                                                           trol Transfer "
                   exchange or other transfer by one
                                                      or more Shareholders pursuant to
    private sale or other transaction                                                   a
                                      or series of transactions (other than
    registered public offe                                                  pursuant to a
                           ring) of an aggregate of
                                                  more than ninety percent (90%) of
    outstanding shares of the Company                                                     the
                                      to any person or entity. Any transfer
    Section 13 will be                                                      purs uant to this
                        on tbe same terms and conditions, and
                                                                for the same consideration per
    share, as the transfer by the Dragging
                                           Shareholder that is the subject matter
    Along Notice. Notwithstanding the                                             of the Drag-
                                          foregoing, no Shareholder may exer
    along rights                                                                cise  its drag-
                 under this Section 13 in a transactio
                                                       n with an affiliate of such Sharehol
    unless the purchase price for each                                                      der
                                        share of the Company's stock is equa
    could be obtained                                                           l to that which
                       in an arms' length transaction.


                       14. Miscellaneous Matters.


                             a. Agreement to Perform Necessar
                                                                    y Acts. Each party to this
    Agreement agrees to perform any furth
                                          er acts and execute and deliver any
    may be reasonably necessary to carry                                       documents that
                                         out the provisions of this Agreement.

                            b. Amendments. The provisions
                                                                  of this Agreement may be
   waived, altered, amended, or repealed
                                         , in whole or in part, only on the writt
   ailparties to this Agreement.                                                  en consent of


                                  c.   Successors and Assigns. This Agre
   on and enforceable by and agai                                ement shall be binding
                                  nst the parties to it and their resp
   representatives, successors, and assig                             ective heirs, legal
                                          ns.

                              d.
   divisible, and if any part is held inva
                                           lid, the remaining provisions shall
   force and effect.                                                           continue in flill


                              e.       Notices.   All    notices,   request,   dem
                                                                             ands, and other
  communications under this Agre
                                     ement shall be in writing and shal
  been duly given on the date of serv                                     l be  deemed to have
                                       ice if served personally on the part
  to be given, or within 72 hours after                                     y to whom notice is
                                          mailing, if mailed to the party to
  be given, by first-class mail, regis                                        whom notice is to
                                      tered or certified, postage prepaid,
                                                                             properly addressed
  to the party at the address set forth
                                        on the signature page of this Agre
                                                                          ement, or any other
  address that a party may designate by written
                                                notice to the others, with proof of
  obtained.                                                                         receipt


                             f.
  any action, suit, counterclaim or
                                    appeal for any relief against the
  arbitration), declarat                                              other (including
                       ory or otherwise, to enforce the
                                                           terms hereof or to declare rights
  hereunder (collectively, an "Action"
                                       ), it is the express intent of the
                                                                          parties that neither
  party, regardless of who is deemed prev
                                          ailing,   shall be entitled to recover as part of any
  such Action its attorneys' fees and
                                      costs, including any fees and costs
                                                                           incurred in bringing




                                                    12
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 22 of 147


    and prosecuting such Action and/or enfo
                                            rcing any order, judgment, ruling or
    grant                                                                        award
         ed as part of such Action.

                              g. Governing Law. Jurisdiction, and Venu
                                                                        e. The laws of the
    State of Vermont shall govern the terms
                                              of this Agreement without reference to
    choice of law principles thereof. Any contr                                          the
                                               oversy or claim arising out of or relating
    this Agreement, Or breach thereof, shall be                                           to
                                                settled by binding arbitration to be held
    Vermont                                                                               in
               or such other agreed to location. Judg
                                                     ment upon the award rendered by the
    arbitrators may be entered in any court
                                                having jurisdiction thereof. The partie
    accordance with Arbitrator rules, shall                                             s, in
                                            select arbitrators with qualifications and
    withi                                                                              expertise
         n the field of dispute. Each party shall have
                                                       the ability in their sole discr
                                                                           etion to veto
   the selection of one (1) arbitrator
                                      , in which case Arbitrator shall
                                                                       offer alternative
   selection. Each party shall have the right
                                              of discovery as set forth in the Federal
   Civil Procedure. Arbitrator shall adm                                               Rules of
                                            inister the arbitration. The administr
                                                                                    ative fees
   associated with these proceedings shall be
                                              shared equally by the parties. No attorney
   or costs shall be recoverable, as prov                                                fees
                                          ided for above.


                            h. Counterparts. This Agreement may
                                                                   be executed in one or
   more counterparts, each of which shall
                                          be deemed an original, but all of whic
   shall constitute one and the same instrument                                  h together
                                               .

                               i.   Entire Agreemen
                                                 t. This Agreement constitutes the entire
   agreement between the parties hereto with
                                             respect to the subject matter hereof.

                       15. Additional Terms. As material cons
                                                              ideration and induc      ement to
   enter this Agreement, the parties adopt
                                               all terms on the attached Exhibit "B"
   explicit intent that such terms shall gove                                            with the
                                              rn their actions as shareholders and other
                                                                                         wise.

                                      [Signature Page Follows]




                                               13
                                                                            https://mail.google.com/__/scs/mail-static/_/js/k=
                                                                                                                              ffgrnail.main.cn.93i

       Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 23 of 147




                 IN WITNESS WHEREOF, the parties have executed
                                                               this Agreement as of the date first
                 shown above.



                                                       COMPANY

                 NEWFANE             iN, INC.

                 By:
                Namc: RCfeS CAMERON
                Title:.     President



                By:
                Name-^Sj 'F FORTl§
                ria=(^ —Ssasiflg.


                                                   SHAREHOLDERS

         ROSS CAMEI

         Br,
         Name: RdSS CAMERON
                                                                      l~-     r,/,„
         Residence Address:—jS}?                                    V'          > vT

         JEFF FORT1S

         By:.
         Ni
                  ±L   FORTIfr(Je4Dj6y Fortio Family Trust)
         Residence Address:



         ALEX fo;

         By:.
         Namo: ALIiX FORtlS (A)tx Portia Family Trust)
         Residence Address:




                                                          14




of 1
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 24 of 147


                   SPOUSAL CONSENT TO SHAREHOLDER
                                                  AGREEMENT




 I am the spouse of
                                                    , a shareholder of NEWFANE DESIGN, INC.
                                                                                            I
 acknowledge that I have read the Shareholder
                                              Agreement ("Agreement") dated
                                                                                  by and
 between my spouse (amongst others) and NEW
                                                 FANE DESIGN, INC., a Vermont corporation
("Company"), and that I clearly understand
                                           its provisions. I am aware that by the provis
                                                                                          ions of the
Agreement, my spouse has agreed to sell or
                                           transfer all his or her interest in the Company,
                                                                                            including
any community property interest, in accordance
                                               with the terms and provisions of the Agreement.
                                                                                               I
hereby expressly approve of, and agree to be bound
                                                   by, the provisions of the Agreement in its entirety,
including but not limited to, those provisions relatin
                                                       g to the sales and transfers of the interest in the
Company. If I predecease my spouse when
                                        my spouse owns an interest in the Company,
                                                                                   I hereby
agree not to devise or bequeath whatever
                                         community property interest I may have in
                                                                                   the Company (if
any) in contravention of this Agreement.




Date: RJA /AQ'^
Signature of

Print Name:                                  Vi)




                                                   16
      Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 25 of 147


                                                    Exhibit A

                      IRREVOCABLE PROXY COUPLED
                                                WITH AN INTEREST



     RECITALS



 A.     Pursuant to the terms of that certain Share
 "Agreement"), the undersigned desires to
                                                     holder Agreement, dated as of
                                            execute this "Irrevocable Proxy": (i) so that
                                                                                           slim b      (the
 the undersigned refuses or is unable to                                                  in the event that
                                            vote his or her shares as required under
 Agreement, the person holding the title of                                             Section 2 of the
                                            Chief Executive Officer of NEWFANE DES
 "Company"), from time to time (the                                                        IGN, INC. (the
                                    "CEO"), can exercise all voting and
                                                                        consent rights associated
 with    the shares of the Company's stock held
                                                by the undersigned to YOtc such share
                                                                                   s as required by
 Section 2 of the Agreement; and (ii) to appo
                                              int the CEO as irrevocable proxyholder pursu
 terms set forth herein.                                                                   ant to the



 IRREVOCABLE PROXY



 1.       The undersigned hereby revokes all previous proxies and appoints the CEO as proxy
 vote the undersigned's shares as required                                                    holder to
                                           by Section 2 of the Agreement on or after
 this Irrevocable                                                                    the date of giving
                 Proxy and prior to the termination of this
                                                            Irrevocable Proxy, with the same effect
 the undersigned had personally voted his                                                           as if
                                          or her shares.

 2.     The undersigned authorizes and direc
                                                 ts the proxyholder to file this Irrevo
 appointment with the secretary of the Com                                              cable Proxy
                                           pany.

3.        This Irrevocable Proxy is coupled with
                                                 an interest and is irrevocable   (to the fullest extent
permitted by law); provided however
                                    that the CEO shall not be entitled to exerc
                                                                                ise his or her authority
under this Irrevocable Proxy unless and until
                                               the undersigned refuses or is unable to vote
shares as required under Section 2 of the Agree                                             his or her
                                                ment.

4.     This Irrevocable Proxy Is given pursu
                                                  ant to Vermont law to secure the
performance of its obligations under the                                                undersigned's
                                          Agreement and will remain irrevocable
                                                                                until such time as the
undersigned is no longer bound by the
                                       terms of the Agreement.

5.       If this Irrevocable Proxy is held invalid
                                                   or unenforceable, the intent of the partie
                                                                                              s shall govern.


This Proxy may not be assigned or otherwise
                                            transferred, and any purported assignment
this provision shall be void.                                                         in violation of
                                   Notwithstanding the foregoing, any oblig
                                                                           ation of the undersigned
hereunder shall be binding upon the successors
                                               and assigns of the undersigned.


Dated:



                                                     17
 Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 26 of 147



                   f
PrintName:       Kn?s   Cu/r\a*Z^



Number and Description 6f Shares:
                                                     (    ) Shares of Common Stock
                                      \00\
     \^0<                            tfGA.        Je.£f
             Slaovre$                 77          A)eA

                                    1 5^ 5/z^/vs




                                             18
     Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 27 of 147


                                   NEWFANE DESIGN, INC.
                 AMENDMENT NO. 1 TO SHAREHOLDER AGREEMENT


The Shareholder Agreement dated as of August 8, 20 16 by and among NEWFANE DESIGN, INC.
and the undersigned Shareholders is hereby amended, effective as of December 15, 2017, as
follows:


1.      The Company has been reincorporated in Delaware with a new name, "Warrior Trading,
        Inc." The Company has retained, and continues to operate under, its existing Federal
        Employer Identification Number (XX-XXXXXXX). All references to the Company in this
        Agreement refer to Warrior Trading, Inc., a Delaware corporation, where applicable.


2.      Section 2 of the Agreement is amended to read in its entirety as follows:


        "2.     Election of Directors. Pursuant to the Certificate of Incorporation (the "Articles")
        and Bylaws of the Company the number of directors to comprise the Company's Board of
        directors (the "Board") will be that number mutually agreed by the Shareholders, subject
        to the provisions of Section 2.a. and 2.b. below. Each Shareholder hereby agrees that from
        and after execution of this Agreement and until the termination of this Agreement, each
        Shareholder will vote all shares of the capital stock of the Company which are voting shares
        and any other voting securities of the Company over which such Shareholder has voting
        control or are owned by such Shareholder beneficially or of record, on the record date fixed
        for a determination of those Shareholders entitled to vote in any election of directors of the
        Company, or will cause such shares to be voted and shall take all other necessary or
        desirable actions within such Shareholders' control (including in his or her capacity as a
        shareholder, director, member of a board committee or officer of the Company or
        otherwise, and including, without limitation, attendance at meetings in person or by proxy
        for purposes of obtaining a quorum and execution of written consents in lieu of meetings),
        and the Company shall take all necessary or desirable actions within its control (including,
        without limitation, calling special Board and Shareholder meetings), so that:


               a.      The authorized number of directors on the Board be established and remain
                       at a number mutually agreed by the Shareholders;


               b.      Ross Cameron shall have the right to nominate and appoint two-thirds of
                       the directors constituting the Board, and (ii) Jeff Fortis shall have the right
                       to nominate and appoint one-third of the directors constituting the Board.


3.      The first two sentences of Section 14.g of the Agreement are amended to read in their
entirety as follows:


        "g.    Governing Law. Jurisdiction and Venue. The laws of the State of Delaware shall
        govern the terms of this Agreement without reference to the choice of law principles
        thereof. Any controversy or claim arising out of or relating to this Agreement, or breach
        thereof, shall be settled by binding arbitration to be held in Delaware or such other agreed
        location."



Amdt2SHAgmt
     Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 28 of 147



4.      In all other respects the Agreement shall remain unchanged.        This Amendment may be
executed in multiple counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same document.


                                   [Signature page follows]


COMPANY:                                              SHAREHOLDERS:


NEWFANE DESIGN, INC.                                  ROSS CAMERON


By:                                                   By:
        Ross Cameron                                           Ross Cameron
Its President


                                                      JEFF FORTIS


By:                                                   By:
        Jeff Fortis                                         Jeff Fortis (Jeffrey Fortis Family Trust
Its Secretary



                                                      ALEX FORTIS


                                                      By:
                                                            Alex Fortis (Alex Fortis Family Trust




Amdt2SHAgmt                                -2-
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 29 of 147




            thereof, shall be settled by bin-ding arbitration
                                                              to be held in Delaware or such -other agreed
            location."

  4.      fn all other respects the Agreement shall remai
                                                          n unchanged. This Amendment may be
  cxecutccE in multiple counterparts, each of which
                                                     will be deemed an original, and all of which
  together will constitute one and the same docum
                                                  ent.


                                         [Signature page follows]

  COMPANY:
                                                          SHAREHOLDERS:
  NEWFAN'H D3-S;0'NyX'C.
                                                          ROSSC^MERphv

  By:                                                              /
                                                          By: _J
                 is Cameron
                                                                   Rotfe Cameron
 Its President

                  /
              *
                                                         JEFF FORT]
             x


 By;.
        f/ScfT Fori is
                                                         By:           £Ja
                                                               Jeff Kmis (Jeffrey Fftrt1$ Family Tnwi
 Its ^enrtary




                                                         ALEX FOKT/S

                                                         By:
                                                               Alex Fartis (Xlcx Forti.s/Fnmily Trust




Amda2Sl i Agmi
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 30 of 147




                    Exhibit 2
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 31 of 147
                       Mcdonald                                   carano




Leigh Goddard                                                                                    Reply to Reno
lgoddard@mcdonaldcarano. com
Laura Jacobsen
ljacobsen@mcdonaldcarano.com




                                               January 2, 2019




Via U.S. Mail and E-Mail


Richards Layton & Finger
Attn: Susan M. Hannigan
One Rodney Square
920 North King Street
Wilmington, DE 19801
Hannigan@RLF.com


Jeff Fortis
69 Olive Way
Woodland, CA 95695
jpfortis@gmail.com
jeff@fortis.me


       Re:       Demand for Arbitration, Demand to Cease and Desist, and
                 Litigation Hold


Dear Ms. Hannigan:


        On behalf of our client Warrior Trading, Inc., please find enclosed a Demand for
Arbitration against Jeffrey Fortis pursuant to section 14(g) of the Shareholder Agreement
dated August 18, 2016, as amended by Amendment No. 1 dated December 15, 2017 (the
"Shareholder Agreement").

       As you can see, the Demand for Arbitration seeks to resolve, among other items,
the parties' dispute regarding Mr. Fortis's termination from Warrior Trading for cause, the
termination of his shareholder rights, and the right of the Company and other


                                            mcdonaldcarano.com
                  2300 West Sahara Avenue, Suite 1200 « Las Vegas, Nevada 89102 • 702.873.4100

                    100 West Liberty Street. Tenth Floor   Reno. Nevada 89501   775.788.2000
                              Mailing Address: P.O. Box 2670     Reno. Nevada 89505

                                                      MERIT AS
Mcdonald         carano
    Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 32 of 147
                                                                                Susan M. Hannigan
                                                                                   January 2, 2019
                                                                                              Page 2




    shareholders to repurchase Mr. Fortis's shares as a result of his termination and/or other
    misconduct. In addition, the Demand for Arbitration contains other causes of action based
    upon Mr. Fortis's actions to sabotage Warrior Trading both before and after his
    termination.

           Relatedly, we write to demand the Mr. Fortis immediately cease and desist from
    taking actions to sabotage Warrior Trading and/or to harass Ross Cameron and Lauren
    Cameron. Specifically, we demand that Mr. Fortis cease and desist from:

           (1) accessing and/or downloading Warrior Trading email, documents, document
    storage systems, calendars, accounts (including without limitation insurance, security,
    social media, internet service provider, and credit card accounts), confidential information,
    and other property and information;

           (2) emailing Ross Cameron, Lauren Cameron, and any other Warrior Trading
    employee;


           (3) creating, posting, or participating in the creation or posting of defamatory and/or
    threatening videos regarding Warrior Trading, Ross Cameron, or Lauren Cameron;

           (4) subscribing Lauren Cameron to receive emails and/or text alerts from third
    parties;


           (5) disrupting the business of Warrior Trading, Ross Cameron, and/or Lauren
    Cameron, including their business relationships;


           (6)   harassing   any Warrior Trading employees,         including    Ross   and   Lauren
    Cameron;


           (7) any other actions prohibited by law or applicable agreement.


    Mr. Fortis's actions in this regard are unlawful, defamatory, and harassing and may
    subject him to civil liability. Warrior T rading is prepared to take any and all available action
    to prevent further disruption, including without limitation reporting any continuing
    harassing or unlawful conduct to law enforcement.


           In addition, Warrior Trading demands that any videos posted to YouTube
    regarding Warrior Trading,         Ross   Cameron,      or Lauren     Cameron       be   removed
    immediately.
Mcdonald          carano
    Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 33 of 147
                                                                             Susan M. Hannigan
                                                                                 January 2, 2019
                                                                                           Page 3




           Finally, Warrior Trading hereby demands that Mr. Fortis immediately return
    any and all Warrior Trading property, including without limitation the Apple laptop
    purchased by Warrior trading, any keys, key cards, documents, or other Company
    property or information. Please not that Warrior Trading originally demand return of
    these items via mail with the October 16, 2018 termination letter. To date, Mr. Fortis has
    failed to return any Company property.

           This letter does not contain a complete recitation of all claims, issues, or facts
    related to this matter or which may be pursued by Warrior Trading or any of its directors,
    officers, shareholders, or other related or affiliated parties. This letter does not constitute
    and should not be construed as a waiver of any rights or remedies by Warrior Trading,
    Ross Cameron, or Lauren Cameron. All rights are hereby expressly reserved,

           As these matters have resulted in litigation, you are reminded that Mr. Fortis has
    a duty to protect and preserve evidence including, without limitation, tangible items and
    documentation and electronically-stored information ("ESI") as discuss below:

           1.       TANGIBLE ITEMS AND DOCUMENTS

         Tangible   items  and  documentation   include,  without   limitation, written
    communications, notes of communications, recordings, hard drives and other digital
    storage devices, and voicemails of any kind.


            2.      ESI


                    A.     Information Subject to Preservation


           ESI subject to preservation includes information stored on digital systems and
    devices.     Digital systems and devices include systems and devices that are currently in
    use and systems and devices that are no longer in use. Digital systems and devices also
    include systems and devices to which Mr. Fortis does not have immediate proximity, but
    over which Mr. Fortis has agency.     Examples of such systems and devices include,
    without limitation, servers, computers, laptops, smartphones and tablets, messaging
    systems, digital devices, and cloud repositories.


           The term "ESI" should be afforded the broadest possible definition.      It includes, by
    way of example and not limitation, potentially relevant information stored electronically,
    magnetically, or optically as accounting system files, digital communications (e.g., email,
    groupware, voicemail, and text messages), word-processed documents and drafts,
    spreadsheets and tables and worksheets, sound recordings (e.g., .WAV and .MP3 files),
Mcdonald           carano
     Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 34 of 147
                                                                             Susan M. Hannigan
                                                                                 January 2, 2019
                                                                                           Page 4




  databases, calendar and diary application data (e.g., Outlook PST), and backup and
  archival files.

          ESI resides within electronic, cloud-based, magnetic, and optical storage media.
  Some ESI may reside in areas Mr. Fortis deems reasonably accessible. Some ESI may
  reside in areas Mr. Fortis deems not reasonably accessible. ESI stored in areas that Mr.
  Fortis deems not reasonably accessible must be preserved so as not to deprive my
  client's right to secure the evidence or the arbitrator's right to adjudicate any issues.

                    B.   Immediate Intervention


         Mr. Fortis must act immediately to preserve potentially relevant ESI including,
  without limitation, information concerning all claims and defenses in this dispute with a
  Created or Last Modified date on or after January 1, 2016, through the date of this
  demand.


          Adequate preservation of ESI requires more than simply refraining from efforts to
  destroy or dispose of such evidence. Mr. Fortis must also intervene to prevent loss due
  to routine operations that Mr. Fortis or third parties use (including cloud-based systems),
  and Mr. Fortis must employ proper techniques and protocols suited to protection of ESI.
  Be advised that sources of ESI may be altered and erased by continued use of Mr. Fortis's
  computers and other devices.


         Booting a computer, digital device, or server and examining its contents or running
  any application on a local system or cloud-based system may irretrievably alter the
  evidence it contains and may constitute unlawful spoliation of evidence. Consequently,
  alteration and erasure may result from Mr. Fortis's failure to act diligently and responsibly
  to prevent the loss or corruption of ESI.


         Nothing in this demand for preservation of ESI should be understood to diminish
  Mr. Fortis's concurrent obligation to preserve documents, tangible things, and other
  potentially relevant evidence.


                    C.   Suspension of Routine Destruction

         Mr. Fortis is directed immediately to initiate a litigation hold for potentially relevant
  ESI and to act diligently and in good faith to secure and audit compliance with such
  litigation hold. Mr. Fortis is further directed immediately to identify and modify or suspend
  features of Mr. Fortis's information systems and devices that in routine operation operate
  to cause the loss of potentially relevant ESI.   Examples of such features and operations
                    *1


Mcdonald    c(|j carano
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 35 of 147
                                                                             Susan M. Hannigan
                                                                                January 2, 2019
                                                                                          Page 5




    include, without limitation, purging the contents of local or cloud email repositories by age,
    capacity, or other criteria; using data or media wiping, disposal, erasure, or encryption
    utilities or devices; overwriting, erasing, destroying, or discarding any log files or back up
    media; re-assigning, re-imaging, or disposing of systems, servers, devices, or media;
    running antivirus or other programs effecting wholesale metadata alteration; releasing or
    purging cloud storage repositories; using metadata stripper utilities; executing drive or file
    defragmentation or compression programs; and overwriting, erasing, destroying, or
    discarding any data from electronic devices.

                   D.     Guarding Against Deletion


             Mr. Fortis should anticipate that his agents, employees, or others may seek or
    inadvertently act to hide, destroy, or alter ESI, and Mr. Fortis must act to prevent or guard
    against such actions. Especially where devices have been used for Internet access or
    personal communications, Mr. Fortis should anticipate that users may seek to delete or
    destroy information that they regard as personal, confidential, or embarrassing and, in so
    doing, may also delete or destroy potentially relevant ESI. This concern is not unique to
    Mr. Fortis. The destruction of evidence in this matter may occur with such regularity that
    all custodians of ESI and their counsel are obliged to anticipate and guard against it.

                    E.    Methods of Data Preservation

           I demand that Mr. Fortis employ forensically sound methods to preserve ESI.
    Failure to employ such methods poses a significant threat of spoliation and data loss.
    "Forensically sound" means duplicating all data stored on the evidence media while
    employing a proper chain of custody. "Forensically sound" includes using tools and
    methods that make no changes to the evidence and that support authentication of any
    duplicate as a true and complete bit-for-bit image of the original. Forensically sound
    methods for preserving ESI guard against changes to metadata and preserve all parts of
    the electronic evidoncc, including in the so called "unallocated clusters," holding deleted
    files.


          Mr. Fortis should take affirmative steps to prevent anyone with access to his data,
    systems, and archives from seeking to modify, destroy, or hide electronic evidence on
    network or local hard drives (such as deleting or overwriting files, using data shredding
    and overwriting applications, performing defragmentation, re-imaging or replacing drives,
    encrypting data, compressing data, and using software to camouflage data such as
    steganography).
                  A   1




Mcdonald m- CARANO
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 36 of 147
                                                                            Susan M. Hannigan
                                                                               January 2, 2019
                                                                                         Page 6




          Preservation of data on local hard drives is achieved by first creating, and then
    authenticating, a forensically qualified image (copy) of all sectors of the drive. Such a
   forensically qualified duplicate may also be called a bitstream image of the drive.        Be
    advised that a conventional backup of a hard drive is not a forensically qualified image,
   because it captures only active unlocked data files.      It fails to produce forensically
   significant data that may exist in such areas as unallocated space, slack space, and the
   swap file.


          Once obtained, each such forensically qualified image (copy) should be labeled to
   identify the date of acquisition, the person or entity acquiring the image, and the system
   and medium from which it was obtained. Each such forensically qualified image (copy)
   should be preserved without alteration and validated with SHA-256 and MD5 hashes.


          ESI must be preserved in the form or forms in which it is ordinarily stored and
   maintained, not in the manner that data is displayed on a computer monitor or how it
   appears when it is printed.


          Preservation must include system and application metadata. System metadata is
   information describing the history and characteristics of ESI. This information is typically
   associated with tracking or managing an electronic file.   It often includes data reflecting a
   file's name, size, location, and dates of creation and last modification or access.       For
   electronic mail, metadata includes all header routing data and Base 64 encoded
   attachment data in addition to the To, From, Subject, Received Date, CC and BCC fields.


          Application metadata is information that's automatically included or embedded in
   electronic files but that may not be apparent to a user, displayed on a computer screen,
   or printed out in reports.      This data may include deleted content, commentary,
   collaboration data, and dates of creation and printing. Be advised that metadata may be
   overwritten or corrupted by careless handling or improper steps to produce ESI.


                 F.       Home Systems, Laptops, Cloud Systems, and Other ESI Venues


          Mr. Fortis should determine whether any home or portable systems or electronics
   might contain potentially relevant data. To the extent that employees, contractors, or
   agents have sent or received potentially relevant emails or texts, or created or reviewed
   potentially relevant documents, Mr. Fortis must preserve the contents of systems,
   devices, and media used for these purposes (including potentially relevant data not only
   from portable and home computers, but also from portable USB drives, users'
   smartphones, tablets, cloud systems, voicemail boxes, or other forms of ESI storage).
   Similarly, if employees, contractors, or agents used cloud-based or browser-based email
Mcdonald         carano
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 37 of 147
                                                                            Susan M. Hannigan
                                                                                January 2, 2019
                                                                                          Page 7




    accounts or services (such as Hotmail, Gmail, Yahoo Mail, or the like) to send or receive
    potentially relevant messages and attachments, the contents of these account mailboxes
    (including Sent, Deleted, and Archived Message folders) should be preserved.


                     G.     Ancillary Preservation


            Mr. Fortis must preserve documents and other tangible items that may be required
    to access, interpret, or search potentially relevant ESI including logs, control sheets,
    specifications, indices, naming protocols, file lists, network diagrams, flow charts,
    instruction sheets, data entry forms, abbreviation keys, username and password rosters,
    and the like.


           Mr. Fortis must preserve any passwords, keys, or other authenticators required to
    access encrypted files or run applications, along with the installation disks, user manuals,
    and license keys for applications required to access the ESI.


           Mr. Fortis must preserve any cabling, drivers and hardware, standard CD or DVD
   optical disk drives, if needed to access or interpret media on which ESI is stored. This
   includes tape drives, bar code readers, and other legacy or proprietary devices.


                     H.    Agents, Attorneys, and Third Parties


           Mr. Fortis's preservation obligation extends beyond ESI in his care, possession,
   custody, or control and includes ESI in the custody of others that is subject to his direction
   or control.      Accordingly, Mr. Fortis must notify any current or former agent, attorney,
   employee, custodian, or contractor in possession of potentially relevant ESI to preserve
   such ESI to the full extent of Mr. Fortis's obligation to do so, and Mr. Fortis must take
   reasonable steps to secure their compliance.


                     I.    Confirmation of Compliance


          Please confirm in writing by close of business on January 9, 2019 that Mr. Fortis
   has taken the steps outlined in this letter to preserve ESI and tangible documents
   potentially relevant to this potential action. If Mr. Fortis has not undertaken the steps
   outlined above, or if Mr. Fortis has taken other actions, please describe in writing what
   Mr. Fortis has done to preserve potentially relevant evidence.


         In addition, please confirm in writing by close of business on January 4, 2019 that
   any and all videos regarding Warrior Trading, Ross Cameron, and/or Lauren Cameron in
   which Mr. Fortis has participated in creating or posting on the internet have been
Mcdonald         carano
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 38 of 147
                                                                        Susan M. Hannigan
                                                                           January 2, 2019
                                                                                   Page 8




    removed. Finally, please contact me to arrange for Mr. Fortis' return of Warrior Trading
    property.


             I look forward to hearing from you.

                                                    tncerely,




                                                   Leigh Goddari


    LTG/pm
    Enclosure
    cc:      (via email)
             Client
             Timothy M. Holly
             Ryan P. Newell
    4844-3883-0212, v. 2
Case 2:19-cv-00627-MCE-KJN Document 5-10 FiledEFiled: FebPage
                                               05/03/19   21 2019
                                                               39 of01:57PM
                                                                     147    EST
                                              Transaction ID 62986253
                                              Case No. 2019-0140-




                     Exhibit 3
     Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 40 of 147



WARRIOR TRADING, INC., a
Delaware corporation,


                  Plaintiff,
v.


JEFFREY FORTIS, an individual and
as Trustee of the Jeffrey Fortis Family
Trust,

                  Defendant.

                           DEMAND FOR ARBITRATION

         Plaintiff Warrior Trading, Inc., a Delaware corporation ("Warrior Trading")

alleges and demands arbitration against Defendant Jeffrey Fortis ("Fortis") as

follows:

                                   INTRODUCTION

                      PARTIES. JURISDICTION. AND VENUE

         1.    Warrior Trading is a Delaware corporation. Warrior Trading was

formerly      known   as   Newfane     Design,   Inc.,   a   Vermont     corporation,    but
domesticated in Delaware as Warrior Trading, Inc. in October 2017. Warrior

Trading maintains offices in California and Massachusetts.

         2.    Fortis is a resident of the State of California.   Fortis is also the trustee

of the Jeffrey Fortis Family Trust ("Fortis Trust").

         3.    Ross Cameron ("Cameron") is the founder, president, and Chief
Executive Officer of Warrior Trading, a full-time day trader, and the head trading

mentor for Warrior Trading. Cameron is also the majority shareholder, currently
owning 1,001 of the total 1,540 shares of capital stock of Warrior Trading.
         4.    Fortis is the former Chief Operating Officer, a former employee, and a

former shareholder of Warrior Trading. Prior to his termination, Fortis was also

one of Warrior Trading's trading mentors for students. Fortis or the Fortis Trust
owned 462 shares at the time Fortis was terminated for cause and forfeited any and
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 41 of 147


all shareholder rights.

        5.       Alex Fortis is Fortis's brother, an employee of Warrior Trading, and

owner of 77 shares of Warrior Trading capital stock.

        6.       Warrior Trading, Cameron, Fortis, and Fortis's brother, Alex Fortis,

are each a signatory to a Shareholder Agreement, dated August 18, 2016, as

amended by that certain Amendment No. 1 to Shareholder Agreement, dated

December 15, 2017.         The Shareholder Agreement and Amendment No. 1 are

referred to herein as the "Shareholder Agreement". A true and correct copy of the

Shareholder Agreement is attached hereto as Exhibit 1.

        7.       The Shareholder Agreement provides that Delaware law shall govern

the terms of the Shareholder Agreement and any controversy or claim arising out

of or relating to the Shareholder Agreement, or breach thereof, shall be settled by

binding arbitration in       Delaware or such other agreed location.       Shareholder

Agreement § 14(g).

                              GENERAL ALLEGATIONS

        8.       At all times alleged herein, Warrior Trading was and is engaged in the

business of providing market trading education to its customers and students.

        9.       Warrior Trading's success heavily relies on positive reviews and

feedback from its current and former students regarding Warrior Trading's high-

quality services.

        10.      Warrior Trading's valuable brand and reputation are dependent, in

large part, on the conduct of Warrior Trading's employees that provide trading

education to its students.

        A.       Fortis's Employment With Warrior Trading

        11.      Fortis became employed by Warrior Trading on or about March 22,

2016.        Prior to becoming an employee of Warrior Trading, Fortis worked as a

consultant in 2014 and 2015. During his employment Fortis worked as a trading




                                             2
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 42 of 147


mentor to Warrior Trading's students/customers.

      12.     Warrior   Trading   observed    numerous     deficiencies   in   Fortis's
performance in 2016 and 2017. Specifically, in the Fall of 2017, Warrior Trading
hosted an Inner Circle Seminar in New York City, New York. The Inner Circle
Seminars are a source of marketing for Warrior Trading, resulting in significant
future engagement with participants as customers of Warrior Trading products and
services. As a member of the Warrior Trading executive team, Fortis was required
to be present and participate in the Seminar. Fortis failed to attend a majority of
the events. He did not appear at morning preparation sessions and stayed out late
at restaurants and clubs.

       13.    Following the New York Inner Circle event, Warrior Trading

discovered that Fortis made more than $12,000 of unauthorized charges on his

company American Express card for visits to New York night clubs.
       14.    In November 2017, Cameron met with Fortis to discuss his poor

performance and unauthorized charges to the company credit card.               Warrior

Trading required Fortis to reimburse the company for the unauthorized charges,

and Fortis agreed to do so. Going forward, Fortis acknowledged that he would not

make charges of a similar nature on company credit card without prior approval.

       15.    In January 2018, a Warrior Trading board member requested that

Fortis prepare and present a complete business model and business case for certain

online chat room services. This work was never completed as directed.

       16.    Fortis also had been assigned to work with customers on technical and

refund requests.    Warrior Trading discovered that Fortis was disrespectful and
unprofessional with its customers resulting in a significant spike in refund requests.

As a result, Fortis's job responsibilities in this regard had to be assigned to another
employee.

       1 7.   The Board of Directors also observed that Fortis was often not present




                                          3
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 43 of 147


either physically in the California office or on the online chat room, which was part

of his duties and responsibilities.

       18.    In       early 2018, Cameron again   met with Fortis to   address his

performance and commitment to           improving his work performance,       Fortis,

although defensive during the meeting, indicated that he would provide his full-

time commitment toward his Warrior Trading job responsibilities.

       19.    Despite Fortis's representation that he would commit to his full-time

employment with Warrior Trading, he proceeded to take personal leave for 40 days

in the first two quarters of 2018, and without formally requesting personal time off

("PTO") as required under the company policy that he crafted.

       20.    On January 12, 2018, Fortis failed to appear for an all hands company

meeting.     As a result, two board members spoke to Fortis about his failure to

appear and to stress, once again, the importance of appearing for company

meetings.

       21.    On February 8 and 9, 2018, Fortis once again failed to appear for

business modeling meetings with the Warrior Trading executive team.

       22.    On February 25, 2018, Fortis once again made unauthorized night
                   i



club charges on the company American Express card, in excess of $4,000.

       23.    Once again, on March 6, 2018, Fortis missed an all hands company

meeting.     Just a week later, March 13 through March 16, 2018, one of Warrior

Trading's vendors hosted an event in Salt Lake City.         Fortis made numerous

charges to the company credit card at venues in Salt Lake City, and yet he did not

actually appear at the vendor event.

       24.     Also, in March 2018, Fortis made unauthorized charges and used

company American Express points to acquire airline tickets for his girlfriend and

others.

       25.     On April 27, 2018, Fortis made another unauthorized charge on the




                                           4
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 44 of 147


company American Express credit card by making a $5,200 donation to Allegiant

Giving Corporation.

      26.    Fortis was absent most of May 2018 while traveling to Hawaii and

Europe, again without requesting or receiving authorization for PTO.

      27.    On July 6, 2018, Fortis again missed an all hands company meeting,

and the following week he missed several work days while traveling to Lake

Tahoe, Nevada, once again without requesting or obtaining authorization for PTO.

      28.    In August 2018, Fortis transferred more than 1,759,000 American

Express points to his personal Delta Account.    While 836,500 of the points were

used for the purchase of team member flights for an Inner Circle Seminar in

Orlando, Florida, the remaining 922,500 points were not accounted for and never

returned to Warrior Trading.

      29.    In August, Warrior Trading discovered that Fortis made unapproved

plane ticket purchases for himself, his girlfriend, and his friends on more than 1 0

different occasions.

      30.    Without prior notice or approval from the CEO or the Board, Fortis

hired an assistant with an annual salary of more than $50,000 per year. Cameron,

whose office is in Massachusetts, only discovered that the new employee was hired

when the employee's payroll information was being processed.

      31.    In September 2018, Warrior Trading hosted an Inner Circle Seminar

in Orlando, Florida at which Fortis was identified as one of the keynote speakers.

His seminar materials and slides for his speech were supposed to be completed and

provided to the marketing team for review,       Fortis failed to meet any of the

deadlines, resulting in him being removed from a webinar although Fortis

remained on the agenda for one talk. Even then, his slides were hastily prepared

and his performance during the speech was unsatisfactory,        The live webinar

hosted during the Inner Circle Seminar had the lowest customer conversion rate of




                                         5
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 45 of 147


any Warrior Trading Webinar.

      32.     Finally, in September 2018, it became clear that Fortis was no longer

performing duties required of Warrior Trading's chief operating officer.                     While a

performance improvement plan for Fortis had previously been drafted, the Board

of Directors determine that Fortis could not be trusted to carry out any of its

required    tasks.      The    Board    was   considering        demoting   Fortis    to    Business

Development          Coordinator   or   taking   other      actions   when    more         immediate

misconduct became apparent later in the month.

      33.      Specifically, on September 10, 2018, Warrior Trading learned that

while Fortis and other Warrior Trading team members were in New York for the

Inner Circle event in the Fall of 2017, Fortis offered another employee cocaine.

The employee observed a bag of white powder that Fortis showed to him.

      34.      Then, on September 19, 2018, Cameron communicated privately with

Fortis to inquire about a report that Fortis had a firearm in his office, which

violates the company policies against weapons in the workplace. Three days later,

Fortis finally responded to Cameron's request for information via email, with

numerous other employees, including lower-level employees, copied to what had

been a private conversation. In this rambling email, Fortis demanded to know the

identity of the party reporting the weapons violation.

      35.      On September 24, 2018, Fortis, intentionally or recklessly and without

authorization or beyond his authorization, accessed and deleted more than 2,000

Warrior Trading documents stored on Fortis's company Google drive.

      36.      On September 27, October 7, and October 9, 2018, Fortis used

company      American         Express   points       to   make    unauthorized       purchases    at

Amazon.com.

      37.      Fortis failed to appear for work on October 8 and 9, 2018, and on

October 10, Fortis did not log into the online chat room until very late in the day




                                                 6
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 46 of 147


and was not active.

       B.     Termination and Post-Termination Conduct

       38.    After consultation with the Board, Cameron scheduled a meeting with

Fortis for October 12, 2018.          The purpose of the meeting was to address Fortis's

numerous performance deficiencies and extensive violations of company policies.

       39.    Fortis failed to appear for the October 12, 2018 meeting. As a result,

Cameron gave Fortis notice of the termination for cause via email.

       40.    The     following       day,   on   October     13,    2018,   Fortis    successfully

transferred 450,000 of company American Express points to his airline account

with   Emirates     Airline.      Suspecting      fraud,    American     Express      reversed   the

transaction. Fortis also attempted to transfer company American Express points to

his airline accounts with Flawaiian Airlines and British Airlines, but American

Express blocked these attempts. However, Fortis was able to successfully transfer

66,000 American Express points to his Delta Airlines account, and this transaction

could not be reversed.

       41.    Fortis also deleted Cameron's access to his account on Slack, a

software     system    used      by    all   Warrior       Trading    employees       for   internal

communications.         Fortis    also   interfered    with    company       access    to   software

applications Mailchimp (marketing provider) and Trumpia (mobile and text-

message marketing provider).

       42.    On October 15, 2018, Fortis took action with ADT, the provider of

Warrior Trading's security system, to lock the company out of its ADT account by

resetting the default email account,

       43.    On October 16, 2018, Fortis downloaded Warrior Trading's customer

contact list from Mailchimp while he was still in control of the account.

       44.    On October 16, 2018, Warrior Trading sent a letter to Fortis providing

some of the reasons for Fortis's termination for cause including, without limitation:




                                                  7
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 47 of 147


(1) failing to report to work on a regular basis without prior notice; (2) failing to

attend several important meetings; (3) using Warrior Trading credit cards for

personal use; (4) transferring Warrior Trading credit card points to Fortis's

personal account; (5) possessing a firearm in the workplace; and (6) offering

cocaine to a Warrior Trading employee at a work function.                 A true and correct

copy of the October 16, 2018 termination letter is attached hereto as Exhibit 2.

      45.    Warrior Trading demanded that Fortis return his Apple laptop, keys,

key cards and any other company property, including the American Express points

that Fortis transferred without authorization.

      46.    Fortis fails and refuses to return all Warrior Trading property within

his possession and control, including without limitation, the Warrior Trading

company credit card points, an Apple laptop, keys, and key cards.

      C.     Shareholder and Employment Agreements

      47.    In    early    2016,   Cameron,       Fortis   and   Alex   Fortis   entered   into

discussions for Fortis and Alex Fortis to become employees and shareholders of

Warrior Trading.

      48.    Drafts of the Shareholder Agreement were circulated by and amongst

the shareholders along with proposed forms for the employment agreement and

independent contractor agreement.

      49.    The    final    Shareholder   Agreement,        Employment      Agreement and

Independent Contractor Agreement were distributed to the                    shareholders     for

signature.

       50.   The Shareholder Agreement was executed by the shareholders on

August 16, 2016.

      51.    Warrior Trading is informed and believes that Fortis executed the

Employment Agreement on or around March 22,                       2016   when the company

requested all employees to sign them and when Alex Fortis signed his Employment




                                               8
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 48 of 147


Agreement. However, since Fortis's termination, Warrior Trading has been unable

to locate an executed copy of his Employment Agreement and is informed and
believes that Fortis may have destroyed or otherwise misplaced his Employment
Agreement.

      52.    The Employment Agreement identifies and defines Warrior Trading's

"Confidential Information", which includes, without limitation, business plans,

projects in which the company has rights or are under consideration by the

company, names of company employees, and customer lists.               (Employment

Agreement at ^ 5(a).)       Further, the Agreement provides that Confidential
Information shall remain confidential and not be disclosed to anyone during or

after the termination of employment. Moreover, the Agreement provides that after

termination of employment, the employee shall not take or use any Confidential

Information, records or files of the Company, and will return to the Company all

such records and files that Fortis may have in his control or possession. (Id.)

      53.    Under the terms of the Employment Agreement, Fortis agreed to not

disclose, circulate, publish or otherwise disseminate any information regarding his

engagement under the Employment Agreement without first obtaining prior written

approval of the Company or otherwise required by law.

      54.    The Employment Agreement further provides that it can be terminated

under various conditions, including termination for "Cause":

      By COMPANY for Cause.            COMPANY may terminate, without
      liability, the Period of Employment for Cause (as defined below) at
      any time effective immediately upon written notice to Employee. . . .
      Termination shall be for Cause if: (i) because of any act or failure to
      act by Employee which, in the sole opinion of the Board, is in bad
      faith and to the detriment of COMPANY; (ii).in the sole opinion of the
      Board, Employee refuses or fails to act in accordance with any
      direction or order of the Board related to Employee's employment or
      duties under this Agreement; (iii) Employee exhibits, in the sole
      opinion of the Board, unfitness or unavailability for service (other than
      disability, as provided for in Paragraph 6(a)), unsatisfactory
      performance, dishonesty, habitual neglect, or incompetence in the
      conduct of the affairs ofCOMPANY; (iv) Employee is convicted of or
      pleads guilty or no contest to a crime; or (v) because Employee, in the


                                          9
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 49 of 147


       reasonable opinion of the Board, has breached any material term of
       this Agreement.

{Id. at If 6(b).)

        55.       The Warrior Trading Employee Handbook ("Handbook") in effect

during Fortis's employment provided various policies and procedures applicable to

company employees.

        56.       The Handbook provides for discipline, up to including immediate

discharge, for impermissible conduct, including:

              •   Refusing to   accept appropriate work assignments or refusing to

                  perform tasks assigned by a supervisor in the appropriate manner.

              •   Refusing to follow [a] manager's work instructions or directions, or

                  engaging in insubordination.

              •   Conducting personal business, including outside employment, on

                  working time or with company equipment, supplies, materials, or

                  products, without management approval.

              •   Possessing or using weapons ... in the workplace.

              •   ... failing to return any property (physical or intellectual) belonging

                  to the company ....

              •   Violence, threats of violence or intimidation, bullying or coercing any

                  worksite employee, contractor, customer, or vendor of or visitor to

                  your company. . .


              •   Violation of any company rule, practice, or policy, including any

                  policy in this handbook.

              •   Unsatisfactory performance ofjob duties.

(Handbook at pp. 11-12.)

       57.        The   Handbook also    further defines   Confidential   Information   to

include confidential and proprietary information regarding the company, including




                                              10
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 50 of 147


its   vendors,      its   customers,   business    plans,    strategies,   budgets,   projections,

forecasts, financial and operating information, business contracts, databases,

financial     and     account   information,      HIPAA       protected    medical    information,

customer and vendor information, advertising and marketing plans, proposals,

training materials and methods, and other information not available to the public.

Disclosure of Confidential Information will result in disciplinary action, up to and

including termination of employment. (Id. at p. 17.)

        58.      The Handbook also provides that Warrior Trading is committed to a

violence-free workplace for employees.                 Under this policy, if employees become

aware of any workplace security hazards, they are encouraged to report any and all

concerns without fear of retaliation of any kind.               The policy also provides that

employees may make such reports anonymously. (Id. at p. 33.)

        59.      Finally, the Handbook also              provides a policy for a Drug-Free

Workplace. The policy prohibits the use, possession, sale, or solicitation of illegal

drugs while on duty, on company premises, or company time.

        D.       Notice of Buy-Back

        60.      The Shareholder Agreement provides for the purchase of shares if a

shareholder's employment is terminated for Cause. It provides:

        In the event any employee Shareholder is no longer employed by the
        Company because of voluntary termination, or termination by the
        Company for Cause (the term "Cause" as defined                        in the then
        applicable employment agreement between Company and the relevant
        em ployee Shareholder, except that irrespective of such definition, it
        shall not include physical and/or mental disability), the Company and
        the remaining Shareholders shall have the option for 90 days following
        notice of any such event(s) to purchase all or any part of the shares
        owned by the terminated employee Shareholder. . . .

       Notwithstanding anything to the contrary in this Agreement or
       applicable laws, and to the fullest extent permissible under the law, an
       employee Shareholder whose employment terminates because of
       termination by the Company for cause at any time, shall forfeit any
       and all shareholder             rights   immediately      upon      termination   of
       employment.




                                                  11
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 51 of 147


      61.    On October 16, 2018, Warrior Trading issued a Notice of Buy-Back

pursuant to Section 9(e) and 14(e) of the Shareholder Agreement ("Notice of Buy-

Back") to Fortis. The Notice of Buy-Back is attached hereto as Exhibit 3.

      62.    The Notice of Buy-Back triggered a 90-day option period for Warrior

Trading and/or the remaining shareholders (Cameron or Alex Fortis) to purchase

all or any part of Fortis's shares of capital stock in Warrior Trading.

      63.    Though he was immediately stripped of shareholder rights, Fortis,

through the Fortis Trust, holds 462 shares of capital stock of Warrior Trading that

are currently subject to the optional buy back.

      64.    Warrior Trading had an exclusive right to purchase all or any part of

Fortis's 462 shares for the first 45 days after the Notice of Buy-Back. ( See

Shareholder Agreement § 9(a), (e).)     Warrior Trading did not exercise its option

during this period and did not purchase any of Fortis's shares.

      65.    The remaining shareholders of Warrior Trading, including Cameron,

have a 45-day period after expiration of the first 45-day period, up to and including

January 10, 2019, to purchase all or any part of Fortis's 462 shares.

      66.    The Shareholder Agreement establishes that the purchase price for

shares subject to the Shareholder Agreement "shall be determined by dividing the

net income of the Company for the Company's prior fiscal year by the number of

outstanding shares issues [sic] to Shareholders." (Shareholder Agreement § 10.)

      67.    Warrior Trading's     fiscal year runs   annually     from   January   1   to

December 3 1 .

      68.    On November 6, 2018, Fortis, through a letter from his legal counsel,

disputed that he was terminated for cause by Warrior Trading. Fortis argued that

Warrior Trading    did   not properly   invoke    Section   9(e)   of the   Shareholder

Agreement, which permits Warrior Trading to terminate an employee for cause.

      69.    Specifically, Fortis's counsel contends that there is no employment




                                          12
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 52 of 147


agreement between the Warrior Trading and Fortis.            As noted above, Warrior

Trading is informed and believes that Fortis executed the Employment Agreement

and has subsequently destroyed or misplaced the Employment Agreement.

      70.    Even if the Employment Agreement has not been executed, there

existed an implied-in-fact agreement for employment between Warrior Trading

and Fortis, for which Fortis provided services in exchange for compensation and

other benefits.

      71.    During the term of his employment, Fortis violated numerous and

extensive company policies. As a result, Fortis has been terminated for cause.

      E.     Continuing Acts of Sabotage and Theft of Company Property

      72.    On or about December 24,             2018,   Warrior Trading   learned   of

additional intentional and malicious actions Fortis has taken with the intent to harm

Warrior Trading.

      73.    Upon information       and belief,   Fortis published or caused to       be

published a threatening video regarding Warrior Trading and Cameron, which was

published on YouTube and emailed to certain current Warrior Trading employees

and potentially others (the email recipients were blind-copied).

      74.    Upon information and belief, Fortis accessed his prior company email

account without authorized and changed the login credentials thereto.         He then

deleted all of the emails in his prior company email account without authorization.

      75.    Upon information and belief, Fortis changed the login credentials to

Warrior Trading social media and insurance accounts without authorization,

including Instagram and Hartford Insurance.

      76.    On December 23, 2018, Fortis accessed confidential Warrior Trading

electronic company documents without authorization and deleted hundreds of

Warrior Trading electronic files.

      77.    Also,   on December 23, 2018, Fortis accessed Warrior Trading's




                                          13
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 53 of 147


account with vendor Expensify, software used to manage credit card purchased by

office staff.

        78.     On   December    24,   2018,        Fortis   accessed   the   Warrior Trading

electronic files and downloaded thousands of files including confidential customer

information, customer credit card and personal information, and other customer

data.

        79.     Also, on that same day, Fortis accessed the Warrior Trading system

and deleted hundreds of electronic files.

        80.     On December 24, 2018, an email was sent to Warrior Trading

employees from an anonymous sender identified as "450+ cooperating victims."

The email states that "we . . . dropped a YouTube video about Ross Cameron and

his supporters. . . ." The video link is contained in an email. The YouTube video

accessed via the link in the email contains a threatening message in the style of

"Anonymous," a well-known producer of other videos.

        81.     Another email was sent on December 26 containing another link to

another threatening YouTube video.

        82.     Another threatening video was posted on YouTube on December 31,

2018.

        83.     Warrior Trading is informed and believes Fortis is responsible for the

access and destruction of company files, interference with its business accounts,

and threatening emails and videos.

                            FIRST CLAIM FOR RELIEF

                                (Declaratory Judgment)

        84.     Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

        85.     Pursuant to the Delaware Declaratory Judgment Act, this dispute is

ripe for determination of the parties' respective rights, status, and other legal




                                               14
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 54 of 147


relations. 10 Del. C. § 6501 etseq.

       86.   The Shareholder Agreement constitutes a valid and binding contract

between Fortis, Cameron, Alex Fortis, and Warrior Trading.

       87.   A judiciable controversy has arisen and now exists between Fortis and

Warrior Trading concerning their respective rights and obligations under the

Shareholder Agreement.

      88.    Warrior Trading is entitled to a declaration that it has performed all

obligations required of it and has otherwise fully complied with the Shareholder

Agreement.

      89.    Warrior Trading is entitled to a declaration that Fortis's employment

was terminated for cause.

      90.    Warrior Trading is entitled to a declaration that it had the right and

power to terminate Fortis's employment for cause and properly invoked such right.

      91.    Warrior Trading is entitled to a declaration that it properly invoked

Section 9(e) of the Shareholder Agreement, that it properly provided Fortis the

"Notice of Buy-Back" in accordance with the Shareholder Agreement, and that

Fortis and/or the Fortis Trust's rights as a shareholder terminated effective as of

October 12, 2018, in accordance with Section 9(e) of the Shareholder Agreement.

      92.    Warrior Trading is entitled to a declaration that if a shareholder

exercises an option to purchase all or any of Fortis's shares on or after January 1,

2019 and on or before January 10, 2019, the purchase price of those shares shall be

determined by dividing the net income of Warrior Trading during the fiscal year

running from January 1 through December 31, 2018 by the number of outstanding

shares issued to the Fortis Trust.    The Fortis Trust owned 462 shares at the time

Fortis was terminated for cause and forfeited any and all shareholder rights.

      93.    Warrior Trading is entitled        to   a   declaration   that   when Fortis's

employment was terminated for cause on October 12, 2018, Fortis forfeited any




                                           15
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 55 of 147


and all shareholder rights immediately, including without limitation, any rights to

any and all dividends or distributions thereafter.

       94.         Warrior Trading is entitled to a declaration that Fortis engaged in

misconduct prohibited under the Agreement by, including without limitation,

locking Warrior Trading out of certain company accounts, refusing to return

company property within his possession and control, accessing and changing the

login credentials to Warrior Trading company email accounts, deleting company

emails,   and       accessing,      downloading,     and/or    deleting   confidential   company

documents, which conduct also allows for the optional purchase of all or any of

Fortis's shares pursuant to the terms of Section 9(b) of the Shareholder Agreement.

                               SECOND CLAIM FOR RELIEF

                    (Tortious Interference with Contractual Relations)

       95.         Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

       96.         Warrior Trading and third parties have existing contractual relations,

including     without       limitation,   current    Warrior    Trading   employees,     students,

customers, and third-party vendors.

       97.         As a former shareholder and employee, Fortis knew of these existing

contractual relationships.

      98.       As more fully described herein above, including by locking Warrior

Trading      out     of   certain   company    accounts,       emailing   current   employees   a

threatening video, deleting company emails, and accessing, downloading, and/or

deleting confidential company documents and customer information, Fortis has

engaged in intentional acts intended to disrupt Warrior Trading's contractual

relationships.

      99.       These acts constitute a violation of Fortis's duties to Warrior Trading

as a former shareholder, officer, and employee, his Employment Agreement, and




                                                    16
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 56 of 147


the Shareholder Agreement.

         100.    Upon information and belief, there has been actual disruption of these

contractual relationships.

         101.   As a direct and proximate result of Fortis's intentional and malicious

actions, Warrior Trading has sustained damages in excess of $50,000, the total

amount to be proved at arbitration.

         102.   As a direct and proximate result of Fortis's intentional and malicious

actions, Warrior Trading is entitled to an award of punitive and exemplary

damages, costs, and attorneys' fees.

                             THIRD CLAIM FOR RELIEF

   (Violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(g))

         103.   Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

         104.   During his employment and while he was a shareholder, Fortis

knowingly and intentionally accessed Warrior Trading's email account, social

media accounts, electronic calendars, electronic systems, and document storage

systems and deleted documents in excess of his authorization in violation of 1 8

U.S.C.     §    1030(a)(2)(C)   and   (a)(5)(C)   and   in   violation   of his   duties,   his

Employment Agreement, and the Shareholder Agreement.

         105.   After he had been terminated from employment and stripped of his

shareholder rights, Fortis knowingly and intentionally accessed Warrior Trading's

email account, social media accounts, electronic calendars, electronic systems, and

document storage systems without authorization in violation of 18 U.S.C. §

1030(a)(2)(C) and (a)(5)(C) and in violation of his duties, his Employment

Agreement, and the Shareholder Agreement.

         106.   Warrior Trading's email accounts, social media accounts, calendars,

electronic systems, and document storage systems are each used in and affecting




                                             17
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 57 of 147


interstate or foreign commerce and therefore constitute a "protected computer"

under the Computer Fraud and Abuse Act. 18 U.S.C. § 1030(e)(2)(B).

       107.   By accessing these accounts and systems deleting confidential and

proprietary documents, Fortis intentionally accessed Warrior Trading's protected

computers beyond his authorization while he was an employee and a shareholder

and   without authorization       following    his   termination    and   forfeiture   of his

shareholder rights pursuant to the Shareholder Agreement.

       108.   In response to learning of Fortis's unauthorized access, Warrior

Trading has been compelled to conduct an investigation using internal and external

resources to discover the full extent of the unauthorized access and remedy the

damage wrecked by Fortis.         Warrior Trading has devoted significant resources,

including the cost of investigation and remediation, outside counsel fees, and the

time and attention of senior executives and information technology staff to

mitigating the damage caused by Fortis's unauthorized access to Warrior Trading's

systems.

       109.   As a direct and proximate result of Fortis's unauthorized access and

abuse of Warrior Trading's accounts, Warrior Trading has suffered a loss in excess

of $5,000, the total amount to be proved at arbitration.

                        FOURTH CLAIM FOR RELIEF

                    (Violations of the Defend Trade Secrets Act,
                              18 U.S.C. § 1836, et seq.)


      110.    Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

      111.    The   information    removed         from   Warrior   Trading   by   Fortis   is

confidential and proprietary and includes information which derives independent

economic value from not being known or ascertainable by the public at large,

which is not readily discoverable by competitors, and which is the subject of




                                              18
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 58 of 147


reasonable efforts on the part of Warrior Trading to maintain its secrecy.

         112.   The proprietary and confidential information acquired by Fortis from

Warrior Trading constitutes trade secrets under the federal Defend Trade Secrets

Act, 18 U.S.C. § 1836, et seq. (the "Act"), and thereby is entitled to protection

under the Act.

         113.   After his termination for cause and the forfeiture of his shareholder

rights pursuant to the Shareholder Agreement, Fortis access and acquired this

information without authorization, in breach of his duties to Warrior Trading, his

Employment Agreement, and the Shareholder Agreement.

         114.   Based upon his prior status as an officer, employee, and shareholder

of Warrior Trading, Fortis knew that he acquired this trade secret information by

improper means and without Warrior Trading's consent and in violation of his

duties to maintain the secrecy of the trade secret information and limit its use under

the law and pursuant to his agreements.

         115.   Fortis has acquired by improper means and will inevitably use,

disclose, rely upon and otherwise disseminate Warrior Trading's confidential and

proprietary information for his benefit and to the detriment of Warrior Trading.

Upon information and belief, he has already done so.

         116.   This conduct constitutes an unauthorized use of Warrior Trading's

confidential and proprietary information and trade secrets in violation of the Act

and causes Warrior Trading to suffer both measurable and immeasurable business

injuries which cannot be sufficiently compensated for by money damages.

         117.   Warrior Trading has no adequate remedy at law and will suffer

substantial and immediate irreparable harm unless Fortis is enjoined as requested

below.

         118.   In   addition,   to   the   extent   Warrior   Trading's   damages   can   be

determined,     Warrior Trading is entitled to an award of compensatory and




                                                19
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 59 of 147


exemplary damages due to Fortis's willful and malicious misappropriation and

attorneys' fees.

      WHEREFORE, Warrior Trading prays for judgment against Fortis as

follows:

         1.    A declaration of the parties' rights and obligations as provided herein

above;

         2.    An award in an amount in excess of $50,000 as proved during the

arbitration;

         3.    An award of punitive and exemplary damages;

         4.    An award of attorneys' fees and costs;

         5.    An award of pre-judgment interest;

         6.    A   preliminary   and    permanent       injunction   enjoining   Fortis's

acquisition, use, and threatened use of any of Warrior Trading's trade secrets

information; and

         7.    Such other relief the Arbitrator(s) may deem just and proper.



  i
                                             CONNOLLY GALLAGHER LLP
               r
                          vv
                                             TIMOTHY M. HOLLY (DE Bar
 /V ~~L
-IeIgh g6dDvA>RD NY Bar #63 15               #4106)
LAURA JACOBSEN, NV Bar #13699 /              RYAN P. NEWELL (DE Bar #4744)
CA Bar #280543                               1000 West Street, Ste. 1400
Mcdonald carano llp                          Wilmington, DE 19801
100 W. Liberty Street, Tenth Floor           Telephone: (302) 757-7300
Reno, Nevada 89505                           Facsimile: (302) 757-7299
Telephone: (775) 788-2000                    thollv@connollygallagher.com
Facsimile: (775) 788-2020                    rnewell@connollygallagher.com
lgoddard@mcdonaldcarano.com
liacobsen@mcdonaldcarano.com                 Attorneys for Plaintiff


DATED: January 2, 2019




                                           20
Case 2:19-cv-00627-MCE-KJN Document 5-10 FiledEFiled: FebPage
                                               05/03/19   21 2019
                                                               60 of01:57PM
                                                                     147    EST
                                              Transaction ID 62986253
                                              Case No. 2019-0140-




                     Exhibit 4
       Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 61 of 147
           American                                                                          COMMERCIAL ARBITRATION RULES
©          Arbitration
           Association-
                              INTERNATIONAL CENTRE
                              FOR DISPUTE RESOLUTION*
                                                                                                  DEMAND FOR ARBITRATION


                    For Consumer or Employment cases, piease visit www.adr.org for appropriate forms.


You are hereby notified that a copy of our arbitration agreement and this demand are being filed with the American Arbitration
Association with a request that it commence administration of the arbitration. The AAA will provide notice of your opportunity to file
an answering statement.


Name of Respondent: Jeffrey Fortis


Address: 69 Olive Way

City: Woodland                                                           State: California                    Zip Code: 95695


Phone No.:                                                               Fax No.:


Email Address: jpfortis@gmail.com; jeff@fortis.me


Name of Representative (if known): Susan Hannigan

Name of Firm (if applicable): Richards Layton & Finger


Representative's Address: One Rodney Square, 920 North King Street


City: Wilmington                                                         State: Delaware                      Zip Code: 19801


Phone No.:                                                               Fax No.:


Email Address: Hannigan@RLF.com

The named claimant, a party to an arbitration agreement which provides for arbitration under the Commercial Arbitration Rules of
the American Arbitration Association, hereby demands arbitration.

Brief Description of the Dispute:

Shareholder dispute and tortious conduct. Please see attached Demand for Arbitration.




Dollar Amount of Claim: S in excess of $50,000

Other Relief Sought: 0 Attorneys Fees 0 Interest            Arbitration Costs 0 Punitive/Exemplary
0 Other: Declaratory judgment, etc.


Amount enclosed: $ 3,500.00

In accordance with Fee Schedule:        Flexible Fee Schedule 0 Standard Fee Schedule

Please describe the qualifications you seek for arbitrator(s) to be appointed to hear this dispute:

 An arbitrator experienced in corporate law and employment law as well as experience in handling shareholder disputes for closely held
 corporations.




Hearing locale: Delaware

(check one) 0 Requested by Claimant           Locale provision included in the contract


Estimated time needed for hearings overall:                                 hours or    5                          days




                           Please visit our website at www.adr.org if you would like to file this case online.
                                       AAA Case Filing Services can be reached at 877-495-41 85.
         Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 62 of 147
             American                                                                    COMMERCIAL ARBITRATION RULES
©            Arbitration
             ASSOCIATION-
                             INTERNATIONAL CENTRE
                             FOR DISPUTE RESOLUTION"
                                                                                                   DEMAND FOR ARBITRATION




Type of Business:

Claimant: Warrior Trading, Inc.                                     Respondent: Jeffrey Fortis


Are any parties to this arbitration, or their controlling shareholder or parent company, from different countries than each other?
No

Signature Jmay be s/Jn^d by a representative):                       Date:

                                                                      February 1, 2019


 ame ofClai rxl^nt: Warrior Trading, Inc.


Address (to be used in connection with this case): P.O. Box 522

City: West Stockbridge                                               State: Massachusetts               Zip Code: 01266

                                                                     Fax No.:
Phone No.:

Email Address: rcameron@warriortrading.com


Name of Representative: Leigh Goddard, Laura Jacobscn


Name of Firm (if applicable) McDonald Carano LLP


Representative's Address: 100 W. Liberty Street, Tenth Floor

City: Reno                                                           State: Nevada                      Zip Code: 89501


Phone No.: (775) 788-2000                                            Fax No.: (775) 788-2020


Email Address: lgoddard@mcdonaldcarano.com; ljacobsen@mcdonaldcarano.com

To begin proceedings, please send a copy of this Demand and the Arbitration Agreement, along with the filing fee as provided for
in the Rules, to: American Arbitration Association, Case Filing Services, 1 101 Laurel Oak Road, Suite 100 Voorhees, NJ 08043. At the
same time, send the original Demand to the Respondent.




                          Please visit our website at www.adr.org if you would like to file this case online.
                                     AAA Case Filing Services can be reached at 877-495-41 85.
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 63 of 147




WARRIOR TRADING, INC., a
Delaware corporation,


                  Plaintiff,
v.


JEFFREY FORTIS, an individual and
as Trustee of the Jeffrey Fortis Family
Trust,

                  Defendant.

                           DEMAND FOR ARBITRATION

         Plaintiff Warrior Trading, Inc., a Delaware corporation ("Warrior Trading")

alleges and demands arbitration against Defendant Jeffrey Fortis ("Fortis") as
follows:

                                   INTRODUCTION

                      PARTIES, JURISDICTION, AND VENUE

         1.    Warrior Trading is a Delaware corporation. Warrior Trading was

formerly      known   as   Newfane     Design,   Inc.,   a   Vermont     corporation,    but

domesticated in Delaware as Warrior Trading, Inc. in October 2017. Warrior

Trading maintains offices in California and Massachusetts.

         2.    Fortis is a resident of the State of California.   Fortis is also the trustee

of the Jeffrey Fortis Family Trust ("Fortis Trust").

         3.    Ross Cameron ("Cameron") is the founder, president, and Chief

Executive Officer of Warrior Trading, a full-time day trader, and the head trading

mentor for Warrior Trading. Cameron is also the majority shareholder, currently

owning 1,001 of the total 1,540 shares of capital stock of Warrior Trading.

         4.    Fortis is the former Chief Operating Officer, a former employee, and a

 former shareholder of Warrior Trading. Prior to his termination, Fortis was also

 one of Warrior Trading's trading mentors for students. Fortis or the Fortis Trust

 owned 462 shares at the time Fortis was terminated for cause and forfeited any and
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 64 of 147



all shareholder rights.

        5.      Alex Fortis is Fortis's brother, an employee of Warrior Trading, and
owner of 77 shares of Warrior Trading capital stock.
        6.      Warrior Trading, Cameron, Fortis, and Fortis's brother, Alex Fortis,

are each a signatory to a Shareholder Agreement, dated August 18, 2016, as
amended by that certain Amendment No. 1 to Shareholder Agreement, dated

December 15, 2017.         The Shareholder Agreement and Amendment No. 1 are

referred to herein as the "Shareholder Agreement". A true and correct copy of the
Shareholder Agreement is attached hereto as Exhibit 1.

        7.       The Shareholder Agreement provides that Delaware law shall govern

the terms of the Shareholder Agreement and any controversy or claim arising out

of or relating to the Shareholder Agreement, or breach thereof, shall be settled by

binding arbitration in Delaware or such other agreed location. Shareholder

Agreement § 14(g).

                              GENERAL ALLEGATIONS

        8.       At all times alleged herein, Warrior Trading was and is engaged in the

business of providing market trading education to its customers and students.

        9.       Warrior Trading's success heavily relies on positive reviews and

feedback from its current and former students regarding Warrior Trading's high-

quality services.

         10.     Warrior Trading's valuable brand and reputation are dependent, in

large part, on the conduct of Warrior Trading's employees that provide trading

education to its students.

         A.      Fortis's Employment With Warrior Trading

         11.     Fortis became employed by Warrior Trading on or about March 22,

2016,        Prior to becoming an employee of Warrior Trading, Fortis worked as a

 consultant in 2014 and 2015. During his employment Fortis worked as a trading



                                             2
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 65 of 147



mentor to Warrior Trading's students/customers.

      12.    Warrior    Trading   observed     numerous    deficiencies   in   Fortis's

performance in 2016 and 2017. Specifically, in the Fall of 2017, Warrior Trading

hosted an Inner Circle Seminar in New York City, New York. The Inner Circle
Seminars are a source of marketing for Warrior Trading, resulting in significant
future engagement with participants as customers of Warrior Trading products and
services. As a member of the Warrior Trading executive team, Fortis was required

to be present and participate in the Seminar. Fortis failed to attend a majority of

the events, He did not appear at morning preparation sessions and stayed out late

at restaurants and clubs.

       13.   Following the New York Inner Circle event, Warrior Trading

discovered that Fortis made more than $12,000 of unauthorized charges on his

company American Express card for visits to New York night clubs.

       14.   In November 2017, Cameron met with Fortis to discuss his poor

performance and unauthorized charges to the company credit card.               Warrior

Trading required Fortis to reimburse the company for the unauthorized charges,

and Fortis agreed to do so. Going forward, Fortis acknowledged that he would not

make charges of a similar nature on company credit card without prior approval.

       15.   In January 2018, a Warrior Trading board member requested that

Fortis prepare and present a compleLe business model and business case for ccrtuin

online chat room services. This work was never completed as directed.

       16.   Fortis also had been assigned to work with customers on technical and

refund requests.    Warrior Trading discovered that Fortis was disrespectful and

unprofessional with its customers resulting in a significant spike in refund requests.

As a result, Fortis's job responsibilities in this regard had to be assigned to another

employee.

       17.   The Board of Directors also observed that Fortis was often not present



                                           3
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 66 of 147



either physically in the California office or on the online chat room, which was part
of his duties and responsibilities.

       18.    In early 2018, Cameron again met with Fortis to address his

performance and commitment to improving his work performance.                 Fortis,

although defensive during the meeting, indicated that he would provide his lull-

time commitment toward his Warrior Trading job responsibilities.

       19.    Despite Fortis's representation that he would commit to his full-time

employment with Warrior Trading, he proceeded to take personal leave for 40 days

in the first two quarters of 2018, and without formally requesting personal time off

("PTO") as required under the company policy that he crafted.
       20.    On January 12, 2018, Fortis failed to appear for an all hands company

meeting.     As a result, two board members spoke to Fortis about his failure to

appear and to stress, once again, the importance of appearing for company

meetings.

       21.    On February 8 and 9, 2018, Fortis once again failed to appear for

business modeling meetings with the Warrior Trading executive team.

       22.    On February 25, 2018, Fortis once again made unauthorized night
                 i



club charges on the company American Express card, in excess of $4,000.

       23.    Once again, on March 6, 2018, Fortis missed an all hands company

meeting.     Just a week later, March 13 through March 16, 2018, one of Warrior

Trading's vendors hosted an event in Salt Lake City,         Fortis made numerous

charges to the company credit card at venues in Salt Lake City, and yet he did not

actually appear at the vendor event.

       24.     Also, in March 2018, Fortis made unauthorized charges and used

company American Express points to acquire airline tickets for his girlfriend and

others.

       25.     On April 27, 2018, Fortis made another unauthorized charge on the



                                          4
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 67 of 147



company American Express credit card by making a $5,200 donation to Allegiant

Giving Corporation.

      26.   Fortis was absent most of May 2018 while traveling to Hawaii and

Europe, again without requesting or receiving authorization for PTO.

      27.   On July 6, 2018, Fortis again missed an all hands company meeting,

and the following week he missed several work days while traveling to Lake

Tahoe, Nevada, once again without requesting or obtaining authorization for PTO.

      28.    In August 2018, Fortis transferred more than 1,759,000 American

Express points to his personal Delta Account.   While 836,500 of the points were

used for the purchase of team member flights for an Inner Circle Seminar in
Orlando, Florida, the remaining 922,500 points were not accounted for and never

returned to Warrior Trading.

      29.    In August, Warrior Trading discovered that Fortis made unapproved

plane ticket purchases for himself, his girlfriend, and his friends on more than 10

different occasions.

      30.    Without prior notice or approval from the CEO or the Board, Fortis

hired an assistant with an annual salary of more than $50,000 per year, Cameron,

whose office is in Massachusetts, only discovered that the new employee was hired

when the employee's payroll information was being processed.

      31.    In September 2018, Warrior Trading hosted an Inner Circle Seminar

in Orlando, Florida at which Fortis was identified as one of the keynote speakers.

His seminar materials and slides for his speech were supposed to be completed and

provided to the marketing team for review.       Fortis failed to meet any of the

deadlines, resulting in him being removed from a webinar although Fortis

remained on the agenda for one talk.. Even then, his slides were hastily prepared

and his performance during the speech was unsatisfactory.        The live webinar

hosted during the Inner Circle Seminar had the lowest customer conversion rate of




                                         5
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 68 of 147



any Warrior Trading Webinar.

      32.   Finally, in September 2018, it became clear that Fortis was no longer

performing duties required of Warrior Trading's chief operating officer. While a

performance improvement plan for Fortis had previously been drafted, the Board

of Directors determine that Fortis could not be trusted to carry out any of its
required tasks.      The Board was considering demoting Fortis to Business

Development       Coordinator   or   taking   other     actions   when   more   immediate

misconduct became apparent later in the month.

      33.   Specifically, on September 10, 2018, Warrior Trading learned that

while Fortis and other Warrior Trading team members were in New York for the

Inner Circle event in the Fall of 2017, Fortis offered another employee cocaine.

The employee observed a bag of white powder that Fortis showed to him.

      34.   Then, on September 19, 2018, Cameron communicated privately with

Fortis to inquire about a report that Fortis had a firearm in his office, which

violates the company policies against weapons in the workplace. Three days later,

Fortis finally responded to Cameron's request for information via email, with

numerous other employees, including lower-level employees, copied to what had

been a private conversation. In this rambling email, Fortis demanded to know the

identity of the party reporting the weapons violation.

      35.    On September 24, 2018, Fortis, intentionally or recklessly and without

authorization or beyond his authorization, accessed and deleted more than 2,000

Warrior Trading documents stored on Fortis' s company Google drive.

      36.     On September 27, October 7, and October 9, 2018, Fortis used

company     American     Express     points       to   make   unauthorized   purchases   at

Amazon.com.

      37.     Fortis failed to appear for work on October 8 and 9, 2018, and on

October 10, Fortis did not log into the online chat room until very late in the day




                                              6
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 69 of 147



and was not active.

      B.      Termination and Post-Termination Conduct

      38.     After consultation with the Board, Cameron scheduled a meeting with
Fortis for October 12, 2018. The purpose of the meeting was to address Fortis's
numerous performance deficiencies and extensive violations of company policies.

      39.     Fortis failed to appear for the October 12, 2018 meeting. As a result,

Cameron gave Fortis notice of the termination for cause via email.
      40.     The following         day,     on   October      13,   2018,   Fortis   successfully

transferred 450,000 of company American Express points to his airline account

with Emirates Airline.         Suspecting fraud,          American Express reversed the

transaction. Fortis also attempted to transfer company American Express points to

his airline accounts with Hawaiian Airlines and British Airlines, but American
Express blocked these attempts. However, Fortis was able to successfully transfer

66,000 American Express points to his Delta Airlines account, and this transaction

could not be reversed.

       41.    Fortis also deleted Cameron's access to his account on Slack, a

software     system   used     by     all    Warrior     Trading      employees       for   internal

communications.       Fortis    also       interfered   with    company      access   to    software

applications Mailchimp (marketing provider) and Trumpia (mobile and text-

message marketing provider).

       42.    On October 15, 2018, Fortis took action with ADT, the provider of

Warrior Trading's security system, to lock the company out of its ADT account by

resetting the default email account.

       43.    On October 16, 2018, Fortis downloaded Warrior Trading's customer

contact list from Mailchimp while he was still in control of the account.

       44.    On October 16, 2018, Warrior Trading sent a letter to Fortis providing

some of the reasons for Fortis's termination for cause including, without limitation:




                                                  7
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 70 of 147



(1) failing to report to work on a regular basis without prior notice; (2) failing to
attend several important meetings; (3) using Warrior Trading credit cards for

personal use; (4) transferring Warrior Trading credit card points to Fortis's
personal account; (5) possessing a firearm in the workplace; and (6) offering

cocaine to a Warrior Trading employee at a work function.         A true and correct

copy of the October 16, 2018 termination letter is attached hereto as Exhibit 2.
      45.     Warrior Trading demanded that Fortis return his Apple laptop, keys,

key cards and any other company property, including the American Express points
that Fortis transferred without authorization.

      46.     Fortis fails and refuses to return all Warrior Trading property within

his possession and control, including without limitation, the Warrior Trading
company credit card points, an Apple laptop, keys, and key cards.

       C.     Shareholder and Employment Agreements

       47.    In    early 2016,   Cameron, Fortis    and Alex Fortis    entered    into

discussions for Fortis and Alex Fortis to become employees and shareholders of

Warrior Trading.

       48.    Drafts of the Shareholder Agreement were circulated by and amongst

the shareholders along with proposed forms for the employment agreement and

independent contractor agreement.

       49.    The    final   Shareholder Agreement, Employment Agreement and

Independent    Contractor Agreement were         distributed to the shareholders    for

signature.

       50.    The Shareholder Agreement was executed by the shareholders on

August 16, 2016.

       51.    Warrior Trading is informed and believes that Fortis ' executed the

Employment Agreement on or around March 22, 2016 when the company

requested all employees to sign them and when Alex Fortis signed his Employment



                                           8
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 71 of 147



Agreement. However, since Fortis's termination, Warrior Trading has been unable

to locate an executed copy of his Employment Agreement and is informed and

believes that Fortis may have destroyed or otherwise misplaced his Employment

Agreement.

      52.    The Employment Agreement identifies and defines Warrior Trading's

"Confidential Information", which includes, without limitation, business plans,

projects in which the company has rights or are under consideration by the
company, names of company employees, and customer lists.                  (Employment


Agreement    at f   5(a).)   Further,   the Agreement provides     that    Confidential

Information shall remain confidential and not be disclosed to anyone during or

after the termination of employment. Moreover, the Agreement provides that after

termination of employment, the employee shall not take or use any Confidential

Information, records or files of the Company, and will return to the Company all

such records and files that Fortis may have in his control or possession. (Id.)

      53.    Under the terms of the Employment Agreement, Fortis agreed to not

disclose, circulate, publish or otherwise disseminate any information regarding his

engagement under the Employment Agreement without first obtaining prior written

approval of the Company or otherwise required by law.

      54.    The Employment Agreement further provides that it can be terminated

under various conditions, including termination for "Cause":

      By COMPANY for Cause.              COMPANY may terminate            without
      liability, the Period of Employment for Cause (as defined below) at
      any time effective immediately upon written notice to Employee. . . .
      Termination shall be for Cause if: (i) because of any act or failure to
      act by Employee which, in the sole opinion of the Board, is in bad
      faith and to the detriment of COMPANY; (ii) in the sole opinion of the
      Board, Employee refuses or fails to act in accordance with any
      direction or order of the Board related to Employee's employment or
      duties under this Agreement; (iii) Employee exhibits, in the sole
      opinion of the Board, unfitness or unavailability for service (other than
      disability, as provided for in Paragraph 6(a)), unsatisfactory
      performance, dishonesty, habitual neglect, or incompetence in the
      conduct of the affairs of COMPANY; (Tv) Employee is convicted of or
      pleads guilty or no contest to a crime; or (v) because Employee, in the


                                           9
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 72 of 147



       reasonable opinion of the Board, has breached any material term of
       this Agreement.

(Id. at H 6(b).)

       55.       The Warrior Trading Employee Handbook ("Handbook") in effect

during Fortis's employment provided various policies and procedures applicable to
company employees.

       56.       The Handbook provides for discipline, up to including immediate

discharge, for impermissible conduct, including:

             ®   Refusing to accept appropriate work assignments or refusing to

                 perform tasks assigned by a supervisor in the appropriate manner.

             •   Refusing to follow [a] manager's work instructions or directions, or

                 engaging in insubordination.

             •   Conducting personal business, including outside employment, on

                 working time or with company equipment, supplies, materials, or

                 products, without management approval.

             ®   Possessing or using weapons ... in the workplace.

             •   ... failing to return any property (physical or intellectual) belonging

                 to the company ....

             •   Violence, threats of violence or intimidation, bullying or coercing any

                 worksite employee, contractor, customer, or vendor of or visitor to

                 your company. . .


             •   Violation of any company rule, practice, or policy, including any

                 policy in this handbook.

             •   Unsatisfactory performance ofjob duties.

(Handbook at pp. 11-12.)

       57.       The Handbook also      further defines   Confidential   Information to

include confidential and proprietary information regarding the company, including




                                             10
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 73 of 147



its vendors, its customers, business plans,           strategies, budgets, projections,

forecasts, financial and operating information, business contracts, databases,

financial    and   account   information,   HIPAA protected        medical    information,

customer and vendor information, advertising and marketing plans, proposals,

training materials and methods, and other information not available to the public,
Disclosure of Confidential Information will result in disciplinary action, up to and

including termination of employment. {Id. atp, 17.)

      58.      The Handbook also provides that Warrior Trading is committed to a

violence-free workplace for employees.        Under this policy, if employees become

aware of any workplace security hazards, they are encouraged to report any and all

concerns without fear of retaliation of any kind.         The policy also provides that

employees may make such reports anonymously. {Id. at p. 33.)

       59.     Finally, the Handbook also provides a policy for a Drug-Free

Workplace. The policy prohibits the use, possession, sale, or solicitation of illegal

drugs while on duty, on company premises, or company time.

       D.      Notice of Buy-Back

       60.     The Shareholder Agreement provides for the purchase of shares if a

shareholder's employment is terminated for Cause. It provides:

       In the event any employee Shareholder is no longer employed by the
       Company because of voluntary termination, or termination by the
       Company   — for Cause ("the  (the term "Cause" as defined in the then
       applicable     employment     agreement between Company and the relevant
       em      '
        ' ' ployee         ' ' '
                      Shareholder,   except     '    . .   , :. °f such definition, it
                                         . that irrespective
       shall                     sical an3/or
            ill not include physical                  disability), the Company and
                                       and/or mental "disability),
       the   remaining Shareholders shall have the option for 90 days following
       notice of any such event(s) to purchase all or any part of the shares
       owned by the terminated employee Shareholder. . . .

       Notwithstanding anything to the contrary in this Agreement or
       applicable laws, and to the fullest extent permissible under the law, an
       employee Shareholder whose employment terminates because of
       termination by the Company for cause at any time, shall forfeit any
       and all shareholder rights immediately upon termination of
       employment.




                                             11
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 74 of 147



      61.    On October 16, 2018, Warrior Trading issued a Notice of Buy-Back

pursuant to Section 9(e) and 14(e) of the Shareholder Agreement ("Notice of Buy-

Back") to Fortis. The Notice of Buy-Back is attached hereto as Exhibit 3.

      62.    The Notice of Buy-Back triggered a 90-day option period for Warrior

Trading and/or the remaining shareholders (Cameron or Alex Fortis) to purchase

all or any part of Fortis's shares of capital stock in Warrior Trading.

      63.    Though he was immediately stripped of shareholder rights, Fortis,

through the Fortis Trust, holds 462 shares of capital stock of Warrior Trading that

are currently subject to the optional buy back.

      64.    Warrior Trading had an exclusive right to purchase all or any part of

Fortis's 462 shares for the first 45 days after the Notice of Buy-Back. (See

Shareholder Agreement § 9(a), (e).)     Warrior Trading did not exercise its option

during this period and did not purchase any of Fortis's shares.

      65.    The remaining shareholders of Warrior Trading, including Cameron,

have a 45-day period after expiration of the first 45-day period, up to and including

January 10, 2019, to purchase all or any part of Fortis's 462 shares.

      66.    The Shareholder Agreement establishes that the purchase price for

shares subject to the Shareholder Agreement "shall be determined by dividing the

net income of the Company for the Company's prior fiscal year by the number of

outstanding shares issues [sic] to Shareholders." (Shareholder Agreement § 10.)

      67.    Warrior Trading's fiscal year runs annually          from January   1   to

December 3 1 .

      68.    On November 6, 2018, Fortis, through a letter from his legal counsel,

disputed that he was terminated for cause by Warrior Trading. Fortis argued that

Warrior Trading did not properly invoke           Section 9(e)    of the   Shareholder

Agreement, which permits Warrior Trading to terminate an employee for cause.

      69.    Specifically, Fortis's counsel contends that there is no employment




                                          12
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 75 of 147



agreement between the Warrior Trading and Fortis.         As noted above, Warrior

Trading is informed and believes that Fortis executed the Employment Agreement

and has subsequently destroyed or misplaced the Employment Agreement.
      70.    Even if the Employment Agreement has not been executed, there

existed an implied-in-fact agreement for employment between Warrior Trading

and Fortis, for which Fortis provided services in exchange for compensation and

other benefits.

      71.    During the term of his employment, Fortis violated numerous and

extensive company policies. As a result, Fortis has been terminated for cause.

      E.     Continuing Acts of Sabotage and Theft of Company Property

      72.    On or about December 24,         2018,   Warrior Trading learned      of

additional intentional and malicious actions Fortis has taken with the intent to harm

Warrior Trading.

      73.    Upon information and belief, Fortis published or caused to be

published a threatening video regarding Warrior Trading and Cameron, which was

published on YouTube and emailed to certain current Warrior Trading employees

and potentially others (the email recipients were blind-copied).

      74.    Upon information and belief, Fortis accessed his prior company email

account without authorized and changed the login credentials thereto.        He then

deleted all of the emails in his prior company email account without authorization.

      75.    Upon information and belief, Fortis changed the login credentials to

Warrior Trading social media and insurance accounts without authorization,

including Instagram and Hartford Insurance.

      76.    On December 23, 2018, Fortis accessed confidential Warrior Trading

electronic company documents without authorization and deleted hundreds of

Warrior Trading electronic files.

      77.    Also, on December 23, 2018, Fortis accessed Warrior Trading's




                                         13
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 76 of 147



account with vendor Expensify, software used to manage credit card purchased by
office staff.

        78.     On December 24,      2018,    Fortis   accessed the   Warrior Trading

electronic files and downloaded thousands of files including confidential customer

information, customer credit card and personal information, and other customer

data.

        79.     Also, on that same day, Fortis accessed the Warrior Trading system

and deleted hundreds of electronic files.

        80.     On December 24, 2018, an email was sent to Warrior Trading

employees from an anonymous sender identified as "450+ cooperating victims."

The email states that "we . . . dropped a YouTube video about Ross Cameron and

his supporters. . . ." The video link is contained in an email. The YouTube video

accessed via the link in the email contains a threatening message in the style of

"Anonymous," a well-known producer of other videos.

        81.     Another email was sent on December 26 containing another link to

another threatening YouTube video.

        82.     Another threatening video was posted on YouTube on December 31,

2018.

        83.     Warrior Trading is informed and believes Fortis is responsible for the

access and destruction of company files, interference with its business accounts,

and threatening emails and videos.

                            FIRST CLAIM FOR RELIEF

                                (Declaratory Judgment)

        84.     Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

        85.     Pursuant to the Delaware Declaratory Judgment Act, this dispute is

ripe for determination of the parties' respective rights, status, and other legal




                                             14
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 77 of 147



relations. 10 Del. C. § 6501 et seq.

      86.    The Shareholder Agreement constitutes a valid and binding contract

between Fortis, Cameron, Alex Fortis, and Warrior Trading.
      87.    A judiciable controversy has arisen and now exists between Fortis and
Warrior Trading concerning their respective rights and obligations under the
Shareholder Agreement.

      88.    Warrior Trading is entitled to a declaration that it has performed all
obligations required of it and has otherwise fully complied with the Shareholder
Agreement.

      89.    Warrior Trading is entitled to a declaration that Fortis's employment
was terminated for cause.

      90.    Warrior Trading is entitled to a declaration that it had the right and

power to terminate Fortis's employment for cause and properly invoked such right.
      91.    Warrior Trading is entitled to a declaration that it properly invoked

Section 9(e) of the Shareholder Agreement, that it properly provided Fortis the
"Notice of Buy-Back" in accordance with the Shareholder Agreement, and that

Fortis and/or the Fortis Trust's rights as a shareholder terminated effective as of
October 12, 2018, in accordance with Section 9(e) of the Shareholder Agreement.

      92.    Warrior Trading is entitled to a declaration that if a shareholder

exercises an option to purchase all or any of Fortis's shares on or after January 1,

2019 and on or before January 10, 2019, the purchase price of those shares shall be
determined by dividing the net income of Warrior Trading during the fiscal year

running from January 1 through December 31, 2018 by the number of outstanding
shares issued to the Fortis Trust. The Fortis Trust owned 462 shares at the time

Fortis was terminated for cause and forfeited any and all shareholder rights.

      93.    Warrior Trading is entitled to a declaration that when Fortis's

employment was terminated for cause on October 12, 2018, Fortis forfeited any



                                         15
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 78 of 147



and all shareholder rights immediately, including without limitation, any rights to

any and all dividends or distributions thereafter.
      94.       Warrior Trading is entitled to a declaration that Fortis engaged in

misconduct prohibited under the Agreement by, including without limitation,

locking Warrior Trading out of certain company accounts, refusing to return

company property within his possession and control, accessing and changing the

login credentials to Warrior Trading company email accounts, deleting company

emails,   and     accessing,   downloading,    and/or   deleting   confidential   company

documents, which conduct also allows for the optional purchase of all or any of

Fortis' s shares pursuant to the terms of Section 9(b) of the Shareholder Agreement.

                           SECOND CLAIM FOR RELIEF

                  (Tortious Interference with Contractual Relations)

      95.       Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

      96.       Warrior Trading and third parties have existing contractual relations,

including without limitation,       current    Warrior Trading      employees,    students,

customers, and third-party vendors.

      97.       As a former shareholder and employee, Fortis knew of these existing

contractual relationships.

      98.       As more fully described herein above, including by locking Warrior

Trading     out   of certain    company   accounts,     emailing   current   employees    a

threatening video, deleting company emails, and accessing, downloading, and/or

deleting confidential company documents and customer information, Fortis has

engaged in intentional acts intended to disrupt Warrior Trading's contractual

relationships.

      99.       These acts constitute a violation of Fortis's duties to Warrior Trading

as a former shareholder, officer, and employee, his Employment Agreement, and



                                              16
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 79 of 147



the Shareholder Agreement.

      100.      Upon information and belief, there has been actual disruption of these

contractual relationships.

       101.     As a direct and proximate result of Fortis's intentional and malicious

actions, Warrior Trading has sustained damages in excess of $50,000, the total
amount to be proved at arbitration.

         102.   As a direct and proximate result of Fortis's intentional and malicious

actions, Warrior Trading is entitled to an award of punitive and exemplary

damages, costs, and attorneys' fees.

                             THIRD CLAIM FOR RELIEF

    (Violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(g))

         103.   Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

         104.   During his employment and while he was a shareholder, Fortis

knowingly and intentionally accessed Warrior Trading's email account, social

media accounts, electronic calendars, electronic systems, and document storage

systems and deleted documents in excess of his authorization in violation of 1 8

U.S.C.     §    1030(a)(2)(C)   and (a)(5)(C)    and   in   violation of his   duties,   his

Employment Agreement, and the Shareholder Agreement.

         105.   After he had been terminated from employment and stripped of his

shareholder rights, Fortis knowingly and intentionally accessed Warrior Trading's

email account, social media accounts, electronic calendars, electronic systems, and

document storage systems without authorization in violation of 18 U.S.C. §

1030(a)(2)(C) and (a)(5)(C) and in violation of his duties, his Employment

Agreement, and the Shareholder Agreement.

         106.   Warrior Trading's email accounts, social media accounts, calendars,

electronic systems, and document storage systems are each used in and affecting




                                            17
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 80 of 147



interstate or foreign commerce and therefore constitute a "protected computer"

under the Computer Fraud and Abuse Act. 1 8 U.S.C. § 1030(e)(2)(B).

       107.   By accessing these accounts and systems deleting confidential and

proprietary documents, Fortis intentionally accessed Warrior Trading's protected

computers beyond his authorization while he was an employee and a shareholder

and   without authorization    following his termination         and forfeiture   of his

shareholder rights pursuant to the Shareholder Agreement.

       108.   In response to learning of Fortis's unauthorized access, Warrior

Trading has been compelled to conduct an investigation using internal and external

resources to discover the full extent of the unauthorized access and remedy the

damage wrecked by Fortis.         Warrior Trading has devoted significant resources,

including the cost of investigation and remediation, outside counsel fees, and the

time and attention of senior executives and            information technology staff to

mitigating the damage caused by Fortis's unauthorized access to Warrior Trading's

systems.

       109.   As a direct and proximate result of Fortis's unauthorized access and

abuse of Warrior Trading's accounts, Warrior Trading has suffered a loss in excess

of $5,000, the total amount to be proved at arbitration.

                        FOURTH CLAIM FOR RELIEF

                    (Violations of the Defend Trade Secrets Act,
                              18 U.S.C. § 1836, etseq.)


       110.   Warrior Trading repeats and realleges each and every allegation

contained in the preceding paragraphs as though set forth fully herein.

       111.   The   information    removed      from   Warrior   Trading   by   Fortis   is

confidential and proprietary and includes information which derives independent

economic value from not being known or ascertainable by the public at large,

which is not readily discoverable by competitors, and which is the subject of




                                           18
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 81 of 147



reasonable efforts on the part of Warrior Trading to maintain its secrecy.
         112.   The proprietary and confidential information acquired by Fortis from

Warrior Trading constitutes trade secrets under the federal Defend Trade Secrets

Act, 18 U.S.C. § 1836, et seq. (the "Act"), and thereby is entitled to protection

under the Act.

         113.   After his termination for cause and the forfeiture of his shareholder

rights pursuant to the Shareholder Agreement, Fortis access and acquired this

information without authorization, in breach of his duties to Warrior Trading, his

Employment Agreement, and the Shareholder Agreement.

         114.   Based upon his prior status as an officer, employee, and shareholder

of Warrior Trading, Fortis knew that he acquired this trade secret information by

improper means and without Warrior Trading's consent and in violation of his

duties to maintain the secrecy of the trade secret information and limit its use under

the law and pursuant to his agreements.

         115.   Fortis has acquired by improper means and will inevitably use,

disclose, rely upon and otherwise disseminate Warrior Trading's confidential and

proprietary information for his benefit and to the detriment of Warrior Trading.

Upon information and belief, he has already done so.

         116.   This conduct constitutes an unauthorized use of Warrior Trading's

confidential and proprietary information and trade secrets in violation of the Act

and causes Warrior Trading to suffer both measurable and immeasurable business

injuries which cannot be sufficiently compensated for by money damages.

         117.   Warrior Trading has no adequate remedy at law and will suffer

substantial and immediate irreparable harm unless Fortis is enjoined as requested

below.

         118.   In   addition,   to   the   extent   Warrior   Trading's   damages   can   be

determined,     Warrior Trading is entitled to an award of compensatory and




                                                19
     Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 82 of 147



     exemplary damages due to Fortis's willful and malicious misappropriation and
     attorneys' fees.

           WHEREFORE, Warrior Trading prays for judgment against Fortis as

     follows:

              1.    A declaration of the parties' rights and obligations as provided herein

     above;

              2.    An award in an amount in excess of $50,000 as proved during the

     arbitration;

              3.    An award of punitive and exemplary damages;

              4.    An award of attorneys' fees and costs;

              5.    An award of pre-judgment interest;

              6.    A   preliminary    and    permanent      injunction   enjoining   Fortis's

     acquisition, use, and threatened use of any of Warrior Trading's trade secrets

     information; and

              7.    Such other relief the Arbitrator(s) may deem just and proper.


                                                  CONNOLLY GALLAGHER LLP
 \

                                                  TIMOTHY M. HOLLY (DE Bar
^ "Le1gi4 g6dd^kd nv b ar             #6315       #4106)
     LAURA JACOBSEN, NV Bar #13699 /              RYAN P. NEWELL (DE Bar #4744)
     CA Bar #280543                               1000 West Street, Ste. 1400
     Mcdonald carano llp                          Wilmington, DE 19801
     100 W. Liberty Street, Tenth Floor           Telephone: (302) 757-7300
     Reno, Nevada 89505                           Facsimile: (302) 757-7299
     Telephone: (775) 788-2000                    thollv@connollygallagher.com
     Facsimile: (775) 788-2020                    rnewell@connollygallagher.com
     lgoddard@mcdonaldcarano.com
      liacobsen@, mcdonaldcarano.com              Attorneys for Plaintiff


     DATED: January 2, 2019




                                                20
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 83 of 147


                             EXHIBIT 1




                             EXHIBIT 1
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 84 of 147


                                      NEWFANE DESIGN, INC.


                                           Shareholder Agreement

                   This       Agreement       ("Agreement")           is   made     on                   at
                ]f T          , by and among NEWFANE DESIGN, INC.
                                                                  , a                               Vermont
   corporation (the "Company"), and the undersign
                                                 ed holders of shares of common stock
   (collectively, the "Shareholders"), with respect to all
                                                           shares of the Company
                                                                               's capital
   stock now or hereafter outstanding, for the
                                               purpose of protecting the Company and the
   Shareholders, as well as providing continuity for
                                                     the Company's business in the event of
   the occurrence of certain events discu
                                             ssed in this Agreement. Collectively,
   Shareholders together own all outstanding                                            the
                                             shares of the Company's stock.

                1.     Share Certificate Legend Requirement. Until
                                                                   a termination of this
   Agreement pursuant to the provisions herei
                                              n, at which time, at the expense of the
   Company, a  new certificate shall be issued to holders
                                                          of shares represented by certificates
   removing the following legend, the certif
                                             icates representing shares of capital stock
   Company (whether presently owned                                                      of the
                                    or subsequently issued) held at any time
                                                                             by the
   Share holders or their respective authorized trans
                                                      ferees subject to this Agreement shall
   bear the following legend:


          "The shares of stock represented by this
                                                   certificate, including their sale,
          transfer, hypothecation, encumbrance,
                                                or disposition, .are restricted by
          the provisions of a Shareholder Agreement dated 8 ft8h
                                                                i ( as                  may be
          amended      from    time   to    time).   All    provisions     of the   Shareholder
          Agreement are incorporated by refere
                                               nce in this certificate. A copy of
          the   Agreement      may    be    inspected      at   the   principal   office   of the
          Company."

  A copy of this Agreement shall be deliv
                                          ered to the Secretary of the Company
  be shown to anyone inquiring about                                          , and shall
                                     it.

                2.    Election of Directors. Pursuant to the Artic
                                                                   les of Incorporation (the
  "Articles") and Bylaws of the Com
                                       pany the number of directors to
                                                                              comprise the
  Com pany's Board of Directors (the "Boa
                                              rd") has been fixed at three (3). Each
  Shareholder hereby agrees that from and
                                          after execution of this Agreement and
                                                                                until the
  termination of this Agreement, such Shar
                                           eholder will vote all shares of the capit
                                                                                 al stock
  of the Company which are voting share
                                       s and any other voting securities of
                                                                            the Company
  over which such Shareholder has votin
                                        g control or are owned by such Share
                                                                                     holder,
  beneficially or of record, on the recor
                                              d date fixed for a determination of
  Shareholders entitled to vote in any elect                                          those
                                             ion of directors of the Company, or will
  such shares to be voted and shall take all                                          cause
                                             other necessary or desirable actions withi
                                                                                        n such
  Shareholder's control (including in his or her
                                            capacity as a shareholder, director, member
  of a board committee or officer of the
                                         Company or otherwise, and including,
                                                                                 without
 limitation, attendance at meetings in perso
                                            n or by proxy for purposes of obtaining a
 quorum and execution of written conse
                                       nts in lieu of meetings), and the Com
                                                                            pany shall




                                                     1
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 85 of 147


    take all necessary or desirable actio
                                          ns within its control (including,
                                                                            without limitation,
    calling specialBoard and Shareholder meetings), so
                                                       that:

                         a.      The authorized number of direc
                                                                tors on the Board be
   established and remain at three (3) direc
                                            tors;

                      b.  There shall be elected to the Boa
   nominated by ROSS CAMERON; and
                                                               rd (i) two persons
                                  (ii) one person nominated by JEFF FOR
                                                                        TIS.

                 3.    Action by Directors. Any repre
                                                      sentative of any Shareholder or
   who shall serve as a member of
                                   the Board shall have full authority
   discretion                                                          to exercise his
              and business judgment      to perform his duty as a director
   special obligation or liability to any                                     and shall incur no
                                          party hereto as a result of such exer
                                                                                cise.

                  4.     Irrevocable Proxy. The Sharehol
                                                         ders shall, concurrently with the
   execution of this Agreement, deliv
                                      er to the Company an irrevocable
                                                                        proxy in the form
   attached hereto as Exhibit "A" entit
                                        ling the Company's chief executive
   Shareholders' shares in the event that                                    officer to vote the
                                            such Shareholder refuses or is unab
   its shares in the manner required by                                         le to vote his or
                                         this Section 2 above.

                  5.      Restrictions on Voluntary Tran  sfers. Except as provided for in
  Paragraph 7 below, no Shareholder
                                    shall sell, transfer, pledge, encumbe
  in any way dispose                                                      r, hypothecate, or
                        of any of his or her shares or any
                                                           right or interest in them without
  obtaining prior written consent of
                                      the Company and of all other Shar
  as                                                                     eholders (other than
     provided for in Paragraph 7 below),
                                         unless (a) the proposed trans    fer is made in Good
  Faith (as such term is defined belo
                                       w), (b) the consideration for the trans
  (c) the Shareholder shall first have                                          fer is cash only,
                                       given written notice ("Offer Notice")
  in accordance with Paragraph 14(e                                            to the Company,
                                       ) of this Agreement, of his or her
                                                                            intention to do so,
  and  (d) confirmation acceptable to the Com
                                               pany that the proposed transfer will
  the tax status of the Company. A trans                                            not affect
                                          fer shall be deemed to not be in Goo
  the proposed transferee is any                                               d Faith where
                                  party that (i) is, or has ever been
                                                                      , in direct or indirect
  competition or negotiation with Com
                                       pany, (ii) is a supplier, vendor, serv
  service recipient of Company, (iii)                                         ice provider, or
                                       has a record of felony convictio
  reasonably be determined to adve                                         n,   or (iv) would
                                   rsely affect the Company's business
  such party to be a co-owner of                                          or repu  tation were
                                     Company. The notice shall be
  executed counterpa
                                                                        acco mpanied by an
                       rt of any document of transfer,
                                                       which must include         the name and
 address of the proposed transferee
                                     and specify the number of shares
                                                                        to be transferred, the
 price per share, the term of payment,
                                         and evidence of availability of fund
 with the consideration offer terms                                             s in accordance
                                      (e.g., current bank statement, certi
 the like). Promptly on receipt of the                                     ficate of deposit, or
                                        notice, the Secretary of the Company
                                                                                 shall forward a
 copy of the notice and the executed
                                     counterpart to each member of the Com
 and within 20 days thereafter a mee                                         pany's Board,
                                       ting of the board of directors shall
 noticed, and held to cons                                                  be duly called,
                           ider the proposed transfer.

                Should the proposed transfer viola
                                                   te provision 5(a), 5(b),
                                                                   5(c) and/or 5(d)
 above, the proposed transfer shal
                                   l be deemed null and void by
                                                                its terms ("Void



                                               2
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 86 of 147


   Proposal"), the secretary of the Company shall
                                                  give written notice of that fact to the
   offering Shareholder, and no further consideration
                                                        or action shall be required by the
   board. As to any proposal other than a Void Proposal,
                                                         for 45 days following notice to the
   Company, the Company shall have the option, but not
                                                           the obligation, to purchase all or
   any part of the shares at the price and on the terms
                                                        stated in the notice and any
   accompanying transfer document(s), or at a price
                                                      determined in the same manner as
   provided in Paragraph 10(a) of this Agreement, which
                                                        ever price is lower. The Company's
   right to exercise the option and to purchase the
                                                          stock is subject to any applicable
   governmental or statutory restrictions that are now,
                                                        or may become, effective.

                 If the Company exercises the option within
                                                            the 45-day period, the
   secretary of the Company shall give written
                                                notice of that fact to the offering
   Shareholder. The Company shall pay the purchase
                                                   price in the manner provided in the
   Agreement/terms of sale to the proposed transferee
                                                      or as may be set forth in the transfer
   document(s) accompanying the notice.

                  If the option is not exercised by the Company on
                                                                      all shares set forth in the
  notice of intention to transfer within the 45-day period
                                                           , notice of the proposed transfer in
  the same form as the notice given to the Comp
                                                        any shall be given by the offering
  Shareholder in accordance with Paragraph 14(e)
                                                       to the remaining Shareholders (such
  notice to be given immediately after the expira
                                                  tion of the Company's 45-day period, and
   in any event no later than within 14 days of such
                                                     expiration), who shall have the option,
  but not the obligation, to purchase any shares not
                                                     purchased by the Company at the price
  and on the same terms and conditions specified
                                                        in the notice and any accompanying
  transfer documents. Within 20 days after receiving
                                                       the notice, any Shareholder desiring to
  acquire any part or all of the shares offered shall
                                                      deliver to the secretary of the Company
  a written election to purchase the shares or
                                               a specified number of them. If the total
  number of shares specified in the elections exceeds
                                                      the number of available shares, each
  Shareholder shall have priority, up to the numb
                                                    er of shares specified in his or her notice
  of election to purchase the available shares, in the
                                                       same proportion that the number of the
  Company's shares that he or she holds, bears
                                               to the total number of the Company's shares
  held by all Shareholders electing to purchase. The
                                                     shares not purchased on such a priority
  basis shall be allocated in one or more succe
                                                   ssive allocations to those Shareholders
  electing to purchase more than the number of shares
                                                       to which they have priority right, up
  to the number of shares specified in their respec
                                                   tive notices, in the proportion that the
  number of shares held by each of them bears to
                                                 the number of shared held by all of them.

                 Within 30 days after the mailing of the notice
                                                                to the Shareholders, the
  secretary of the Company shall notify each Share
                                                   holder of the number of shares as to
  which his or her election was effective, and the
                                                   Shareholder shall meet the terms and
  conditions of the purchase within 10 days therea
                                                  fter.

                  If the Company and the remaining Shareholder
                                                                       s do not purchase all the
  shares set forth in the notice of intention to transfe
                                                         r, all the shares may be transferred to
  the proposed transferee on the terms specified
                                                 in the notice, at any time within 30 days
 after expiration of the Shareholders' Options. The
                                                    transferee will hold the shares subject




                                                3
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 87 of 147


   to the provisions of this Agreement. No transfer of the
                                                           shares shall be made after the end
   of the 30-day period, nor shall any change in the terms
                                                           of transfer be permitted without a
   new notice of intention to transfer and compliance
                                                             with the requirements of this
   paragraph.


                   Any transfer by any shareholder in violation of this
                                                                        paragraph, including
   but not limited to the timelines set forth herein, shall be
                                                               null and void and of no effect.

                   6.      Pledge. Hypothecation or Other Encumbrance
                                                                      s. No Shareholder
   may pledge, hypothecate, or otherwise encumber
                                                  his or her shares as security for any
   debt.


                  7.       Permitted Transfers. Notwithstanding anything
                                                                         in this Agreement
   to the contrary, any Shareholder may transfer shares
                                                        subject to this Agreement only if the
   transfer will not affect the tax status of the Company
                                                            and only as follows: (a) to a trust for
   the sole benefit of the transferee, provided that the
                                                         transferee is the settlor and a trustee of
   the trust; or (b) to a corporation or other legal entity
                                                            in which transferee retains 100%
  voting control. Any permitted transferec(s) shall
                                                    hold the shares subject to all provisions
   of this Agreement, as provided in Paragraph
                                               8.

                  8.      Obligation    of Transferees.    Unless   this   Agreement    expressly
  provides otherwise, each transferee or any subse
                                                  quent transferee of shares in the
  Company (including any transferee under Parag
                                                raph 5 or Paragraph 7, above), or any
  interest in such shares, shall hold the shares or interest
                                                             in the shares subject to ail
  provisions of this Agreement (as may be amend
                                                ed) and shall make no further transfers
  except as provided in this Agreement (as may be
                                                  amended). Transfer of the shares shall
  not be entered on the books of the Company until
                                                   the prospective transferee has executed
  an amended copy of this Agreement (with such
                                                amendments being made to maintain and
  preserve the intent of this Agreement and
                                            of its provisions), and the appropriate
  supporting documents are provided as follows:


                           a. In the case of a transfer to a trust for the
                                                                            sole benefit of
  transferee under Paragraph 7(a), a full copy of
                                                  the executed trust instrument, for review
  and retention by the Company.


                              b.   In the case of a transfer to a corporation or
                                                                                 other legal
  entity under Paragraph 7(b), the appropriate legal
                                                     records showing formation of the
  entity, governmental filings (including securities
                                                     filing, where required), organizational
  minutes, stock transfer ledger (share registe
                                                     r), shareholder agreement, buy/sell
  agreement, identity of all owners (including
                                               their address and phone numbers),
  capitalization table (current, and on a fully-diluted
                                                        basis), and any other document that
  may be reasonably required by the Board under
                                                the specific circumstances at hand.

                 In all cases, no transfer shall take place until
                                                                  and unless (i) all supporting
  documents have been delivered to Company; (ii)
                                                  such supporting documents comply with
  the requirements above and are not inconsistent
                                                   with them in any way; (iii) at least 30




                                                4
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 88 of 147


    calendar days have passed since all supp
                                             orting documents listed or requested have
    provided to                                                                        been
                the Company; and (iv) the amended copy
                                                        of this Agreement (as discussed
    above) has been signed and provided to
                                           the Company. Failure or refusal to sign
    amended copy                                                                   such an
                    of this Agreement shall not relieve any
                                                            transferee from any obligations
    under this Agreement.


                   9.         Purchase Events

                              a. Purchase on Violation of Terms: A
                                                                      Shareholder's violation
   of any material provision contained in
                                           this Agreement that remains uncured for
   of at least thirty (30) days from the date                                          a period
                                                a Shareholder or the Company gives
   notice of such breach ("Notice of Brea                                               written
                                            ch") to the breaching Shareholder in acco
   with Paragraph 14(e) (unless the natur                                               rdance
                                            e of the breach is such that it cannot
   within said 30-day period, then the brea                                          be   cured
                                            ching Shareholder shall have such addi
                                                                                   tional time
   as may be reasonably necessary to cure
                                               the breach, provided that the curing
   breach is begun promptly and is pursu                                               of such
                                           ed with diligence) shall trigger an optio
   back of such                                                                       nal  buy-
                  breaching Shareholder's stock
                                              . At the conclusion of the 30-day
   following the Notice of Breach, the Com                                          period
                                           pany shall give written notice to the brea
   Shareholder of       the
                                                                                      ching
                              buy-back   option   ("Notice   of Buy-Back")   in   acco
                                                                                  rdance with
   Paragraph 14(e). Such notice shall deem
                                              the breaching Shareholder to have offer
   his or her shares at the price and on                                              ed to sell
                                         the terms provided in this Agreement.
                                                                                The Company
   and the other Shareholders shall have
                                           the option for 90 days following the
                                                                                Notice of Buy-
   Back to purchase all or any part
                                    of the shares owned by the brea
                                                                    ching Shareholder,
   irrespectiv
             e of whether or not a correction of the
                                                     breach has taken place
                                                                      since the Notice
  of Buy-Back was given. The optio
                                   n shall be exercisable first by the
                                                                        Company and
  thereafter by the remaining Shareholders,
                                            as follows:

                 The Company shall have the option,
                                                      for a period commencing with the
  date of the Notice of Buy-Back and endin
                                           g on the 45th day thereafter, to purchase
  any part of the shares owned by the                                                all or
                                      breaching Shareholder, at the price
  provided in this Agreement. The                                         and on the terms
                                      option shall be exercised by givin
                                                                          g notice to the
   breaching Shareholder in accordance
                                         with Paragraph 14(e). If the option is
  within that 45 day period for all of                                          not exercised
                                       the shares owned by the breaching Shar
  remaining Shareholders shall have the                                          eholder, the
                                          option, for 45 days commencing with
  the Com                                                                         the end of
           pany's 45 day period to purchase
                                            all or any part of the shares owne
                                                                               d by the
  breaching Shareholder, at the price and
                                          on the terms provided in this Agreeme
  option shall be exercised by giving notic                                     nt. The
                                           e, in accordance with Paragraph
                                                                         14(e), to the
  breaching Shareholder, stating the num
                                         ber of shares being purchased. If notic
  exercise from the remaining Shareholders spec                                  es of
                                                ify   in the aggregate more shares than are
  available for purchase by the Sharehold
                                          ers, each Shareholder shall have priority,
  number of                                                                          up to the
             shares specified in his or her notice,
                                                    to purchase the available share
                                                                              s in the
 same proportion that the number
                                 of the Company's shares he or she
                                                                    holds bears to the
 number of the Company's shares
                                  held by all Shareholders electing
                                                                     to purchase. The
 shares not purchased on such a prior
                                      ity basis shall be allocated in one or
                                                                             more successive
 allocations to those Shareholders elect
                                         ing to purchase more than the number
 which they have a prior                                                      of shares to
                              ity right, up to the number of shares
                                                                    specified in their respective




                                                   5
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 89 of 147


    notices, in the proportion that the
                                        number of shares held by each of
    number of shares held by all of them                                      them bears to the
                                         . In the event this option is not exer
    shares owned by the brea                                                    cised as to all the
                                    ching Shareholder,
                                                     the breaching Shareholder or brea
    Shareholder's successor in interest will                                              ching
                                             continue holding such remaining shar
    the provisions of this Agre                                                   es subject to
                               ement.


                               b.    Purchase on Criminal Conviction
                                                                     orCertain Misconduct. A
   Shareholder who is (i) convicted of
                                       a felony or (ii) engages in willful misc
   shall mean the knowing and intentiona                                        onduct (which
                                           l failure to exercise ordinary care
   material injury to the Company or                                              to prevent
                                     an intentional act with knowledge
   result in material injur                                              that it is likely to
                            y to the Com pany), fraudulent activities, con
   personal dishonesty, breach of fidu                                     flicts of interest,
                                      ciary duty to the Company or Sha
   harassment, or                                                          reholders, sexual
                    willful violation of the law (oth
                                                      er than a violation
                                                                       of a traffic law or
   similar minor offense), where any
                                       such behavior in any manner adve
   Company's business or reputatio                                       rsely affects the
                                       n, shall trigger an optional buy-
   Shareholder's stock. In the event                                       back of such
                                     any Shareholder has been convicted
   enga ged in a manner prohibited by                                   of a felony or has
                                             this paragraph, such Shareholder,
   representative, or any other Sha                                                  his personal
                                    reholder shall give written notice
   Shareholders in accordance with                                     to  the   Com pany and all
                                        Paragraph 14(e) ("Notice of Buy
   notice, the offending Shareholder                                          -Bac  k"). By such
                                      shall be deemed to have offered
   at the price and on the terms prov                                   to  sell his or her shares
                                       ided in this Agreement. The Com
   Shareholders shall have the optio                                         pan  y and  the other
                                      n for 90 days following notice
                                                                       of any such event(s) to
  purchase all or any part of the
                                     shares owned by the Shareholder.
  exercisable first by the Company                                         The option shall be
                                       and thereafter by the remaining
  manner provided by Paragraph 9(a)                                         Shareholders in the
                                        above. In the event this option is
  the shares owned by the offe                                              not exercised for all
                                   nding Shareholder, the offendin
                                                                       g Shareholder or the
  offending Shareholder's successor
                                    in interest will continue holding such
  subject to this Agreement.                                               remaining shares


                            c. Purchase on Certain Othe
                                                             r Events. In the event any
  Shareholder is adjudicated a bank
                                    rupt, whether voluntarily or invo
  assi                                                                luntarily, or makes an
      gnment for the benefit of creditors
                                          , or files a petition seek
                                                               ing to force the involuntary
  winding up and dissolution of
                                  the Company, or if substantially
  Shareholder is levied on and sold                                    all property of any
                                    in a judicial proceeding, the Com
                                                                        pany and the other
  Shareholders shal l have the option for 90 days follo
                                                        wing notice
                                                                  of any such event(s) to
  purchase all or any part of the
                                  shares owned by the Shareholder.
                                                                   Any Shareholder who
  has information that would reasonab
                                        ly cause the Shareholder to believe
  shares would be transferred involunt                                       that his or her
                                       arily or by operation of law, or upon
  of any of the above described even                                          the happening
                                     ts, shall give written notice to the
 other Shareholders in accordan                                           Company and the
                                ce with Paragraph 14(e) ("Notice
                                                                   of Buy-Back"), and shall
 offer or shall be deemed to have
                                  offered to sell his or her shares at the price and on the
 terms provide in this Agreeme
                               nt (If no notice is given by the
                                                                Shareholder, the Company
 or any other Shareholder may
                               give such notice in lieu thereof,
                                                                 and such notice will then
 constitute the "Notice of Buy
                                -Back"). The option shall be
                                                                  exercisable first by the
 Company and thereafter by the
                                   remaining Shareholders in the
 Paragraph 9(a) above. In the even                                    manner provided by
                                  t this option is not exercised as
                                                                    to all the shares owned




                                                6
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 90 of 147


    by the Shareholder, the Shareholder
                                        or Shareholder's successor in interest
    holding such remaining                                                     will continue
                             shares subject to this Agreement.


                               d.   Purchase on Dea
                                             th. The Company shall have the optio
   a period commencing with the                                                   n, for
                                death of any Shareholder and endi
                                                                  ng 90 days after the
   death, to purchaseall or any part of the shares owned
                                                         by the decedent, at the price and on
   the terms provided in this Agreeme
                                       nt. The option shall be exorcised
                                                                         by giving notice to
   the decedent 's estate or other successor in interest
                                                         in accordance
                                                                 with Paragraph 14(e). If
   the option is not exercised with
                                    in that 90-day period as to all
   dece                                                             shares owned by the
        dent, the surviving Shareholders
                                          shall have the option, for 30 days
   the end of that 90-day period                                               commencing with
                                   to purchase all or any part of
                                                                      the shares owned by the
   decedent, at the price and on the
                                      terms provided in this Agreeme
   exercised by giving notice, in                                       nt. The option shall be
                                     accordance with Paragraph 14(e
   administrator, stating the number                                     ), to the executor or
                                     of shares to which it is exercised.
                                                                           If notices of exercise
   from the surviving Shareholders spec
                                        ify in the aggregate more  shares than are available
   for purchase by the Shareholders
                                    , each Shareholder shall have prio
   of shares specified in his or her                                   rity, up to the number
                                     notice, to purchase the available
   proportion that the number of the                                   shares in the same
                                     Company's shares he or she holds
   of the Com                                                          bear s to the number
               pany's shares held by all Shareholders
                                                      electing to purc     hase. The shares not
   purchased on such a priority basi
                                     s shall be allocated in one or more
  to those Shareholders electing to                                       succ essive allocations
                                      purchase more than the number
                                                                       of shares to which they
  have a priority right, up to the
                                   number of shares specified in thei
                                                                        r respective notices, in
  the proportion  that the number of shares held
                                                  by each of them bears to the
  shares held by all of them. In the                                               number of
                                     event this option is not exercise
  owned by the decedent, the                                           d as to all the shares
                               decedent's estat   e will hold those shares, and such
  inure to the benefit of heirs, subj                                                shares shall
                                      ect to the provisions of this Agre
                                                                         ement.

                            e. Purchase on Termination of
                                                           Employment. In the event any
  employee Shareholder is no long
                                     er employed by the Company
  termination, or termination by the                               because of voluntary
                                      Company for Cause (the term "Cau
  the then applicable emp                                              se" as defined in
                           loyment agreement between Com
                                                         pany and     the relevant employee
  Shareholder, except that irrespect
                                     ive of such definition, it shall
  and/                                                                 not include physical
      or mental disability), the Com
                                     pany  and the remaining Shareholders
  option for 90 days following notic                                           shall have the
                                    e of any such event(s) to purchase
  shares owned by the terminated                                       all or  any part of the
                                     employee Shareholder. Notice
  shall be give
                                                                    of the  trigg ering event
              n to the Company and the othe
                                            r Shareholders in accordan   ce with Paragraph
  14(e) ("Notice of Buy-Back"). The
                                    option shall be exercisable first
 thereafter by the remaining Sha                                      by the Company and
                                  reholders in the manner provided
 above. In the event this optio                                         by Paragraph 9(a)
                               n is not exercised as to all
                                                            the shares owned by the
 terminated emp   loyee   Shareholder,    the   terminated   employee    Sha
                                                                      reholder or the
 terminated employee Shareholder'
                                  s successor in interest will cont
 remaining shares subject to this Agre                              inue holding such
                                       ement.

                Notwithstanding anything to the cont
                                                     rary in this   Agreement or applicable
 laws, and to the fullest extent perm
                                      issible under the law, an employe
                                                                        e Shareholder whose




                                                7
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 91 of 147


    employment terminates because of term
                                                 ination by the Company for cause at
    shall forfeit any and all shareholder right                                      any time,
                                                s immediately upon termination of emp
                                                                                      loyment.

                            f. Purchase on Total Disability. If
                                                                any Shareholder (whether
   or not an employee Shareholder)
                                      becomes physically or mentally inca
   defined below) for more than one-hund                                    pacitated (as
                                         red-twenty (120) days during any rollin
   period                                                                        g 365 day
           (whether or not consecutive) ("Incapa
                                                   city" or "Incapacitated") (such initia
   day period defined herein as "Period                                                   l 1 20
                                           of Initial Incapacity"), and which Inca
   likely inthe opinion of a physician ("Design                                      pacity is
                                                ated Physician") mutually designate
   incapacitated Shareholder, or his pers                                          d by the
                                          onal representative or agent, and the
   persist for an additional ninely (90)                                        Company, to
                                         days or more beyond the Period of
                                                                           Initial Incapacity
   (such detennination made no earlier than the
                                                end of the Period of Initial Incapaci
   Company and the remaining Sharehol                                                ty), the
                                        ders shall have the option for 90 days
   physician determination ("Buy Back                                          following the
                                         Period") to purchase all or any part
   owned by the incapacitated Sharehol                                         of the shares
                                       der. Notice shall be given to the
   other Shareholders in accordance                                      Company and the
                                    with paragraph 14(e) ("Notice of
                                                                         Buy-Back"). The
   option shall be exercisable first by the Company and thereafter by
   Shareholders in the manner provided                                     the remaining
                                       by Paragraph 9(a) above. In the even
   not                                                                      t this option is
        exercised as to all the shares own
                                               ed by the incapacitated Sharehol
   incapacitated Shareholder or the inca                                          der, the
                                         pacitated Shareholder's successor
   continue holding such rem                                               in interest will
                               aining shares subject to this Agre
                                                                  ement.

                 A Shareholder shall be deemed
                                                    Incapacitated where (a) the pers
  unable to provide properly for that                                                   on is
                                      person's own needs for physical
                                                                      health, food, clothing,
  or shelter;to manage substantially that person's
                                                   own financial resources; or to resis
  or undue influence; and/or (b) eithe                                                  t fraud
                                       r a medical doctor, board-certified
  or a board-certified psychiatrist,                                       neur opsy chol ogist,
                                      not related by blood or marriage
                                                                             to any Company
  shareholder, officer, or director,
                                     examines such person and decla
                                                                        res under penalty of
  perjury that such person is either
                                     temporarily or permanently incapaci
                                                                           tated, according to
  generally accepted medical definition
                                        s.

                  If during the Buy Back Period,
                                                 but prior to a Notice of Buy-Bac
  given,   the                                                                    k being
                 Designated  Physician determines that the
                                                                  Shareholder is no longer
  Incapacitated, and in the case of an
                                        employee Shareholder such Sharehol
  resumes his or her regular dutie                                               der in fact fully
                                      s in Company, then the Buy Back
  terminated (subject to any future inca                                         Period shall be
                                         pacity, which shall trigger this claus
                                                                                e anew).

                              g.   Multiple Triggers. Should a trigg
                                                                     er
                                                                  for optional purchase
 by the Company and/or Sharehol
                               ders arise while another trigger
                                                                has already arisen as to
 the same  Shareholder (e.g., a Shareholder-emplo
                                                   yee is terminated for cause two week
 after the Shareholder's felony conv                                                    s
                                       iction), the Company and/or Shar
 purchase under either trigger. The first                                   eholders may
                                          Notice of Buy-Back commun  icated in accordance
 with Paragraph 14(c) shall cont
                                 rol, except that a subsequent Noti
                                                                    ce of Buy-Back shall
 control where (i) it is commun
                                   icated after the first Notice
                                                                 of Buy-Back, and (ii)
 specifically confirms the intent of
                                     it controlling and replacing the first
 additional trigger. In any event,                                          notice due to an
                                     no Notice of Buy-Back shall be
                                                                          valid unless it is




                                                s
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 92 of 147


    communicated in a timely fashion base
                                            d on such relevant timelines (if any) as
    stated in this Agreement and as may be                                           may be
                                           applicable to the relevant trigger.

                               h.              I                     In all cases wher
                                                                                 e purchase
    of shares is authorized in this Agre
                                         ement, if the shares are in whole
    community property asset, then the com                                     or in part a
                                           munity property interest of the surviving
   is also subject to purchase.                                                      spouse


                       10. Purchase Related Provisions

   Valuation. The purchase price per
                                     share to be paid for shares subject
                                                                         to this Agreement
   shall be determined by dividing the net incom
                                                 e of the Company for the Company's
   fiscal year by the number of outstand                                                  prior
                                         ing shares issues to Shareholders. In
   the net income for purposes of valu                                           dete rmin  ing
                                          ation, the income of any sharehold
   normalized to the average income for                                         ers  shall be
                                         such shareholders over the prior three
   This method shall                                                             fisca l years.
                      apply to all valuation including but
                                                           not limited to any "fair value"
   determinations under applicable law.


                              a. Payment and Transfer of Shar
                                                              es. On the occurrence of any
   event that leads to the purchase
                                    of shares under this Agreement,
                                                                    the consideration to be
  paid for the shares shall be paid to
                                       the transferring Shareholder or to his
                                                                               or her estate, as
  the case may be. If the event that leads
                                            to the purchase is the death of a Shar
  Company or the surviving Sharehold                                                eholder, the
                                          ers shall file the necessary proofs
  collect the proceeds of any outstand                                           of   death and
                                         ing insurance policies on the life
  Shareholder as covered by this                                              of  the  deceased
                                         Agreement (if any). The dece
  repre                                                                       dent 's   personal
       sentative shall apply for and obtain any
                                                  necessary court approval or confirma
  the sale of the decedent's shares unde                                                 tion of
                                         r this Agreement. In all events, considera
  shares shall be delivered as soon                                                 tion for the
                                      as practicable to the person entitled
  Secretary of the Company shall caus                                           to it, and the
                                      e the certificates representing the purch
  be properly endorsed and, on com                                              ased shares to
                                   pliance with any and all provision
                                                                      s in    this Agreement
  (including paragraph 10(e)), shall issue
                                           new certificate(s) in the name of the
  purch asers. If the purchase price exceeds                                      purchaser or
                                             the amount of insurance proceeds,
                                                                              the purchaser
  or purchasers shall pay the purchase
                                       price in cash up to the full amount
  proceeds and shall pay the balance                                       of the insurance
                                      of the purchase price in cash or unde
                                                                            r a promissory
  note. If the insurance proceeds exceed the
                                             purchase price, the excess shall be paid
  insured or the beneficiary of the polic                                             to the
                                          y.

                       In the event that a selling Sharehol
                                                             der shall fail to produce or deliver
  the stock certificate or certificates repre
                                              senting the share of stock involved,
 for transfer, then the purchase price (con                                        duly endorsed
                                            sisting of cash and/or a promissory note
 shares of stock                                                                     ) for the
                   may be tendered and delivered by
                                                    the purchaser to the secre
                                                                       tary of the
 Company for the account and bene
                                  fit of the selling Shareholder, and
 Shareholder shall                                                    the selling
                     be notified in writing of that actio
                                                          n by the purchaser. Such
                                                                                 tender and
 delivery shall constitute valid paym
                                      ent for the shares of stock, and the
                                                                           purchase of the
 shares shall be deemed thereby to
                                     have been fully effected, so that all
 interest in and to the shares of stock                                    right, title, and
                                          so purchased shall be considered
                                                                             vested in the



                                                   9
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 93 of 147


   purchaser, and all rights of the selling Share
                                                     holder, or any transferee, assignee, or any
   other person having any interest in those share
                                                     s of stock, shall cease and terminate except
   only for the right, if any, to receive the purch
                                                    ase price for the stock and the right to have
   the stock deposited to secure the paym
                                                ent of the purchase price. The secretary,
                                                                                               as
   attorney-in-fact for and in the name of the sellin
                                                      g Shareholder, shall cause the shares of
   stock so purch ased to be transferred on the books of the
                                                             Company to the purchaser, The
   purchase price, as determined and paid in accor
                                                   dance with these terms, shall be payable
   to the selling Shareholder only on delivery of
                                                  a stock certificate for the shares of stock to
    be purchased, duly endorsed for trans
                                            fer, together with the payment of all
   expenses of the Company incurred in conn                                           costs and
                                                ection with the transaction. In the even
   selling Shareholder shall fail to deliver                                             t that a
                                             a stock certificate for the shares of stock
   purchased, duly endorsed for transfer,                                                  to be
                                               together with the payment of all costs
   expenses of the Company incurred in conn                                                  and
                                                ection with the transaction, and therefore
   to collect the purchase price that had been                                              fails
                                                 tendered to the secretary of the Company
                                                                                              for
   180 days from the date the selling Sharehold
                                                er received notice of such tende  r, whether
   due to unavailability or for any other reaso
                                               n, and should the purchaser be the Company,
   thesecretary of the Company may void any
                                             tendered check, and keep the debt on its
   by book entry only until such time, if                                             book
                                          any, that selling Shareholder complies
   requirements herein.                                                          with   the


                        Each Shareholder does hereby irrevocably
                                                                 appoint and designate the
   secretary of the     Company,   and    his or her respective successor in
                                                                                   office,
                                                                                         the as
   Shareholder's attorney-in-fact on the
                                            Shareholder's behalf, and on behalf
   Shareholder's estate and personal repre                                           of the
                                          sentative, to effect the transfer of the
                                                                                   shares of
   stock on the books of the Company in the
                                            manner provided above.


                              b. Notes and Security. To the extent otherwise
  the terms of this Agreement, any defer
                                                                             permissible by
                                         red portion of the purchase price for any
  purchased under this Agreement shall be                                            shares
                                            represented by a promissory note execu
  all the purchasing Shareholders, provi                                             ted by
                                         ding for joint and several liability. Each
  agrees to pay his or her pro-rata portio                                           maker
                                           n of each installment of principal and
                                                                                  interest as it
  falls due. The note shall provide
                                         for payment of principal in ten equa
                                                                                   l quarterly
  installments   with   interest on the    unpaid balance at the then        applicable avera  ge
  commercial lending rate available at comm
                                                 ercial banks, with full privilege of prepa
  of all or any part of the principal at any                                                ymen t
                                              time without penalty or bonus. Any prepa
                                                                                          id sums
  shall be applied against the installmen
                                             ts thereafter falling due in inverse order
                                                                                          of their
  maturity, or against all the remaining
                                         installmen     ts equally, at the option of the payers.
  The note shall provide that if default occur
                                               s, at the election of the holder the entire sum
  principal and                                                                                of
                 interest will immediately be due and paya
                                                           ble and that the makers shall  pay
  reasonable attorney fees to the holder if suit
                                                  is commenced because of default. The note
  shall be secured by a pledge of all the share
                                                s being purchased in the transaction to which
  the note relate
                s and of all other shares owned by the
                                                       purchasing Shareholders. The parties
  shall agree upon the pledgeholder, and
                                            the pledge agreement shall contain
                                                                                such other
  terms and provisions as may be custo
                                         mary and reasonable. As long as no
                                                                            default occurs
 in payments on the note, the purchasers
                                         shall be entitled to vote the shares; howe
 divide                                                                             ver,
       nds shall be paid to the holder of
                                          the note as a prepayment of principal.
                                                                                 The




                                                10
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 94 of 147


   purchasers shall expressly waive demand,
                                            notice of default, and notice of sale,     and they
   shall consent to public or private sale of the
                                                  shares in a default, in mass or in lots at the
   option of the pledgeholder, and the seller shall
                                                    have the right to purchase at the sale.

                             c.                          ;. The Company agrees to apply
   for, and use its best efforts to obtain,
                                            all governmental and administrative appro
                                                                                      vals
   required in connection with the purchase and
                                                sale of shares under this Agreemen t. The
   Shareholders agree to cooperate in obtai
                                            ning the approvals and to execute any and
   documentsthat they may be required to execute                                       all
                                                      in connection with the approvals. The
   Company shall pay all costs and filing fees
                                               in connection with obtaining the approvals.

                       1 1. Termination. This Agreement shall termi
                                                                   nate on the earlie
                                                                          r of (a)
   the written agreement of the Company
                                        and all Shareholders, (b) the dissolution
   bank ruptcy, or insolvency of the Company,                                     ,
                                              (c) at such time as only one Sharehold            er
   remains, (d) the effective date of the first regis
                                                      tration statement filed under the Securities
   Act of 1933 (as amended, the "Securities Act"),
                                                      with the Securities and Exchange
   Commission relative to the Company's
                                        equity securities, with aggregate net proce
                                                                                   eds to
   the Company of more than $1,000,000
                                       at a pre-offering valuation of more             than
  $5,000,000 (a " QIPO ") or (e) upon the
                                          occurrence of the merger or consolidation
  Company into, or the sale of all or subs                                           of the
                                           tantially all of the Company's assets to
  corporation                                                                       another
             , unless the shareholders of the Com
                                                  pany shall own at least 51% of the capit
  stock of such other corporation imme                                                     al
                                         diately after such merger, consolida
                                                                              tion or sale (a
  "M&A").                                           -              -                           .
                      12. Shareholder Will. Each Shareholder agree
                                                                   s to include inhis or her
  will a direction and authorization to
                                        his or her executor to comply with the
                                                                               provisions of
  this Agreement and to sell his or her share
                                              s in accordance with this Agreement. Howe
                                                                                       ver,
  the failure of any Shareholder to do so shall
                                                not affect the validity or enforceability of
  Agreement.                                                                                 this


                      13. Drag-Along Obligation. Until the date
                                                                of a QIPO, if one
                                                                                or more
  Shareholders intend to make a Control Tran
                                            sfer (as defined below) for consideration
  any perso n or entity or group of related perso                                     to
                                                   ns or entities, wherein such one or
  Shareholders collectively own direc                                                   more
                                       tly or beneficially at least 70% of
                                                                             the outstanding
  capital stock of the Company on a
                                        fully-diluted basis, then upon notice
                                                                                to each non-
  transferring Shareholder, the transferrin
                                            g Shareholder(s) (for purposes of this
                                                                                   Section 13,
  the "Dragging Shareholder") may cause
                                               each non-transferring Shareholder to sell
  share                                                                                    the
      s of the Company owned by it as provi
                                                  ded in this Section 13. The Dragging
  Shareholder will notify each non-transferrin
                                               g Shareholder in writing (the "Drag-Alo
 Notice") of such intended transfer and                                                ng
                                        the exercise of its rights hereunder at
                                                                                least thirty
  (30) days prior to the proposed date for the
                                               consummation of such transfer, which notice
 will contain all of the material terms
                                        of the transfer, including, without limita
 name
                                                                                   tion, the
      and address of the prospective purch
                                            aser(s), the type and number of share
                                                                                    s of the
 Company's stock to be sold, the
                                     purchase price and other terms and
                                                                              conditions of
 payment (or the basis for determining
                                       the purchase price and other terms and
                                                                                conditions).
 The non-transferring Shareholders will
                                         be required to sell all of the shares
                                                                               of Common




                                               11
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 95 of 147


   Stock of the Company owned by such
                                         non-transferring Shareholders. " Con
   means a sale, exchange or other                                           trol Transfer "
                                     transfer by one or more Shareholders
   private sale or other transaction                                          pursuant to a
                                      or series of transactions (other than
   registered public offering) of an aggr                                    purs uant to a
                                          egate of more than ninety percent
   outstanding shares                                                         (90%) of the
                       of the Company to any person or
                                                        entity. Any transfer pursuant to this
   Section 13 will be on the same term
                                       s and conditions, and for the sam
                                                                         e consideration per
   Share, as the transfer by the Dragging Shareholder that
                                                           is the subject matter of the Drag-
   Along Notice. Notwithstanding the
                                         foregoing, no Shareholder may exer
   along rights under this Section 13                                          cise its drag-
                                      in a transaction with an affiliate of
   unless the purchase                                                      such Shareholder
                        price for each share of the Company
                                                            's stock is equal to that which
   could be obtained in an arms' leng
                                      th transaction.

                       14. Miscellaneous Matters.


                            a. Agreement to Perform Necessar
                                                                 y Acts. Each party to this
   Agreement agrees to perform any furth
                                         er acts and execute and deliver any
   may be reasonably nece                                                    documents that
                           ssary to carry out the provisions
                                                             of this Agreement.

                              b. Amendments. The provisions
                                                                 of this Agreement may be
   waived, altered, amended, or repe
                                    aled, in whole or in part, only on
                                                                       the written consent of
   ail parties to this Agreement.


                             c.   Successors and Assigns. This Agre
  on and enforceable by and agai
                                                                    eme
                                                                    nt shall be binding
                                 nst the parties to it and their
                                                                 respective heirs, legal
  representatives, successors, and assig
                                         ns.

                             d. Validity. All provisions of this
                                                                 Agreement are separate and
  divisible, and if any part is held inva
                                          lid, the remaining provisions shall
  force and effect.                                                           continue in full


                             e.   Notices.     All    notices,   request,   dem
                                                                           ands, and other
  communications under this Agreeme
                                         nt shall be in writing and shall be
  been duly given on the date of serv                                         deemed to have
                                      ice if served personally on the party
  to be given, or within 72 hours                                           to whom notice is
                                   after mailing, if mailed to the party
                                                                          to whom notice is to
  be given, by first-class mail, regis
                                      tered or certified, postage prep
                                                                       aid, properly addressed
  to the party at the address set forth
                                        on the signature page of this Agre
                                                                           ement, or any other
  address that a party may designat
                                      e by written notice to the others,
  obtained.
                                                                         with proof of receipt



                            f. Attorneys' Fees. If any party
                                                             to this Agreement shall bring
 any action, suit, counterclaim or
                                      appeal for any relief against the
 arbitration), declaratory or otherwis                                     other (including
                                       e, to enforce the terms hereof or
 hereunder (collectively, an "Act                                         to declare rights
                                 ion"), it is the express intent of
                                                                    the parties that neither
 party, regardless of who is deemed prev
                                         ailing, shall be   entitled to recover as part of any
 such Action its attorneys' fees and
                                     costs, including any fees and cost
                                                                        s incurred in bringing




                                                 12
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 96 of 147


   and prosecuting such Action and/or enfor
                                            cing any order, judgment, ruling or award
   granted as part of such Action.


                               g.   Governing Law,
                                              Jurisdiction, and Venue. The laws of the
   State of Vermont shall govern the
                                     terms of this Agreement without refere
                                                                            nce to the
   choice of law principles thereof. Any
                                         controversy or claim arising out of or
                                                                                relating to
   this Agreement, or breach thereof, shall
                                            be settled by binding arbitration to be held
   Verm                                                                                  in
         ont or such other agreed to location.
                                               Judgment upon the award rendered  by the
   arbitrators may be entered in any court
                                           haying jurisdiction thereof. The parties,
   accordance with Arbitrator rules, shall selec                                     in
                                                  t arbitrators with qualifications and expe
   within the field of dispute. Each party shall                                              rtise
                                                 have the ability in their sole discretion to
   the selection of one (1) arbitrator,                                                       veto
                                        in which case Arbitrator shall offer
                                                                             alternative
  selection. Each party shall have the right
                                             of discovery as set forth in the Federal
  Civil Procedure. Arbitrator shall admi                                               Rules of
                                            nister the arbitration. The administra
                                                                                      tive fees
  associated with these proceedings shall
                                           be shared equally by the parties. No attorn
  or
                                                                                         ey fees
     costs shall be recoverable, as provided
                                             for above.


                              h.      iu:
  more counterparts, each of which shall                                           one or
                                         be deemed an original, but all of whic
                                                                               h together
  shall constitute one and the same instrument
                                               .


                              i.    Entire Agreement. This Agreement cons
  agreement between the parties hereto                                     titutes     the entire
                                       with respect to the subject matter hereo
                                                                                 f.

                    15. Additional Terms. As material cons
                                                             ideration and inducement to
  enter this Agreement, the parties adop
                                        t all terms on the attached Exhibit "B"
                                                                                 with the
  explicit intent that such terms shall govern
                                               their actions as shareholders and otherwise.

                                     fSignature Page Follows]




                                               13
   —   7-v^iccuicjii oignea.png
                                                                                https://mail.google.eom/_/scs/mail-stati
                                                                                                                         c/_/js   /k=gmail.main.cn.93unl

         Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 97 of 147




                     IN WITNESS WHEREOF, the parties have
                                                          executed this Agreement as of the date first
                     shown above.



                                                             COMPANY

                    NEWFANE               IN, INC.

                    By:
                    Name: ROSS CAMERON
                    Tide:.     Prcafrm



                    By:
                    Name^dEr F FOR'
                    Title       Srerctory



                                                        SHAREHOLDERS

             ROSS CAME!


             By:
            Name: RrfSS CAMERON                       ~~
             Residence Address:
                                                                          lr~
                                                       ^


            JEFFFORTIS

            By:.
            Ni
                     AL
                     Tr FORT      Iy(JcJtocy Fortio Family Trust)
            Rcsi      Address:




            ^T/L Am-
            By:
            Namo: ALEX FORTTS (Alex Fords Famil
                                                y Trust)
            Residence Address:.




                                                                14




of 1
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 98 of 147


                    SPOUSAL CONSENT TO SHA
                                           REHOLDER AGREEMENT




 I am the spouse of
                                              , a shareholder of NEWFANE DES
                                                                             IGN, INC. I
 acknowledge that I have read the
                                  Shareholder Agreement ("Agreement"
                                                                     ) dated                  by and
 between my spouse (amongst othe
                                    rs) and NEWFANE DESIGN,
                                                                      INC., a Vermont corporation
 ("Company"), and that I clearly
                                 understand its provisions. I am awar
                                                                      e that by the provisions of the
Agreement, my spouse has agreed to
                                   sell or transfer all his or her interest
                                                                            in the Company, including
any community property interest,
                                 in accordance with the terms and
                                                                  provisions of the Agreement. 1
hereby expressly approve of, and agre
                                     e to be bound by, the provisions of
                                                                         the Agreement in its entirety,
including but not limited to, those
                                    provisions relating to the sales and
                                                                         transfers of the interest in the
Company. If I predecease my spou
                                    se when my spouse owns an inter
                                                                         est in the Company, I hereby
agree not to devise or bequeath
                                whatever community property
                                                            interest I may have in the Com
                                                                                           pany (if
any) in contravention of this Agreeme
                                      nt.



Date: _,*//£ /&&Lu_

Signature of Spou
                         Wl'MK

Print Name:           Ti/rrJ*               ro*\




                                                 16
       Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 99 of 147


                                                     Exhibit A

                       IRREVOCABLE PROXY COU
                                            PLED WITH AN INTEREST


     RECITALS


  A.       Pursuant to the terms of that certain
  "Agreement"), the undersigned desires
                                                 Shareholder Agreement, dated as of
                                         to execute this "Irrevocable Proxy": (i)
                                                                                             sjiiIm
                                                                                                 \q     (the
  the undersigned refuses or is unable                                             so that in the event that
                                        to vote his or her shares as required
  Agre   ement, the person holding the title                                      under Section 2 of the
                                             of Chief Executive Officer
                                                                of NEWFANE DESIGN, INC. (the
  "Company"), from time to time
                                (the "CEO"), can exercise all
                                                              voting and consent rights asso
 with the shares of the Company's                                                           ciated
                                  stock held by the undersigned to
                                                                   vote such shares as required by
 Section 2 of the Agreement;       and (ii) to appoint the CEO as irrev
                                                                        ocable proxyholder pursuant to the
 terms set forth herein.




 IRREVOCABLE PROXY



  1.      The undersigned hereby revokes
                                           all previous proxies and appoints
 vote the undersigned's shares as requ                                       the CEO as proxyholder to
                                       ired by Section 2 of the Agreeme
                                                                        nt on or after the date of giving
 this Irrevocable   Proxy and prior to the termination of
                                                          this Irrevocable Proxy, with the same
 the undersigned had personally vote                                                            effect as if
                                    d his or her shares.

 2.       The undersigned      authorizes and directs the prox
                                                              yholder to file this          Irrevocable Proxy
 appointment with the secretary of the
                                       Company.

 3.       This Irrevocable Proxy is coup
                                        led with an interest and is  irrevocable (to the fullest exte
permitted by law); provided how
                                ever that the CEO shall not be
                                                                                                      nt
                                                               entitled to exercise his or her
under this Irrevocab                                                                           authority
                       le Proxy unless and until the unde
                                                         rsigned refuses or is unable to vote
shares as required under Section 2 of                                                         his or her
                                      the Agreement.

4.        This Irrevocable Proxy is give
                                         n pursuant to Vermont law      to secure the undersigned's
performance of its obligations unde
                                    r the Agreement and will remain
                                                                    irrevocable until such time as the
undersigned is no longer bound
                                by the terms of the Agreement.

5.        If this Irrevocable Proxy is held
                                            invalid or unenforceable, the inten
                                                                                t of the parties shall govern.


This Proxy may not be assigned or
                                  otherwise transferred, and any purp
                                                                     orted assignment in violation of
this provision shall be void. Notw
                                     ithstanding the foregoing, any oblig
hereunder shall be binding upon the                                        ation of the undersigned
                                    successors and assigns of the undersign
                                                                            ed.


Dated:




                                                      17
 Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 100 of 147




Print Name:   &¥\6rt   Cu/r\»



Number and Description of Shares:
                                                   (    ) Shares of Common Stock
                                     \00\
      \^0<
                                               JefF
                                     77        A-)e/-
                                    1 5^ $h*rr>




                                          IS
Case 2:19-cv-00627-MCE-KJN Document 5-10 FiledEFiled:
                                               05/03/19FebPage
                                                           21 2019 01:57PM
                                                               101 of 147  EST
                                              Transaction ID 62986253
                                              Case No. 2019-0140-




                     Exhibit 5
         Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 102 of 147
                                                                                                     1101 La ure l Oa k Roa d
                                                                                                       Voorhe e s , NJ 08043
                                                                                                Te le phone :(856)435-6401



Fe brua ry 11, 2019

Le igh Godda rd,Es q.
McDona ld Ca ra no LLP
100 We s t Libe rty S tre e t
Te nth Floor
Re no,NV 89501
Via Ema il to: lgodda rd@mcwla w.com

S us a nHa nniga n,Es q.
Richa rds La yton & Finge r
One Rodne y S qua re
920 North King S tre e t
Wilmington, DE 19801
Via Ema il to: ha nniga n@RLF.com

Ca s e Numbe r: 01-19-0000-3572

Wa rrior Tra ding, Inc.
-vs -
J e ffre y Fortis


De a r P a rtie s :

This will a cknowle dge re
                        ce ipt of a de ma nd for a rbitra tion be twe e n the a bove -re fe re nce d pa rtie s .

We note the pa rtie' sdis pute re s olution a gre e me nt doe s not re fe re nce the Ame rica n Arbitra tion As s ocia tion
(“AAA” ) a s the a dminis te ring a ge ncy or de s igna te its rule s . Accordingly,AAAthere que s ts the pa rtie s s ign a nd
re turn this le tte r confirming the ir a gre e me nt to a uthorize the AAA to a dminis te r this dis pute unde r its
Employme nt Arbitra tion Rule s . This le tte r ma y be s igne d in counte rpa rts a nd e le ctronic s ubmis s ion is a cce pta ble .
The pa rtie s ma y a ls o e ma il confirma tion tha t AAA a dminis tra tion unde r the Employme nt Arbitra tion Rule s is
a cce pta ble . We re que s t tha t the pa rtie s copy e a ch othe r on a ny re s pons e to this le tte r.

If the re is a court orde r compe lling a rbitra tion tha t re feeres nc
                                                                      the AAA, upon re ce ipt of a copy of the court orde r,
the AAA will proce e d with a dminis tra tion without the ne e d for the pa' rties ubmis
                                                                                    s s ion.

Ple as e s ubmit the re que s te d ite ms by
                                          Fe bruary 18, 2019, othe rwis e we will not be able to continue
adminis tration of this cas e .S hould the ma tte r be clos e d for la ck of a s ubmis s ion, it ma y be re ope ne d a t a ny time
once the pa rtie s ha ve a gre e d to ha ve the AAA a dminis te r this dis pute a nd re s ubmit the a pplica ble filing fe e s .

If you ha ve a ny que s tions , ple a s e e ma il the Employme nt Filing Teeamployme
                                                                             m at    ntfiling@a dr.orga nd we will
be ha ppy to a s s is t you.


S ince re ly,

Employme nt Filing Te a m
      Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 103 of 147
e mployme ntfiling@a dr.org
(856) 679-4610

BY S IGNING BELOW, THE P ARTIES AGREE TO S UBMIT THE ABOVE-REFERENCED DIS P UTE TO
ARBITRATION ADMINIS TERED BY THE AMERICAN ARBITRATION AS S OCIATION UNDER ITS
EMP LOYMENT ARBITRATION RULES .



______________________________________              __________________________
Cla ima nt or Cla ima nt
                      's Re pre s e nta tive        Da te



_______________________________________                     ________________________
Re s ponde nt or Re s ponde
                          's nt
                              Re pre s e nta tive   Da te
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 104 of 147




                     Exhibit 6
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 105 of 147
                        Mcdonald                                    carano




Leigh Goddard                                                                                          Reno Office
lgoddard@mcdonaldcarano.com




                                               February 15, 2019




Via Email
American Arbitration Association
1101 Laurel Oak Road
Voorhees, NJ 08043
employmentfiling@adr.org


        Re:    Warrior Trading, Inc. v. Jeffrey Fortis
               AAA Case No. 01-19-0000-3572


Dear Sir or Madam:


        Petitioner Warrior Trading, Inc. filed its Demand for Arbitration on February
1, 2019. We have since learned that Exhibit 1 to the Demand for Arbitration
inadvertently omitted a complete copy of the Shareholder Agreement. A complete
copy is enclosed.


      We have also learned that Mr. Fortis is no longer represented by Susan
Hannigan. His new counsel is:

        Avi Attal
        Kahana & Feld
        3 Hutton Centre Drive, Suite 685
        Santa Ana, California, 92707
        aattal@kahanafeld.com


Mr. Attal is copied on this letter and complete copy of the Demand is provided as
well.




                                              mcdonaldcarano.com
                    2300 West Sahara Avenue. Suite 1200      Us Vegas. Nevada 89102     702.873.4100

                      100 West Liberty Street, Tenth Floor    Reno. Nevada 89501      775.788.2000
                                Mailing Address: P.O. Box 2670 • Reno. Nevada 89505

                                                    TTT MERITAS
Mcdonald         carano
   Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 106 of 147
                                                American Arbitration Association
                                                                       February 15, 2019
                                                                                 Page 2




              Should AAA have any questions or need additional information, please
    contact me.

                                             Sincerely

                                               -




                                             Leigh Goddard

     LTG/pm
    :::
    cc:       fRyan Newman (via email)
     Enclosure




     4821-2839-8472, v. 2
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 107 of 147




WARRIOR TRADING, INC., a
Delaware corporation,


                   Plaintiff,
 v.


 JEFFREY FORTIS, an individual and
 as Trustee of the Jeffrey Fortis Family
 Trust,

                   Defendant.

                             DEMAND FOR ARBITRATION
                                                                            Trading")
          Plaintiff Warrior Trading, Inc., a Delaware corporation ("Warrior
                                                                  ("Fortis") as
 alleges and demands arbitration against Defendant Jeffrey Fortis

 follows:
                                    INTRODUCTION

                       PARTIES, JURISDICTION. AND VENUE

          1.    Warrior Trading is a Delaware corporation. Warrior Trading was
                        as   Newfane    Design,   Inc.,   a   Vermont     corporation,    but
 formerly      known
                                                                     Warrior
  domesticated in Delaware as Warrior Trading, Inc. in October 2017,

 Trading maintains offices in California and Massachusetts.
          2.    Fortis is a resident of the State of California.   Fortis is also the trustee

  of the Jeffrey Fortis Family Trust ("Fortis Trust").

          3.    Ross Cameron ("Cameron") is the founder, president, and Chief
                                                                    the head trading
  Executive Officer of Warrior Trading, a full-time day trader, and
                                                                  older, currently
  mentor for Warrior Trading. Cameron is also the majority shareh
                                                                           g.
  owning 1,001 of the total 1,540 shares of capital stock of Warrior Tradin
                                                                                     a
          4.    Fortis is the former Chief Operating Officer, a former employee, and
                                                                    Fortis was also
  former shareholder of Warrior Trading. Prior to his termination,
                                                                or the Fortis Trust
  one of Warrior Trading's trading mentors for students. Fortis
                                                                   forfeited any and
  owned 462 shares at the time Fortis was terminated for cause and
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 108 of 147



 all shareholder rights.
                                                                                 g, and
      ' 5.        Alex Fortis is Fortis's brother, an employee of Warrior Tradin

 owner of 77 shares of Warrior Trading capital stock.
                                                                               Fortis,
        6.        Warrior Trading, Cameron, Fortis, and Fortis's brother, Alex
                                                                             2016, as
 are each a       signatory to a Shareholder Agreement, dated August 18,
                                                             r Agreement, dated
 amended by that certain Amendment No. 1 to Shareholde
                                                                dment No. 1 are
 December 15, 2017. The Shareholder Agreement and Amen
                                                           and correct copy of the
 referred to herein as the "Shareholder Agreement". A true

 Shareholder Agreement is attached hereto as Exhibit 1.
                                                                             govern
          7.      The Shareholder Agreement provides that Delaware law shall
                                                         versy or claim arising out
 the terms of the Shareholder Agreement and any contro
                                                        thereof, shall be settled by
 of or relating to the Shareholder Agreement, or breach
                                                      location. Shareholder
 binding arbitration in Delaware or such other agreed

 Agreement § 14(g).
                                GENERAL ALLEGATIONS
                                                                        is engaged in the
          8.       At all times alleged herein, Warrior Trading was and
                                                               ers and students.
  business of providing market trading education to its custom
                                                                        reviews and
          9.       Warrior Trading's success heavily relies on positive
                                                          Warrior Trading's high-
  feedback from its current and former students regarding

  quality services.
                                                                       dependent, in
          10.      Warrior Trading's valuable brand and reputation are
                                                        yees that provide trading
  large part, on the conduct of Warrior Trading's emplo

  education to its students.                               '

          A.       Fortis's Employment With Warrior Trading
                                                                         March 22,
           11.     Fortis became employed by Warrior Trading on or about
                                                                 Fortis worked as a
  2016.        Prior to becoming an employee of Warrior Trading,

  consultant in 2014 and 2015.       During his employment Fortis worked as a trading




                                               2
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 109 of 147



 mentor to Warrior Trading's students/customers.
               Warrior   Trading   observed      numerous   deficiencies   in   Fortis's
       12.
                                                                  Warrior Trading
 performance in 2016 and 2017. Specifically, in the Fall of 2017,
                                                                Inner Circle
 hosted an Inner Circle Seminar in New York City, New York. The
                                                                   ing in significant
 Seminars are a source of marketing for Warrior Trading, result
                                                                      g products and
 future engagement with participants as customers of Warrior Tradin
                                                                 Fortis was required
 services. As a member of the Warrior Trading executive team,
                                                                attend a majority of
 to be present and participate in the Seminar. Fortis failed to
                                                               and stayed out late
 the events. He did not appear at morning preparation sessions
 at restaurants and clubs.

        13.    Following the New York Inner Circle event,             Warrior Trading

                                                             d charges on his
 discovered that Fortis made more than $12,000 of unauthorize
                                                             clubs.
  company American Express card for visits to New York night
                                                                   s his poor
        14.    In November 2017, Cameron met with Fortis to discus
                                                      credit card.              Warrior
  performance and unauthorized charges to the company
                                                             unauthorized charges,
  Trading required Fortis to reimburse the company for the
                                                               ed that he would not
  and Fortis agreed to do so. Going forward, Fortis acknowledg
                                                          without prior approval.
  make charges of a similar nature on company credit card
                                                                     ted that
        15.    In January 2018, a Warrior Trading board member reques
                                                           business case for certain
  Fortis prepare and present a complete business model and
                                                           as directed.
  online chat room services. This work was never completed
                                                                       technical and
        16.    Fortis also had been assigned to work with customers on
                                                                             l and
  refund requests.   Warrior Trading discovered that Fortis was disrespectfu
                                                               spike in refund requests.
  unprofessional with its customers resulting in a significant
                                                                   be assigned to another
  As a result, Fortis's job responsibilities in this regard had to

  employee.
                                                                           not present
         17.    The Board of Directors also observed that Fortis was often



                                             3
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 110 of 147



                                                            chat room, which was part
either physically in the California office or on the online

of his duties and responsibilities.
                                                            address his
       18.  In early 2018, Cameron again met with Fortis to
                                                  performance.   Fortis,
 performance and commitment to improving his work
                                                            would provide his full
 although defensive during the meeting, indicated that he
                                                        nsibilities,
 time commitment toward his Warrior Trading job respo
                                                                     to his full-time
        19.  Despite Fortis 's representation that he would commit
                                                     take personal leave for 40 days
 employment with Warrior Trading, he proceeded to
                                                         requesting personal time off
 in the first two quarters of 2018, and without formally
                                                      crafted,
 ("PTO") as required under the company policy that he
                                                                   all hands company
        20.    On January 12, 2018, Fortis failed to appear for an
                                                               his failure to
 meeting. As a result, two board members spoke to Fortis about
                                                  of appearing for company
 appear and to stress, once again, the importance

 meetings.
                                                                   to appear for
        21.    On February 8 and 9, 2018, Fortis once again failed
                                                   ng executive team.
 business modeling meetings with the Warrior Tradi
                                                                 horized night
        22.    On February 25, 2018, Fortis once again made unaut
                                                    in excess of $4,000.
 club charges on the company American Express card,
                                                              all hands company
        23.    Once again, on March 6, 2018, Fortis missed an
                                                                  one of Warrior
 meeting.     Just a week later, March 13 through March 16, 2018,
                                                              Fortis made numerous
 Trading's vendors hosted an event in Salt Lake City.
                                                       Lake City, and yet he did not
  charges to the company credit card at venues in Salt

  actually appear at the vendor event.
                                                              charges and used
        24.     Also, in March 2018, Fortis made unauthorized
                                                    e tickets for his girlfriend and
  company American Express points to acquire airlin

  others.
                                                                  ed charge on the
        25.     On April 27, 2018, Fortis made another unauthoriz



                                           4
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 111 of 147



 company American Express credit card by making a $5,200 donation to Allegiant

 Giving Corporation.

       26.   Fortis was absent most of May 2018 while traveling to Hawaii and

 Europe, again without requesting or receiving authorization for PTO.
       27.   On July 6, 2018, Fortis again missed an all hands company meeting,

 and the following week he missed several work days while traveling to Lake
 Tahoe, Nevada, once again without requesting or obtaining authorization for PTO.

       28.   In August 2018, Fortis transferred more than 1,759,000 American

 Express points to his personal Delta Account.   While 836,500 of the points were

 used for the purchase of team member flights for an Inner Circle Seminar in
 Orlando, Florida, the remaining 922,500 points were not accounted for and never

 returned to Warrior Trading.

       29.    In August, Warrior Trading discovered that Fortis made unapproved

 plane ticket purchases for himself, his girlfriend, and his friends on more than 10

 different occasions.

       30.    Without prior notice or approval from the CEO or the Board, Fortis

 hired an assistant with an annual salary of more than $50,000 per year. Cameron,

 whose office is in Massachusetts, only discovered that the new employee was hired

 when the employee's payroll information was being processed.

       31.    In September 2018, Warrior Trading hosted an Inner Circle Seminar

 in Orlando, Florida at which Fortis was identified as one of the keynote speakers.

 His seminar materials and slides for his speech were supposed to be completed and

 provided to the marketing team for review,       Fortis failed to meet any of the

 deadlines, resulting in him being removed from a webinar although Fortis

 remained on the agenda for one talk. Even then, his slides were hastily prepared

 and his performance during the speech was unsatisfactory,        The live webinar

 hosted during the Inner Circle Seminar had the lowest customer conversion rate of



                                          5
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 112 of 147



 any Warrior Trading Webinar.

       32.   Finally, in September 2018, it became clear that Fortis was no longer

 performing duties required of Warrior Trading's chief operating officer. While a
 performance improvement plan for Fortis had previously been drafted, the Board
 of Directors determine that Fortis could not be trusted to carry out any of its
 required tasks.      The Board was considering demoting Fortis to Business

 Development       Coordinator   or   taking   other     actions   when   more   immediate

 misconduct became apparent later in the month.

       33.   Specifically, on September 10, 2018, Warrior Trading learned that

 while Fortis and other Warrior Trading team members were in New York for the

 Inner Circle event in the Fall of 2017, Fortis offered another employee cocaine.

 The employee observed a bag of white powder that Fortis showed to him.

       34.   Then, on September 19, 2018, Cameron communicated privately with

 Fortis to inquire about a report that Fortis had a firearm in his office, which

 violates the company policies against weapons in the workplace. Three days later,

 Fortis finally responded to Cameron's request for information via email, with

 numerous other employees, including lower-level employees, copied to what had

 been a private conversation. In this rambling email, Fortis demanded to know the

 identity of the party reporting the weapons violation.

       35.    On September 24, 2018, Fortis, intentionally or recklessly and without

 authorization or beyond his authorization, accessed and deleted more than 2,000

 Warrior Trading documents stored on Fortis 's company Google drive.

       36.    On September 27, October 7, and October 9, 2018, Fortis used

 company     American     Express     points       to   make   unauthorized   purchases   at

 Amazon.com.

       37.    Fortis failed to appear for work on October 8 and 9, 2018, and on

 October 10, Fortis did not log into the online chat room until very late in the day



                                               6
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 113 of 147



 and was not active.

       B.     Termination and Post-Termination Conduct

       38.    After consultation with the Board, Cameron scheduled a meeting with
                                                                         Fortis's
 Fortis for October 12, 2018. The purpose of the meeting was to address
                                                                       policies.
 numerous performance deficiencies and extensive violations of company

       39.     Fortis failed to appear for the October 12, 2018 meeting. As a result,

 Cameron gave Fortis notice of the termination for cause via email.
       40.     The following         day,    on October         13,   2018,   Fortis   successfully

                                                                       account
 transferred 450,000 of company American Express points to his airline

 with Emirates Airline.         Suspecting fraud, American Express                     reversed the
                                                                       s points to
 transaction. Fortis also attempted to transfer company American Expres
                                                                       American
 his airline accounts with Hawaiian Airlines and British Airlines, but
                                                                    sfully transfer
 Express blocked these attempts. However, Fortis was able to succes
                                                                   this transaction
 66,000 American Express points to his Delta Airlines account, and

 could not be reversed.
                                                                             a
        41.    Fortis also deleted Cameron's access to his account on Slack,

              system   used     by     all    Warrior     Trading      employees       for   internal
 software

                       Fortis    also       interfered   with    company      access    to   software
 communications.
                                                                 and text-
 applications Mailchimp (marketing provider) and Trumpia (mobile

 message marketing provider).
                                                                            r of
        42.    On October 15, 2018, Fortis took action with ADT, the provide
                                                                   ADT account by
 Warrior Trading's security system, to lock the company out of its

 resetting the default email account.
                                                                               er
        43.    On October 16, 2018, Fortis downloaded Warrior Trading's custom
                                                                         t.
  contact list from Mailchimp while he was still in control of the accoun
                                                                                    ng
        44.    On October 16, 2018, Warrior Trading sent a letter to Fortis providi
                                                                    without limitation:
  some of the reasons for Fortis's termination for cause including,



                                                   7
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 114 of 147



                                                                       ; (2) failing to
 (1) failing to report to work on a regular basis without prior notice
                                                                     credit cards for
 attend several important meetings; (3) using Warrior Trading
                                                                           to Fortis's
 personal use; (4) transferring Warrior Trading credit card points
                                                                     and (6) offering
 personal account; (5) possessing a firearm in the workplace;
                                                                 A true and correct
 cocaine to a Warrior Trading employee at a work function.
                                                                       Exhibit 2.
 copy of the October 16, 2018 termination letter is attached hereto as
                                                                                keys,
       45.    Warrior Trading demanded that Fortis return his Apple laptop,
                                                                  Express points
 key cards and any other company property, including the American
 that Fortis transferred without authorization.
                                                                             ty within
        46.    Fortis fails and refuses to return all Warrior Trading proper
                                                               Warrior Trading
 his possession and control, including without limitation, the

 company credit card points, an Apple laptop, keys, and key cards.

        C.     Shareholder and Employment Agreements

                                   Cameron,       Fortis   and Alex Fortis    entered    into
        47.    In    early 2016,
                                                             and shareholders of
  discussions for Fortis and Alex Fortis to become employees

  Warrior Trading.
                                                                          amongst
        48.    Drafts of the Shareholder Agreement were circulated by and
                                                           yment agreement and
  the shareholders along with proposed forms for the emplo

  independent contractor agreement,

                              Shareholder Agreement, Employment Agreement                and
        49.    The    final

                                                     distributed   to the shareholders    for
  Independent Contractor Agreement were

  signature.
                                                                    olders on
        50.    The Shareholder Agreement was executed by the shareh

  August 16, 2016.
                                                                     executed the
        51.    Warrior Trading is informed and believes that Fortis'
                                                   when the company
  Employment Agreement on or around March 22, 2016
                                                            signed his Employment
  requested all employees to sign them and when Alex Fortis



                                              8
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 115 of 147



                                                                has been unable
Agreement. However, since Fortis's termination, Warrior Trading
                                                                      ed and
 to locate an executed copy of his Employment Agreement and is inform
                                                                his Employment
 believes that Fortis may have destroyed or otherwise misplaced

 Agreement.
                                                                             g's
       52.    The Employment Agreement identifies and defines Warrior Tradin
                                                                 business plans,
 "Confidential Information", which includes, without limitation,
                                                              eration by the
 projects in which the company has rights or are under consid
                                                                          (Employment
 company, names of company employees, and customer lists.

 Agreement at       5(a).)   Further, the Agreement provides that Confidential
                                                               anyone during or
 Information shall remain confidential and not be disclosed to
                                                              provides that after
 after the termination of employment. Moreover, the Agreement
                                                               any Confidential
 termination of employment, the employee shall not take or use
                                                               to the Company all
 Information, records or files of the Company, and will return
                                                                      sion. {Id.)
 such records and files that Fortis may have in his control or posses
                                                                         to not
       53.    Under the terms of the Employment Agreement, Fortis agreed
                                                                  ation regarding his
 disclose, circulate, publish or otherwise disseminate any inform
                                                                ing prior written
 engagement under the Employment Agreement without first obtain

 approval of the Company or otherwise required by law.
                                                                              ated
       54.    The Employment Agreement further provides that it can be termin

 under various conditions, including termination for "Cause":

       By COMPANY for Cause.             COMPANY may terminate, without
        liability, the Period of Employment for Cause (as defined below) at
                                                                              . . .
       any time effective immediately upon written notice to Employee.
                                                     e of  any  act or failure   to
       Termination shall be for Cause if: (i) becaus
                                             opinio n  of the  Board,  is in  bad
       act by Employee which, in the sole
                                                                          the
        faith and to the detriment of COMPANY; (ii) in the sole opinion ofany
                                                                      with
        Board, Employee refuses or fails to act in accordance
        direction or order of the Board related to Emplo yee's emplo  yment or
                            Agreem ent; (iii) Emplo yee exhibit s, in  the sole
        duties under this
        opinion of the Board, unfitness or unavailability for service (other than
                                                                          factory
        disability, as provided for in Paragraph 6(a)), unsatis
                                                                   in the
        performance, dishonesty, habitual neglect, or incompetence
                                                                         or
        conduct of the affairs of COMPANY; (iv) Employee is convicted of
                                                                         in the
        pleads guilty or no contest to a crime; or (v) because Employee,


                                            9
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 116 of 147



        reasonable opinion of the Board, has breached any material term of
        this Agreement.

 {Id. at 1f 6(b).)

         55.       The Warrior Trading Employee Handbook ("Handbook") in effect

 during Fortis's employment provided various policies and procedures applicable to
 company employees.

         56.       The Handbook provides for discipline, up to including immediate

 discharge, for impermissible conduct, including:

               •   Refusing to accept appropriate work assignments or refusing to

                   perform tasks assigned by a supervisor in the appropriate manner.

               •   Refusing to follow [a] manager's work instructions or directions, or

                   engaging in insubordination.

               •   Conducting personal business, including outside employment, on

                   working time or with company equipment, supplies, materials, or

                   products, without management approval.

               •   Possessing or using weapons ... in the workplace.

               •   ... failing to return any property (physical or intellectual) belonging

                   to the company ....

               •   Violence, threats of violence or intimidation, bullying or coercing any

                   worksite employee, contractor, customer, or vendor of or visitor to

                   your company. . .


               •   Violation of any company rule, practice, or policy, including any

                   policy in this handbook.

               «   Unsatisfactory performance ofjob duties.

  (Handbook at pp. 11-12.)

         57.       The Handbook also further defines        Confidential   Information to

  include confidential and proprietary information regarding the company, including




                                               10
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 117 of 147



                                 business plans,    strategies,   budgets,   projections,
 its vendors, its customers,
                                                                  ts, databases,
 forecasts, financial and operating information, business contrac
                                                                     information,
 financial and account information, HIPAA protected medical
                                                                   proposals,
 customer and vendor information, advertising and marketing plans,
                                                                        the public.
 training materials and methods, and other information not available to
                                                                            up to and
 Disclosure of Confidential Information will result in disciplinary action,

 including termination of employment. (Id. at p. 17.)
                                                                               a
       58.    The Handbook also provides that Warrior' Trading is committed to

 violence-free workplace for employees.      Under this policy, if employees become
                                                                        any and all
 aware of any workplace security hazards, they are encouraged to report

 concerns without fear of retaliation of any kind.      The policy also provides that

 employees may make such reports anonymously. (Id. at p. 33 .)
                                                                        ree
       59.    Finally, the Handbook also provides a policy for a Drug-F
                                                                        tion of illegal
 Workplace. The policy prohibits the use, possession, sale, or solicita

 drugs while on duty, on company premises, or company time.

       D.     Notice of Buy-Back
                                                                            if a
        60.   The Shareholder Agreement provides for the purchase of shares

 shareholder's employment is terminated for Cause. It provides:
                                                                           the
        In the event any employee Shareholder is no longer employed by
                                              ation,  or termin ation by   the
        Company because of voluntary termin
                                                                         then
        Company for Cause (the term "Cause" as defined in the           relevant
        applicable employment agreement between Company and the
                                            irrespective of such   definit ion, it
        em ployee Shareholder, except that
                                                                  Compa  ny   and
        shall not include physical and/or mental disability), the
                                                                           ing
        the remaining Shareholders shall have the option for 90 days follow
        notice of any such event(s) to purchase all or any part of the shares
        owned by the terminated employee Shareholder. . . .
                                                                               or
        Notwithstanding anything to the contrary in this Agreement
                                    fullest extent permis sible under the law, an
        applicable laws, and to the
        employee Shareholder whose employment terminates because of
                                                                        any
        termination by the Company for cause at any time, shall forfeit
                                                          termin ation   of
        and all shareholder rights immediately upon
        employment.




                                            11
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 118 of 147



       61.    On October 16, 2018, Warrior Trading issued a Notice of Buy-Back

 pursuant to Section 9(e) and 14(e) of the Shareholder Agreement ("Notice of Buy-

 Back") to Fortis. The Notice of Buy-Back is attached hereto as Exhibit 3.
       62.    The Notice of Buy-Back triggered a 90-day option period for Warrior

 Trading and/or the remaining shareholders (Cameron or Alex Fortis) to purchase

 all or any part of Fortis's shares of capital stock in Warrior Trading.
       63.    Though he was immediately stripped of shareholder rights, Fortis,

 through the Fortis Trust, holds 462 shares of capital stock of Warrior Trading that

 are currently subject to the optional buy back.

       64.    Warrior Trading had an exclusive right to purchase all or any part of

 Fortis's 462 shares for the first 45 days after the Notice of Buy-Back. (See

 Shareholder Agreement § 9(a), (e).)     Warrior Trading did not exercise its option

 during this period and did not purchase any of Fortis's shares.

       65.    The remaining shareholders of Warrior Trading, including Cameron,

 have a 45-day period after expiration of the first 45-day period, up to and including

 January 10, 2019, to purchase all or any part of Fortis's 462 shares.

       66.    The Shareholder Agreement establishes that the purchase price for

 shares subject to the Shareholder Agreement "shall be determined by dividing the

 net income of the Company for the Company's prior fiscal year by the number of

 outstanding shares issues [sic] to Shareholders." (Shareholder Agreement § 10.)

        67.   Warrior Trading's fiscal year runs annually from January            1   to

 December 3 1 .

       68.    On November 6, 2018, Fortis, through a letter from his legal counsel,

 disputed that he was terminated for cause by Warrior Trading. Fortis argued that

 Warrior Trading     did not properly     invoke   Section 9(e)    of the   Shareholder

 Agreement, which permits Warrior Trading to terminate an employee for cause.

       69.    Specifically, Fortis's counsel contends that there is no employment



                                           12
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 119 of 147



 agreement between the Warrior Trading and Fortis.         As noted above, Warrior

 Trading is informed and believes that Fortis executed the Employment Agreement

 and has subsequently destroyed or misplaced the Employment Agreement.
        70.   Even if the Employment Agreement has not been executed, there

 existed an implied-in-fact agreement for employment between Warrior Trading
 and Fortis, for which Fortis provided services in exchange for compensation and
 other benefits.

        71.   During the term of his employment, Fortis violated numerous and
 extensive company policies. As a result, Fortis has been terminated for cause,

        E.    Continuing Acts of Sabotage and Theft of Company Property

        72.   On or about December 24,          2018, Warrior Trading learned of

 additional intentional and malicious actions Fortis has taken with the intent to harm

 Warrior Trading.

        73.   Upon information and belief, Fortis published or caused to be

 published a threatening video regarding Warrior Trading and Cameron, which was

 published on YouTube and emailed to certain current Warrior Trading employees

 and potentially others (the email recipients were blind-copied).

        74.   Upon information and belief, Fortis accessed his prior company email

  account without authorized and changed the login credentials thereto,       He then

  deleted all of the emails in his prior company email account without authorization.

        75.    Upon information and belief, Fortis changed the login credentials to

  Warrior Trading social media and insurance accounts without authorization,

  including Instagram and Hartford Insurance.

        76.    On December 23, 2018, Fortis accessed confidential Warrior Trading

  electronic company documents without authorization and deleted hundreds of

  Warrior Trading electronic files.

        77.   Also, on December 23, 2018, Fortis accessed Warrior Trading's



                                           13
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 120 of 147



 account with vendor Expensify, software used to manage credit card purchased by
 office staff.

         78.     On December 24, 2018, Fortis accessed the Warrior Trading

 electronic files and downloaded thousands of files including confidential customer

 information, customer credit card and personal information, and other customer

 data.

         79.     Also, on that same day, Fortis accessed the Warrior Trading system

 and deleted hundreds of electronic files.

         80.     On December 24, 2018, an email was sent to Warrior Trading

 employees from an anonymous sender identified as "450+ cooperating victims."

 The email states that "we . . . dropped a YouTube video about Ross Cameron and
 his supporters. . . ." The video link is contained in an email. The YouTube video

 accessed via the link in the email contains a threatening message in the style of

 "Anonymous," a well-known producer of other videos.

         81.     Another email was sent on December 26 containing another link to

 another threatening YouTube video.

         82.     Another threatening video was posted on YouTube on December 31,

 2018.

         83.     Warrior Trading is informed and believes Fortis is responsible for the

 access and destruction of company files, interference with its business accounts,

 and threatening emails and videos.

                             FIRST CLAIM FOR RELIEF

                                 (Declaratory Judgment)

         84.     Warrior Trading repeats and realleges each and every allegation

 contained in the preceding paragraphs as though set forth fully herein.

         85.     Pursuant to the Delaware Declaratory Judgment Act, this dispute is
                                                                             legal
 ripe for determination of the parties' respective rights, status, and other



                                             14
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 121 of 147



 relations. 10 Del C. § 6501 et seq.

        86.   The Shareholder Agreement constitutes a valid and binding contract

 between Fortis, Cameron, Alex Fortis, and Warrior Trading.

        87.   A judiciable controversy has arisen and now exists between Fortis and

 Warrior Trading concerning their respective rights and obligations under the
 Shareholder Agreement.

        88.   Warrior Trading is entitled to a declaration that it has performed all

 obligations required of it and has otherwise fully complied with the Shareholder

 Agreement.

        89.   Warrior Trading is entitled to a declaration that Fortis's employment

 was terminated for cause.

        90.   Warrior Trading is entitled to a declaration that it had the right and

 power to terminate Fortis's employment for cause and properly invoked such right.

        91.   Warrior Trading is entitled to a declaration that it properly invoked

  Section 9(e) of the Shareholder Agreement, that it properly provided Fortis the

 "Notice of Buy-Back" in accordance with the Shareholder Agreement, and that

 Fortis and/or the Fortis Trust's rights as a shareholder terminated effective as of

  October 12, 2018, in accordance with Section 9(e) of the Shareholder Agreement.

        92.    Warrior Trading is entitled to a declaration that if a shareholder

  exercises an option to purchase all or any of Forlis's shares on or after January 1,

  2019 and on or before January 10, 2019, the purchase price of those shares shall be

  determined by dividing the net income of Warrior Trading during the fiscal year

  running from January 1 through December 31, 2018 by the number of outstanding

  shares issued to the Fortis Trust.   The Fortis Trust owned 462 shares at the time

  Fortis was terminated for cause and forfeited any and all shareholder rights.

        93.    Warrior Trading is entitled to a declaration that when Fortis's

  employment was terminated for cause on October 12, 2018, Fortis forfeited any




                                            15
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 122 of 147



 and all shareholder rights immediately, including without limitation, any rights to
 any and all dividends or distributions thereafter.
        94.         Warrior Trading is entitled to a declaration that Fortis engaged in

 misconduct prohibited under the Agreement by, including without limitation,

 locking Warrior Trading out of certain company accounts, refusing to return
 company property within his possession and control, accessing and changing the

 login credentials to Warrior Trading company email accounts, deleting company
 emails,      and    accessing,    downloading,     and/or deleting confidential   company

 documents, which conduct also allows for the optional purchase of all or any of

 Fortis 's shares pursuant to the terms of Section 9(b) of the Shareholder Agreement.
                              SECOND CLAIM FOR RELIEF

                      (Tortious Interference with Contractual Relations)

        95.         Warrior Trading repeats and realleges each and every allegation

 contained in the preceding paragraphs as though set forth fully herein.

        96.         Warrior Trading and third parties have existing contractual relations,

 including      without    limitation,   current    Warrior Trading   employees,    students,

 customers, and third-party vendors.

        97.         As a former shareholder and employee, Fortis knew of these existing

  contractual relationships.

        98.         As more fully described herein above, including by locking Warrior

 Trading       out    of certain    company   accounts,    emailing   current   employees   a

 threatening video, deleting company emails, and accessing, downloading, and/or

  deleting confidential company documents and customer information, Fortis has

  engaged in intentional acts intended to disrupt Warrior Trading's contractual

  relationships.

        99.         These acts constitute a violation of Fortis's duties to Warrior Trading

  as a former shareholder, officer, and employee, his Employment Agreement, and



                                                   16
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 123 of 147



the Shareholder Agreement.

       100.      Upon information and belief, there has been actual disruption of these

 contractual relationships.

        101. As a direct and proximate result of Fortis's intentional and malicious
                                                                           the total
 actions, Warrior Trading has sustained damages in excess of $50,000,
 amount to be proved at arbitration.

        102.     As a direct and proximate result of Fortis's intentional and malicious
                                                                  exemplary
 actions, Warrior Trading is entitled to an award of punitive and

 damages, costs, and attorneys' fees.

                              THIRD CLAIM FOR RELIEF
                                                                § 1030(g))
     (Violations of the Computer Fraud and Abuse Act, 18 U.S.C.
                                                                              ion
        103.     Warrior Trading repeats and realleges each and every allegat

 contained in the preceding paragraphs as though set forth fully herein.

          104.   During his employment and while he was a shareholder, Fortis
                                                                     t, social
 knowingly and intentionally accessed Warrior Trading's email accoun
                                                               document storage
 media accounts, electronic calendars, electronic systems, and
                                                              in violation of 18
 systems and deleted documents in excess of his authorization
                                 and   (a)(5)(C)    and in violation   of his duties,   his
 U.S.C.     §    1030(a)(2)(C)

 Employment Agreement, and the Shareholder Agreement.
                                                                              his
          105.   After he had been terminated from employment and stripped of
                                                                 Warrior Trading's
 shareholder rights, Fortis knowingly and intentionally accessed
                                                                     nic systems, and
 email account, social media accounts, electronic calendars, electro
                                                           on of 18 U.S.C. §
 document storage systems without authorization in violati
                                                              his Employment
  1030(a)(2)(C) and (a)(5)(C) and in violation of his duties,

 Agreement, and the Shareholder Agreement.
                                                                                  ars,
          106.    Warrior Trading's email accounts, social media accounts, calend
                                                            used in and affecting
  electronic systems, and document storage systems are each



                                               17
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 124 of 147



 interstate or foreign commerce and therefore constitute a "protected computer"

 under the Computer Fraud and Abuse Act. 1 8 U.S.C. § 1030(e)(2)(B).
        107,   By accessing these accounts and systems deleting confidential and

 proprietary documents, Fortis intentionally accessed Warrior Trading's protected
 computers beyond his authorization while he was an employee and a shareholder
 and without authorization following his termination             and forfeiture of his

 shareholder rights pursuant to the Shareholder Agreement.

        108.   In response to learning of Fortis' s unauthorized access, Warrior

 Trading has been compelled to conduct an investigation using internal and external

 resources to discover the full extent of the unauthorized access and remedy the

 damage wrecked by Fortis.      Warrior Trading has devoted significant resources,

 including the cost of investigation and remediation, outside counsel fees, and the

 time and attention of senior executives and information technology staff to

 mitigating the damage caused by Fortis's unauthorized access to Warrior Trading's

 systems.

        109.   As a direct and proximate result of Fortis's unauthorized access and

 abuse of Warrior Trading's accounts, Warrior Trading has suffered a loss in excess

 of $5,000, the total amount to be proved at arbitration.
                          FOURTH CLAIM FOR RELIEF

                     (Violations of the Defend Trade Secrets Act,
                               18 U.S.C. § 1836, et seq.)


        110.   Warrior Trading repeats and realleges each and every allegation

  contained in the preceding paragraphs as though set forth fully herein.

        111.   The   information   removed      from   Warrior   Trading   by   Fortis   is

  confidential and proprietary and includes information which derives independent

  economic value from not being known or ascertainable by the public at large,
                                                                             of
  which is not readily discoverable by competitors, and which is the subject



                                           18
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 125 of 147



 reasonable efforts on the part of Warrior Trading to maintain its secrecy.
       112.      The proprietary and confidential information acquired by Fortis from

 Warrior Trading constitutes trade secrets under the federal Defend Trade Secrets

 Act, 18 U.S.C. § 1836, et seq. (the "Act"), and thereby is entitled to protection
 under the Act.

          113.   After his termination for cause and the forfeiture of his shareholder

 rights pursuant to the Shareholder Agreement, Fortis access and acquired this
 information without authorization, in breach of his duties to Warrior Trading, his

 Employment Agreement, and the Shareholder Agreement.

          114.   Based upon his prior status as an officer, employee, and shareholder

 of Warrior Trading, Fortis knew that he acquired this trade secret information by

 improper means and without Warrior Trading's consent and in violation of his

 duties to maintain the secrecy of the trade secret information and limit its use under

 the law and pursuant to his agreements.

          115.   Fortis has acquired by improper means and will inevitably use,

 disclose, rely upon and otherwise disseminate Warrior Trading's confidential and

 proprietary information for his benefit and to the detriment of Warrior Trading.

 Upon information and belief, he has already done so.

          116.   This conduct constitutes an unauthorized use of Warrior Trading's

 confidential and proprietary information and trade secrets in violation of the Act

 and causes Warrior Trading to suffer both measurable and immeasurable business

 injuries which cannot be sufficiently compensated for by money damages.

          117.   Warrior Trading has no adequate remedy at law and will suffer

 substantial and immediate irreparable harm unless Fortis is enjoined as requested

 below.

          118.   In   addition,   to   the   extent   Warrior   Trading's   damages   can   be

 determined,     Warrior Trading is entitled to an award              of compensatory and




                                                 19
 Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 126 of 147



                                                                        ion and
  exemplary damages due to Fortis's willful and malicious misappropriat

  attorneys' fees.
                                                                     as
        WHEREFORE, Warrior Trading prays for judgment against Fortis

  follows:

           1.    A declaration of the parties' rights and obligations as provided herein

  above;

           2.    An award in an amount in excess of $50,000 as proved during the

  arbitration;

           3.    An award of punitive and exemplary damages;

           4.    An award of attorneys' fees and costs;

           5.    An award of pre-judgment interest;

           6.    A   preliminary    and   permanent       injunction   enjoining   Fortis's

                                                                   trade secrets
  acquisition, use, and threatened use of any of Warrior Trading's

  information; and

           7.    Such other relief the Arbitrator(s) may deem just and proper.


                                               CONNOLLY GALLAGHER LLP
                 ry
                                               TIMOTHY M. HOLLY (DE Bar
C 7
  -XEiGB G(5DD>?RD NV Bar #63 15               #4106)
  LAURA JACOBSEN, NV Bar #13699 /              RYAN P. NEWELL (DE Bar #4744)
  CA Bar #280543                               1000 West Street, Ste. 1400
  Mcdonald carano llp                          Wilmington, DE 19801
  100 W. Liberty Street, Tenth Floor           Telephone: (302) 757-7300
  Reno, Nevada 89505                           Facsimile: (302) 757-7299

  Telephone: (775) 788-2000                    thollv@connollvgallagher.com
  Facsimile: (775) 788-2020                    rnewell@connollvgallagher.CQm
   lgoddard@mcdonaldcarano.com
   liacobsen@mcdonaldcarano.com                Attorneys for Plaintiff


   DATED: January 2, 2019




                                             20
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 127 of 147


                              EXHIBIT 1




                               EXHIBIT 1
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 128 of 147



                                   NEWFANE DESIGN, INC.


                                     Shareholder Agreement

                   This Agreement ("Agreement") is made on                      n/wjzdK at
    PWf<i/>e; ]fT          . by and among NEWFANE DESIGN, INC., a                        Vermont
    corporation (the "Company"), and the undersigned holders of shares of common
                                                                                      stock
    (collectively, the "Shareholders"), with respect to all shares of the Compan
                                                                                 y's capital
    stock now or hereafter outstanding, for the purpose of protecting the
                                                                          Company and the
    Shareholders, as well as providing continuity for the Company's business
                                                                             in the event of
    the occurrence of certain events discussed in this Agreement.
                                                                          Collectively, the
    Shareholders together own all outstanding shares of the Company's stock.

                 1.      Share Certificate Legend Requirement. Until a termination of this
    Agreement pursuant to the provisions herein, at which time, at the
                                                                               expense of the
    Company, a new certificate shall be issued to holders of shares represen
                                                                             ted by certificates
    removing the following legend, the certificates representing shares
                                                                        of capital stock of the
    Company (whether presently owned or subsequently issued) held
                                                                         at any time by the
    Shareholders or their respective authorized transferees subject to this
                                                                            Agreement shall
    bear the following legend:


           "The shares of stock represented by this certificate, including their
                                                                                 sale,
           transfer, hypothecation, encumbrance, or disposition, .are restricte
                                                                                 d by
           the provisions of a Shareholder Agreement dated 8 flft/U (as may be
           amended  from time to time). All provisions of the Shareholder
           Agreement are incorporated by reference in this certificate. A copy
                                                                               of
           the Agreement may be inspected at the principal office
                                                                           of the
           Company."

   A copy of this Agreement shall be delivered to the Secretary of
                                                                   the Company, and shall
   be shown to anyone inquiring about it.


                 2.    Election of Directors. Pursuant to the Articles of Incorporation (the
   "Articles") and Bylaws of the Company the number of directors
                                                                           to comprise the
   Company's Board of Directors (the "Board") has been fixed
                                                                        at three (3). Each
   Shareholder hereby agrees that from and after execution of this Agreem
                                                                            ent and until the
   termination of this Agreement, such Shareholder will vote all shares
                                                                         of the capital stock
   of the Company which are voting shares and any other voting securitie
                                                                         s of the Company
   over which such Shareholder has voting control or are owned
                                                                   by such Shareholder,
   beneficially or of record, on the record date fixed for a determi
                                                                          nation of those
   Shareholders entitled to vote in any election of directors of the Compan
                                                                            y, or will cause
   such shares to be voted and shall take all other necessary or desirabl
                                                                          e actions within such
   Shareholder's control (including in his or her capacity as a shareholder,
                                                                             director, member
   of a board committee or officer of the Company or otherwise,
                                                                and including, without
   limitation, attendance at meetings in person or by proxy for purpose
                                                                        s of obtaining a
   quorum and execution of written consents in lieu of meetings),
                                                                  and the Company shall




                                                1
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 129 of 147


    take all necessary or desirable actions within its contro
                                                             l (including, without limitation,
    calling special Board and Shareholder meetings), so that:

                          a.      The authorized number of directors on the Board
                                                                                  be
    established and remain at three (3) directors;


                       b.  There shall be elected to the Board (i) two persons
    nominated by ROSS CAMERON; and (ii) one person nomin
                                                         ated by JEFF FORTIS.

                    3.      Action by Directors. Any representative of any Shareh
                                                                                          older or
    who shall serve as a member of the Board shall
                                                              have full authority to exercise his
    discretion and business judgment to perform his duty
                                                                 as a director and shall incur no
    special obligation or liability to any party hereto as a
                                                             result of such exercise.

                   4.      Irrevocable Proxy.   The Shareholders shall, concurrently with the
    execution of this Agreement, deliver to the Company
                                                           an irrevocable proxy in the form
    attached hereto as Exhibit "A" entitling the Company's
                                                           chief executive officer to vote the
    Shareholders' shares in the event that such Shareholder
                                                             refuses or is unable to vote his or
    its shares in the manner required by this Section 2 above.


                  5.      Restrictions on Voluntary Transfers. Except as provid
                                                                                    ed for in
   Paragraph 7 below, no Shareholder shall sell, transfe
                                                         r, pledge, encumber, hypothecate, or
   in any way dispose of any of his or her shares or
                                                       any right or interest in them without
   obtaining prior written consent of the Company and
                                                         of all other Shareholders (other than
   as provided for in Paragraph 7 below), unless (a) the
                                                           proposed transfer is made in Good
   Faith (as such term is defined below), (b) the consideration
                                                                   for the transfer is cash only,
   (c) the Shareholder shall first have given written notice
                                                             ("Offer Notice") to the Company,
   in accordance with Paragraph 14(e) of this Agreement,
                                                               of his or her intention to do so,
   and (d) confirmation acceptable to the Company that
                                                           the proposed transfer will not affect
   the tax status of the Company. A transfer shall be deeme
                                                               d to not be in Good Faith where
   the proposed transferee is any party that (i) is, or
                                                         has ever been, in direct or indirect
   competition or negotiation with Company, (ii) is a
                                                       supplier, vendor, service provider, or
   service recipient of Company, (iii) has a record
                                                        of felony conviction, or (iv) would
   reasonably be determined to adversely affect the Comp
                                                           any's business or reputation were
   such party to be a co-owner of Company. The
                                                     notice shall be accompanied by an
   executed counterpart of any document of transfe
                                                   r, which must include the name and
   address of the proposed transferee and specify the numbe
                                                           r of shares to be transferred, the
   price per share, the term of payment, and evidence
                                                      of availability of funds in accordance
   with the consideration offer terms (e.g., current bank
                                                          statement, certificate of deposit, or
   the like). Promptly on receipt of the notice, the Secret
                                                            ary of the Company shall forward a
   copy of the notice and the executed counterpart to
                                                       each member of the Company's Board,
   and within 20 days thereafter a meeting of the board
                                                              of directors shall be duly called,
   noticed, and held to consider the proposed transfer.


                  Should the proposed transfer violate provision 5(a),
                                                                       5(b), 5(c) and/or 5(d)
   above, the proposed transfer shall be deemed
                                                null and void by its terms ("Void




                                                2
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 130 of 147



    Proposal"), the secretary of the Company shall give written notice of that fact to the
    offering Shareholder, and no further consideration or action shall be required by the
    board. As to any proposal other than a Void Proposal, for 45 days following notice to the
    Company, the Company shall have the option, but not the obligation, to purchase all or
    any part of the shares at the price and on the terms stated in the notice and any
    accompanying transfer document(s), or at a price determined in the same manner as
    provided in Paragraph 10(a) of this Agreement, whichever price is lower. The Company's
    right to exercise the option and to purchase the stock is subject to any applicable
    governmental or statutory restrictions that are now, or may become, effective.

                   If the Company exercises the option within the 45-day period, the
    secretary of the Company shall give written notice of that fact to the offering
    Shareholder. The Company shall pay the purchase price in the manner provided in the
    Agreement/terms of sale to the proposed transferee or as may be set forth in the transfer
    document(s) accompanying the notice.

                   If the option is not exercised by the Company on all shares set forth in the
    notice of intention to transfer within the 45-day period, notice of the proposed transfer in
    the same form as the notice given to the Company shall be given by the offering
    Shareholder in accordance with Paragraph 14(e) to the remaining Shareholders (such
    notice to be given immediately after the expiration of the Company's 45-day period,
                                                                                        and
    in any event no later than within 14 days of such expiration), who shall have the option,
   but not the obligation, to purchase any shares not purchased by the Company at the
                                                                                        price
   and on the same terms and conditions specified in the notice and any accompan
                                                                                         ying
   transfer documents. Within 20 days after receiving the notice, any Shareholder desiring
                                                                                            to
   acquire any part or all of the shares offered shall deliver to the secretary of the Company
   a written election to purchase the shares or a specified number of them. If the total
   number of shares specified in the elections exceeds the number of available shares,
                                                                                         each
   Shareholder shall have priority, up to the number of shares specified in his or her notice
   of election to purchase the available shares, in the same proportion that the number of
                                                                                           the
   Company's shares that he or she holds, bears to the total number of the Company's shares
   held by all Shareholders electing to purchase. The shares not purchased on such a
                                                                                      priority
   basis shall be allocated in one or more successive allocations to those Shareholde
                                                                                            rs
   electing to purchase more than the number of shares to which they have priority right,
                                                                                          up
   to the number of shares specified in their respective notices, in the proportion that the
   number of shares held by each of them bears to the number of shared held by all of them.


                  Within 30 days after the mailing of the notice to the Shareholders, the
   secretary of the Company shall notify each Shareholder of the number of shares as
                                                                                       to
   which his or her election was effective, and the Shareholder shall meet the terms and
   conditions of the purchase within 10 days thereafter.


                   If the Company and the remaining Shareholders do not purchase all the
   shares set forth in the notice of intention to transfer, all the shares may be transferred to
   the proposed transferee on the terms specified in the notice, at any time within
                                                                                    30 days
   after expiration of the Shareholders' Options. The transferee will hold the shares subject




                                                3
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 131 of 147



    to the provisions of this Agreement. No transfer of the shares shall be made after the end
    of the 30-day period, nor shall any change in the terms of transfer be permitted without a
    new notice of intention to transfer and compliance with the requirements of this
    paragraph.


                    Any transfer by any shareholder in violation of this paragraph, including
    but not limited to the timelines set forth herein, shall be null and void and of no effect.

                 6.     Pledge. Hypothecation or Other Encumbrances. No Shareholder
    may pledge, hypothecate, or otherwise encumber his or her shares as security for
                                                                                     any
    debt.


                    7.       Permitted Transfers. Notwithstanding anything in this Agreement
    to the contrary, any Shareholder may transfer shares subject to this Agreement only if
                                                                                                 the
    transfer will not affect the tax status of the Company and only as follows: (a) to a trust
                                                                                                 for
    the sole benefit of the transferee, provided that the transferee is the settlor and a trustee
                                                                                                  of
    the trust; or (b) to a corporation or other legal entity in which transferee retains 100%
    voting control. Any permitted transferee(s) shall hold the shares subject to all provisions
    of this Agreement, as provided in Paragraph 8.


                   8.      Obligation    of Transferees.    Unless    this   Agreement   expressly
   provides otherwise, each transferee or any subsequent transferee of shares in the
    Company (including any transferee under Paragraph 5 or Paragraph 7, above), or
                                                                                         any
    interest in such shares, shall hold the shares or interest in the shares subject to
                                                                                          all
    provisions of this Agreement (as may be amended) and shall make no further transfers
    except as provided in this Agreement (as may be amended). Transfer of the shares shall
    not be entered on the books of the Company until the prospective transferee has executed
   an amended copy of this Agreement (with such amendments being made to maintain
                                                                                  and
   preserve the intent of this Agreement and of its provisions), and the appropriat
                                                                                    e
   supporting documents are provided as follows:

                            a. In the case of a transfer to a trust for the sole benefit of
   transferee under Paragraph 7(a), a full copy of the executed trust instrument, for review
   and retention by the Company.


                               b.   In the case of a transfer to a corporation or other legal
   entity under Paragraph 7(b), the appropriate legal records showing formation of
                                                                                           the
   entity, governmental filings (including securities filing, where required), organizati
                                                                                          onal
   minutes, stock transfer ledger (share register), shareholder agreement, buy/sell
   agreement, identity of all owners (including their address and phone numbers),
   capitalization table (current, and on a fully-diluted basis), and any other document
                                                                                        that
   may be reasonably required by the Board under the specific circumstances at hand.


                 In all cases, no transfer shall take place until and unless (i) all supporting
   documents have been delivered to Company; (ii) such supporting documents comply
                                                                                          with
   the requirements above and are not inconsistent with them in any way; (iii) at least
                                                                                             30



                                                  4
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 132 of 147


    calendar days have passed since all supporting documents listed
                                                                    or requested have been
    provided to the Company; and (iv) the amended copy of this Agreem
                                                                          ent (as discussed
    above) has been signed and provided to the Company. Failure or
                                                                     refusal to sign such an
    amended copy of this Agreement shall not relieve any transfer
                                                                   ee from any obligations
    under this Agreement.


                   9.       Purchase Events

                               a. Purchase on Violation of Terms: A Shareholder's violation
    of any material provision contained in this Agreement that remains
                                                                       uncured for a period
    of at least thirty (30) days from the date a Shareholder or the
                                                                    Company gives written
    notice of such breach ("Notice of Breach") to the breachi
                                                              ng Shareholder in accordance
    with Paragraph 14(c) (unless the nature of the breach is sueh
                                                                      that it cannot be cured
    within said 30-day period, then the breaching Shareholder shall have
                                                                          such additional time
    as may be reasonably necessary to cure the breach, provide
                                                                   d that the curing of such
    breach is begun promptly and is pursued with diligence) shall
                                                                     trigger an optional buy-
    back of such breaching Shareholder's stock. At the conclus
                                                                 ion of the 30-day period
    following the Notice of Breach, the Company shall give written
                                                                    notice to the breaching
    Shareholder of the buy-back option ("Notice of Buy-Ba
                                                                      ck") in accordance with
    Paragraph 14(e). Such notice shall deem the breaching Shareh
                                                                     older to have offered to sell
    his or her shares at the price and on the terms provided in this
                                                                      Agreement. The Company
    and the other Shareholders shall have the option for 90 days
                                                                  following the Notice of Buy-
    Back to purchase all or any part of the shares owned by the
                                                                       breaching Shareholder,
    irrespective of whether or not a correction of the breach has taken
                                                                        place since the Notice
    of Buy-Back was given. The option shall be exercisable
                                                           first by the Company and
    thereafter by the remaining Shareholders, as follows:


                   The Company shall have the option, for a period comme
                                                                              ncing with the
    date of the Notice of Buy-Back and ending on the 45* day
                                                               thereafter, to purchase all or
    any part of the shares owned by the breaching Shareholder,
                                                               at the price and on the terms
    provided in this Agreement. The option shall be exercis
                                                               ed by giving notice to the
    breaching Shareholder in accordance with Paragraph 14(e).
                                                               If the option is not exercised
   within that 45 day period for all of the shares owned by the
                                                                breaching Shareholder, the
   remaining Shareholders shall have the option, for 45 days
                                                             commencing with the end of
   the Company's 45 day period to purchase all or any part
                                                              of the shares owned by the
   breaching Shareholder, at the price and on the terms provide
                                                                d in this Agreement. The
   option shall be exercised by giving notice, in accordance with
                                                                   Paragraph 14(e), to the
   breaching Shareholder, stating the number of shares being
                                                             purchased. If notices of
   exercise from the remaining Shareholders specify in the
                                                            aggregate more shares than are
   available for purchase by the Shareholders, each Shareholder
                                                                shall have priority, up to the
   number of shares specified in his or her notice, to purchase
                                                                the available shares in the
   same proportion that the number of the Company's shares
                                                                  he or she holds bears to the
   number of the Company's shares held by all Shareholders
                                                                    electing to purchase. The
   shares not purchased on such a priority basis shall be allocate
                                                                   d in one or more successive
   allocations to those Shareholders electing to purchase more
                                                               than the number of shares to
   which they have a priority right, up to the number of shares
                                                                specified in their respective




                                                 5
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 133 of 147


     notices, in the proportion that the number of share
                                                         s held by each of them bears to the
     number of share s held by all of them. In the event this option
                                                                     is not exercised as to all the
     shares owned by the breaching Shareholde
                                                    r, the breaching Shareholder or breaching
     Shareholder's successor in interest will contin
                                                     ue holding such remaining shares subject to
     the provisions of this Agreement.


                                  b.    Purchase on Criminal Conviction or Certain Misco
    Shareholder who is (i) convicted of a felony
                                                                                         nduc
                                                                                            t. A
                                                  or (ii) engages in willful misconduct (which
    shall mean the knowing and intentional
                                               failure to exercise ordinary care to preve
    material injury to the Company or an inten                                                 nt
                                                tional act with knowledge that it is likely
    result in material injury to the Company),                                                 to
                                                   fraudulent activities, conflicts of interest,
    personal dishonesty, breach of fiduciary duty
                                                     to the Company or Shareholders, sexual
    harassment, or willful violation of the law
                                                   (other than a violation of a traffic law or
    similar minor offense), where any such beha
                                                      vior in any manner adversely affects the
    Company's business or reputation, shall
                                                     trigger an optional buy-back of such
    Shareholder's stock. In the event any Share
                                                holder has been convicted of a felony or has
    engaged in a manner prohibited by this
                                                 paragraph, such Shareholder, his personal
    representative, or any other Shareholder shall
                                                    give written notice to the Company and all
    Shareholders in accordance with Parag
                                              raph 14(e) ("Notice of Buy-Back"). By
    notice, the offending Shareholder shall be                                             such
                                               deemed to have offered to sell his or her
                                                                                         shares
    at the price and on the terms provided in
                                              this Agreement. The Company and the other
    Shareholders shall have the option for 90 days
                                                   following notice of any such event(s) to
    purchase all or any part of the shares owned
                                                   by the Shareholder. The option shall be
    exercisable first by the Company and there
                                                after by the remaining Shareholders in the
    manner provided by Paragraph 9(a) above
                                            . In the event this option is not exercised
   the shares owned by the offending                                                    for all
                                     Shareholder, the offending Shareholde
                                                                           r or          the
   offending Shareholder's successor in interest
                                                 will continue holding such remaining shares
   subje ct to this Agreement.


                                 c.    Purchase   on       Certain   Other   Events.   In   the
                                                                                           t any  even
   Shareholder is adjudicated a bankrupt, wheth
                                                    er voluntarily or involuntarily, or makes
   assignment for the benefit of creditors, or                                                an
                                               files a petition seeking to force the involuntar
   winding up and dissolution of the Comp                                                       y
                                                 any, or if substantially all property of
                                                                                             any
   Shareholder is levied on and sold in a judic
                                                   ial proceeding, the Company and the other
   Shareholders shall have the option for 90 days
                                                   following notice of any such event(s) to
   purchase all or any part of the shares owne
                                               d by the Shareholder. Any Shareholder who
   has information that would reasonably cause
                                                 the Shareholder to believe that his or her
   shares would be transferred involuntarily
                                             or by operation of law, or upon the happ
   of any of the above described events, shall                                        ening
                                                give written notice to the Company and
   other Shareholders in accordance with                                                    the
                                         Paragraph 14(e) ("Notice of Buy-Back"),
                                                                                     and shall
   offer or shall be deemed to have offered
                                            to sell his or her shares at the price and
   terms provide in this Agreement (If no                                              on the
                                          notice is given by the Shareholder, the
                                                                                    Company
   or any other Shareholder may give such
                                            notice in lieu thereof, and such notice
                                                                                     will then
  constitute the "Notice of Buy-Back"). The
                                                   option shall be exercisable first by the
  Company and thereafter by the remaining
                                                 Shareholders in the manner provided by
  Paragraph 9(a) above. In the event this optio
                                                n is not exercised as to all the shares owne
                                                                                             d



                                                       6
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 134 of 147


     by the Shareholder, the Shareholder or Shareholde
                                                         r's successor in interest will continue
     holding such remaining shares subject to this Agree
                                                         ment.

                               d. Purchase on Death. The Company shall have
                                                                                   the option, for
    a period commencing with the death of any
                                                     Shareholder and ending 90 days after the
    death, to purchase all or any part of the shares
                                                     owned by the decedent, at the price and on
    the terms provided ill this Agreement. The option
                                                           shall be exercised by giving notice to
    the decedent's estate or other successor in intere
                                                       st in accordance with Paragraph 14(e). If
    the option is hot exercised within that 90-da
                                                      y period as to all shares owned by the
    decedent, the surviving Shareholders shall
                                               have the option, for 30 days commencing with
    the end of that 90-day period to purchase
                                                  all or any part of the shares owned by the
    decedent, at the price and on the terms provid
                                                    ed in this Agreement. The option shall be
    exercised by giving notice, in accordance
                                                   with Paragraph 14(c), to the executor or
    administrator, stating the number of shares to
                                                    which it is exercised. If notices of exercise
    from the surviving Shareholders specify in
                                                 the aggregate more shares than are available
    for purchase by the Shareholders, each Share
                                                   holder shall have priority, up to the number
    of shares specified in his or her notice, to
                                                   purchase the available shares in the same
    proportion that the number of the Company's
                                                    shares he or she holds bears to the number
    of the Company's shares held by all Shareholde
                                                       rs electing to purchase. The shares not
    purchased on such a priority basis shall be
                                                allocated in one or more successive alloca
                                                                                           tions
    to those Shareholders electing to purchase more
                                                          than the number of shares to which they
    have a priority right, up to the number of share
                                                         s specified in their respective notices, in
    the proportion that the number of shares
                                                   held by each of them bears to the number
                                                                                                  of
    shares held by all of them. In the event this
                                                      option is not exercised as to all the shares
    owned by the decedent, the decedent's estate
                                                     will hold those shares, and such shares shall
    inure to the benefit of heirs, subject to the provis
                                                         ions of this Agreement.

                             e. Purchase on Termination of Employme
                                                                     nt. In the event any
   employee Shareholder is no longer emplo
                                             yed by the Company because of voluntary
   termination, or termination by the Company
                                               for Cause (the term "Cause" as defined in
   the then applicable employment agreement
                                            between Company and the relevant emplo
                                                                                            yee
    Shareholder, except that irrespective of such
                                                      definition, it shall not include physical
    and/or mental disability), the Company and
                                                   the remaining Shareholders shall have the
    option for 90 days following notice of any
                                               such event(s) to purchase all or any pari of
    shares owned by the terminated employee                                                  the
                                                  Shareholder. Notice of the triggering event
    shall be given to the Company and the other
                                                   Shareholders in accordance with Paragraph
    14(e) ("Notice of Buy-Back"). The option
                                               shall be exercisable first by the Company and
   thereafter by the remaining Shareholders
                                                 in the manner provided by Paragraph 9(a)
   above. In the event this option is not
                                              exercised as to all the shares owned by
                                                                                            the
   terminated employee Shareholder, the
                                                terminated employee Shareholder or the
   terminated employee Shareholder's successor
                                                      in interest will continue holding such
   remaining shares subject to this Agreement.


                  Notwithstanding anything to the contrary in
                                                                 this Agreement or applicable
   laws, and to the fullest extent permissible under
                                                     the law, an employee Shareholder whose




                                                 7
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 135 of 147


     employment terminates because of termination by
                                                           the Company for cause at any time,
     shall forfeit any and all shareholder rights immediately
                                                              upon termination of employment.

                                   f.    Purchase on Total Disability. If any Shareholder
                                                                                          (whether
     or not an employee Shareholder) becomes physic
                                                    ally or mentally incapacitated (as
     defined below) for more than one-hundred-twenly (120) days during
                                                                       any roiling 365 day
    period (whether or not consecutive) ("Incapacity" or "Incap
                                                                   acitated") (such initial 120
    day period defined herein as "Period of Initial Incap
                                                            acity"), and which Incapacity is
    likely in the opinion of a physician ("Designated Physi
                                                            cian") mutually designated by the
    incapacitated Shareholder, or his personal repres
                                                       entative or agent, and the Company, to
    persist for an additional ninety (90) days or more
                                                        beyond the Period of Initial Incapacity
    (such determination made no earlier than the end of
                                                        the Period of Initial Incapacity), the
    Company and the remaining Shareholders shall have
                                                       the option for 90 days following the
    physician determination ("Buy Back Period") to purcha
                                                           se all or any part of the shares
    owned by the incapacitated Shareholder. Notice
                                                   shall be given to the Company and the
    other Shareholders in accordance with paragr
                                                 aph 14(e) ("Notice of Buy-Back"). The
    option shall be exercisable first by the Comp
                                                  any and thereafter by the remaining
    Shareholders in the manner provided by Paragraph
                                                        9(a) above. In the event this option is
    not exercised as to all the shares owned
                                                    by the incapacitated Shareholder, the
    incapacitated Shareholder or the incapacitated
                                                    Shareholder's successor in interest will
    continue holding such remaining shares subject
                                                   to this Agreement.

                   A Shareholder shall be deemed Incapacitated
                                                               where (a) the person             is
    unable to provide properly for that person's own
                                                       needs for physical health, food, clothing,
    or shelter; to manage substantially that person's
                                                      own financial resources; or to resist fraud
    or undue influence; and/or (b) either a medical
                                                      doctor, board-certified neuropsychologist,
    or a board-certified psychiatrist, not related
                                                      by blood or marriage to any Company
    shareholder, officer, or director, examines such
                                                        person and declares under penalty of
   perjury that such person is either temporarily or
                                                     permanently incapacitated, according to
   generally accepted medical definitions.


                   If during the Buy Back Period, but prior to a
                                                                 Notice of Buy-Back being
   given,   the Designated Physician determines that the
                                                                Shareholder is no longer
   Incapacitated, and in the case of an employee Share
                                                       holder such Shareholder in fact fully
   resumes his or her regular duties in Company,
                                                 then the Buy Back Period shall be
   terminated (subject to any future incapacity, which
                                                       shall trigger this clause anew).

                              g.        Multiple Triggers. Should a trigger for optional purcha
   by the Company and/or Shareholders arise while                                         se
                                                    another trigger has already arisen as to
   the same Shareholder (e.g., a Shareholder-empl
                                                  oyee is terminated for cause two weeks
   after the Shareholder's felony conviction),
                                                   the Company and/or Shareholders may
   purchase under either trigger. The first Notice of
                                                      Buy-Back communicated in accordance
   with Paragraph 14(e) shall control, except that
                                                   a subsequent Notice of Buy-Back shall
   control where (i) it is communicated after
                                                    the first Notice of Buy-Back, and (ii)
   specifically confirms the intent of it controlling
                                                      and replacing the first notice due to an
   additional trigger. In any event, no Notice of
                                                       Buy-Back shall be valid unless it is



                                                     8
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 136 of 147


    communicated in a timely fashion based on such releva
                                                          nt timelines (if any) as may be
    stated in this Agreement and as may be applicable to
                                                         the relevant trigger.

                             h. Community Property Interest. In all cases where
                                                                                purchase
    of shares is authorized in this Agreement, if the
                                                      shares are in whole or in part a
    community property asset, then the community prope
                                                       rty interest of the surviving spouse
    is also subject to purchase.

                        10, Purchase Related Provisions

    Valuation. The purchase price per share to be paid
                                                        for shares subject to this Agreement
    shall be determined by dividing the net income of the
                                                          Company for the Company's prior
    Fiscal year by the number of outstanding shares issues
                                                            to Shareholders. In determining
    the net income for purposes of valuation, the incom
                                                            e of any shareholders shall be
    normalized to the average income for such shareholders
                                                             over the prior three fiscal years.
    This method shall apply to all valuation including
                                                         but not limited to any "fair value"
    determinations under applicable law.


                               a. Payment and Transfer of Shares. On the occurr
                                                                                      ence of any
    event that leads to the purchase of shares under
                                                        this Agreement, the consideration to be
    paid for the shares shall be paid to the transferring
                                                           Shareholder or to his or her estate, as
    the case may be. If the event that leads to the purcha
                                                            se is the death of a Shareholder, the
    Company or the surviving Shareholders shall
                                                       file the necessary proofs of death and
    collect the proceeds of any outstanding insurance
                                                            policies on the life of the deceased
    Shareholder   as   covered     by   this   Agreement   (if any).   The   decedent's   personal
    representative shall apply for and obtain any necess
                                                          ary court approval or confirmation of
    the sale of the decedent's shares under this Agreement.
                                                              In all events, consideration for the
    shares shall be delivered as soon as practicable
                                                         to the person entitled to it, and the
    Secretary of the Company shall cause the certificates
                                                           representing the purchased shares to
   be properly endorsed and, on compliance with
                                                     any and all provisions in this Agreement
   (including paragraph 10(e)), shall issue new certific
                                                         ate(s) in the name of the purchaser or
   purchasers. If the purchase price exceeds the amoun
                                                         t of insurance proceeds, the purchaser
   or purchasers shall pay the purchase price in cash
                                                        up to the full amount of the insurance
   proceeds and shall pay the balance of the purcha
                                                      se price in cash or under a promissory
   note. If the insurance proceeds exceed the purchase
                                                          price, the excess shall be paid to the
   insured or the beneficiary of the policy.


                       In the event that a selling Shareholder shall fail to
                                                                             produce or deliver
   the stock certificate or certificates representing
                                                      the share of stock involved, duly endorsed
   for transfer, then the purchase price (consisting of cash
                                                             and/or a promissory note) for the
   shares of stock may be tendered and delivered
                                                 by the purchaser to the secretary of the
   Company for the account and benefit of the selling
                                                      Shareholder, and the selling
   Shareholder shall be notified in writing of that
                                                    action by the purchaser. Such tender and
   delivery shall constitute valid payment for the shares
                                                           of stock, and the purchase of the
   shares shall be deemed thereby to have been fully
                                                     effected, so that all right, title, and
   interest in and to the shares of stock so purcha
                                                    sed shall be considered vested in the




                                                   9
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 137 of 147


    purchaser, and all rights of the selling Shareholder, or any transfer
                                                                             ee, assignee, or any
    other person having any interest in those shares of stock, shall cease
                                                                             and terminate except
    only for the right, if any, to receive the purchase price for the
                                                                      stock and the right to have
    the stock deposited to secure the payment of the purchase
                                                                        price. The secretary, as
    attorney-in-fact for and in the name of the selling Shareholder,
                                                                        shall cause the shares of
    stock so purchased to be transferred on the books of the Compa
                                                                        ny to the purchaser. The
    purchase price, as determined and paid in accordance with these terms,
                                                                                 shall be payable
    to the selling Shareholder only on delivery of a stock certificate for
                                                                            the shares of stock to
    be purchased, duly endorsed for transfer, together with the payme
                                                                              nt of all costs and
    expenses of the Company incurred in connection with the transac
                                                                         tion. In the event that a
    selling Shareholder shall fail to deliver a stock certificate for
                                                                       the shares of stock to be
    purchased, duly endorsed for transfer, together with the
                                                                     payment of all costs and
    expenses of the Company incurred in connection with the transac
                                                                         tion, and therefore fails
    to collect the purchase price that had been tendered to the
                                                                secretary of the Company for
    180 days from the date the selling Shareholder received notice
                                                                     of such tender, whether
    due to unavailability or for any other reason, and should the
                                                                  purchaser be the Company,
    the secretary of the Company may void any tendered check,
                                                               and keep the debt on its book
    by book entry only until such time, if any, that selling
                                                             Shareholder complies with the
    requirements herein.


                      Each Shareholder does hereby irrevocably appoint and
                                                                                designate the
    secretary of the Company, and his or her respective
                                                                successor in office, as the
    Shareholder's attorney-in-fact on the Shareholder's behalf,
                                                                      and on behalf of the
    Shareholder's estate and personal representative, to effect
                                                                the transfer of the shares of
    stock on the books of the Company in the manner provided above.


                                b. Notes and Security. To the extent otherwise permissible
                                                                                           by
    the terms of this Agreement, any deferred portion of the
                                                             purchase price for any shares
    purchased under this Agreement shall be represented by a promis
                                                                    sory note executed by
    all the purchasing Shareholders, providing for joint
                                                             and several liability. Each maker
    agrees to pay his or her pro-rata portion of each installm
                                                               ent of principal and interest as it
    falls due. The note shall provide for payment of princip
                                                                    al in ten equal quarterly
    installments   with   interest on   the unpaid balance at the      then applicable average
   commercial lending rate available at commercial banks,
                                                             with full privilege of prepayment
   of all or any part of the principal at any time without penalty
                                                                   or bonus. Any prepaid sums
   shall be applied against the installments thereafter falling
                                                                  due in Inverse order of their
   maturity, or against all the remaining installments equally
                                                                 , at the option of the payers.
   The note shall provide that if default occurs, at the election of
                                                                     the holder the entire sum of
   principal and interest will immediately be due and payable
                                                              and that the makers shall pay
   reasonable attorney fees to the holder if suit is commenced
                                                                  because of default. The note
   shall be secured by a pledge of all the shares being purchas
                                                                ed in the transaction to which
   the note relates and of all other shares owned by the purcha
                                                                sing Shareholders. The parties
   shall agree upon the pledgeholder, and the pledge agreem
                                                             ent shall contain such other
   terms and provisions as may be customary and reasona
                                                        ble. As long as no default occurs
   in payments on the note, the purchasers shall be entitled
                                                             to vote the shares; however,
   dividends shall be paid to the holder of the note as a
                                                            prepayment of principal. The




                                                 10
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 138 of 147


    purchasers shall expressly waive demand, notice of defau
                                                                 lt, and notice of sale, and they
    shall consent to public or private sale of the shares
                                                           in a default, in mass or in lots at the
    option of the pledgeholder, and the seller shall have the
                                                              right to purchase at the sale.

                              c. Administrative Approvals. The Company agrees
                                                                                   to apply
    for, and use its best efforts to obtain, all gover
                                                       nmental and administrative approvals
    required in connection with the purchase and sale of
                                                         shares under this Agreement. The
    Shareholders agree to cooperate in obtaining the
                                                        approvals and to execute any and all
    documents that they may be required to execute
                                                       in connection with the approvals. The
    Company shall pay all costs and filing fees in conne
                                                         ction with obtaining the approvals.

                      1 1 . Termination. This Agreement shall termin
                                                                     ate on the earlier of (a)
    the written agreement of the Company and
                                                      all Shareholders, (b) the dissolution,
    bankruptcy, or insolvency of the Company,
                                                  (c) at such time as only one Shareholder
    remains, (d) the effective date of the first registration
                                                              statement filed under the Securities
   Act of 1933 (as amended, the "Securities
                                                 Act"), with the Securities and Exchange
   Commission relative to the Company's equity
                                                   securities, with aggregate net proceeds to
   the Company of more than $1,000,000 at
                                                    a pre-offering valuation of more than
   $5,000,000 (a " QIPO ") or (e) upon the occurr
                                                 ence of the merger or consolidation of the
   Company into, or the sale of all or substantial
                                                   ly all of the Company's assets to another
   corporation, unless the shareholders of the Comp
                                                     any shall own at least 51% of the capital
   stock of such other corporation immediately after
                                                     such merger, consolidation or sale (a
   "M&A").

                       12. Shareholder Will. Each Shareholder agrees to
                                                                        include in his or her
   will a direction and authorization to his or her
                                                    executor to comply with the provisions of
   this Agreement and to sell his or her shares in
                                                   accordance with this Agreement. However,
   the failure of any Shareholder to do so shall not
                                                     affect the validity or enforceability of this
   Agreement.


                     13. Drag-Alone Obligation. Until the date of a
                                                                    QIPO, if one or more
   Shareholders intend to make a Control Transfer
                                                  (as defined below) for consideration to
   any person or entity or group of related person
                                                     s or entities, wherein such one or more
   Shareholders collectively own directly or benef
                                                      icially at least 70% of the outstanding
   capital stock of the Company on a fully-diluted
                                                        basis, then upon notice to each non-
   transferring Shareholder, the transferring Share
                                                    holder(s) (for purposes of this Section 13,
   the "Dragging Shareholder") may cause each
                                                     non-transferring Shareholder to sell the
   shares of the Company owned by it as provided
                                                 in this Section 13.              The Dragging
   Shareholder will notify each non-transferring
                                                    Shareholder in writing (the Drag-Along
   Notice") of such intended transfer and the exerci
                                                      se of its rights hereunder at least thirty
   (30) days prior to the proposed date for the consu
                                                       mmation of such transfer, which notice
   will contain all of the material terms of the
                                                  transfer, including, without limitation, the
  name and address of the prospective purchaser(s
                                                    ), the type and number of shares of the
  Company's stock to be sold, the purchase
                                                price and other terms and conditions of
  payment (or the basis for determining the purcha
                                                   se price and other terms and conditions).
  The non-transferring Shareholders will be requir
                                                    ed to sell all of the shares of Common




                                                11
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 139 of 147


      Stock of the Company owned by such
                                              non-transferring Shareholders. "Contro
      means a sale, exchange or other                                                   l Transfer"
                                         transfer by one or more Shareholders
     private sale or other transaction                                               purs  uant to a
                                          or series of transactions (other than
     registered public offering) of an aggr                                         pursuant to a
                                              egate of more than ninety percent
     outstanding shares of the Company                                               (90%) of the
                                           to any person or entity. Any transfer
     Section 13 will be on the some term                                          purs  uant to this
                                           s and conditions, and for the same
     share, as the transfer by the Dragging                                    cons   ideration per
                                              Shareholder that is the subject matter
     Along Notice. Notwithstanding the                                                 of the Drag-
                                            foregoing, no Shareholder may exer
     along rights under this Section 13                                             cise    its drag-
                                         in a transaction with an affiliate of
     unless the purchase price for each                                        such    Shareholder
                                          share of the Company's stock is equa
     could be obtained in an arm                                                  l to   that which
                                    s' length transaction.

                        14. Miscellaneous Matters.


                             a. Agreement to Perform Necessa
    Agreement agrees to perform any                                ry Acts. Each party to this
                                     further acts and execute and deliv
    may be reasonably necessary to carr                                 er any documents that
                                       y out the provisions of this Agreeme
                                                                             nt.

                               b. Amendments. The provision
                                                                 s of this Agreement may be
    waived, altered, amended, or repe
                                      aled, in whole or in part, only on
    all parties to this Agreement.                                       the written consent of



                               c. Successors and Assigns. This
                                                                 Agreement shall be binding
    on and enforceable by and agai
                                       nst the parties to it and their
    representatives, successors, and assig                             respective heirs, legal
                                           ns.

                               d.    Validity.All provisions of this Agreement
    divisible, and if any part is held inva                                      are separate and
                                            lid, the remaining provisions shal
    force and effect.                                                          l continue in full


                               e. Notices. All notices, requ
                                                                   est, demands, and other
   communications under this Agre
                                       ement shall be in writing and shal
   been duly given on the date of serv                                      l be deemed to have
                                         ice if served personally on the part
   to be given, or within 72 hours                                            y to whom notice is
                                     after mailing, if mailed to the part
   be given, by first-class mail, regis                                   y to  whom notice is to
                                        tered or certified, postage prepaid,
                                                                               properly addressed
   to the party at the address set forth
                                          on the signature page of this Agre
   address that a party may designate
                                                                             ement, or any other
                                      by written notice to the others,
                                                                       with proof of receipt
   obtained.


                              f.    Attorneys' Fees. If any party to this
   any action, suit, counterclaim                                        Agreement shall bring
                                     or appeal for any relief against
                                                                          the other (including
   arbitration), declaratory or otherwis
                                         e, to enforce the terms hereof or
   hereunder (collectively, an "Action                                         to declare rights
                                       "), it is the express intent of the
   party, regardless of                                                     part ies that neither
                        who is deemed prevailing,   shall be entitled to recover as
  such Action its attorneys' fees and                                               part of any
                                      costs, including any fees and costs
                                                                           incurred in bringing




                                                  12
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 140 of 147


     and prosecuting such Action and/or
                                        enforcing any order, judgment, ruling
     granted as                                                               or award
                part of such Action.

                              g. Governing Law. Jurisdiction, and
                                                                   Venue. The laws of the
    State of Vermont shall govern the term
                                            s of this Agreement without reference
    choice of law principles thereof. Any                                             to the
                                          controversy or claim arising out of or
                                                                                 relating to
    this Agreement, or breach thereof, shall
                                             be settled by binding arbitration to be held
    Vermont or                                                                            in
                  such other agreed to location. Judg
                                                         ment upon the award rendered by the
     arbitrators may be entered in any cour
                                                t having jurisdiction thereof. The partie
    accordance with Arbitrator rules, shall                                                     s, in
                                             select arbitrators with qualifications
    within the field of dispute. Each party                                          and   expe  rtise
                                            shali have the ability in their sole discr
    the selection of one (1) arbitrator,                                               etion to  veto
                                            in which case Arbitrator shall offer
    selection. Each party shall have the right                                           alternative
                                                of discovery as set forth in the Federal
    Civil Procedure. Arbitrator shall adm                                                  Rules of
                                              inister the arbitration. The administr
                                                                                         ative fees
    associated with these proceedings shall be shared
                                                      equally by the parties. No attorney fees
    or costs shall be recoverable, as provided
                                               for above.

                               h. Counterparts. This Agreement may
                                                                       be executed in one or
    more counterparts, each of which shall
                                              be deemed an original, but all of whic
    shall constitute one and the same instru                                         h together
                                             ment.

                                i.   Entire Agreeme
                                                 nt. This Agreement constitutes the entire
   agreement between the parties heret
                                       o with respect to the subject matter
                                                                            hereof.

                     15. Additional Terms. As material
                                                          consideration and inducement to
   enter this Agreement, the parties adop
                                          t all terms on the attached Exhibit
                                                                              "B" with the
   explicit intent that such terms shall govern their actio
                                                            ns as shareholders and otherwise.

                                       [Signature Page Follows]




                                                 13
         ...mM

                                                                            https://mail.google.com/_/scs/mail-static/_/js
                                                                                                                          /k=grnail.main.on.93\

       Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 141 of 147




                  IN WITNESS WHEREOF, the parties have execute
                                                              d this Agreement as of the date first
                  shown above.


                                                     company

                 NEWFANE             IN, INC.

                 By:.
                 Name: ROSS CAMERON
                 Title:          President



                 By:
                 Nomc^rEFF F0RT1§
                 Titlei          Sswiary


                                                 SHAREHOLDERS

          ROSS CAME!



          Name: ROSS CAMERON
          Residence Address:
                                                                              rw

          JEFF FORTIS

          By:      Ji
          NarncfJEFF FORTIS^ (JefO»y Fortlo Family Trust)
          Resxicnie Address:



          ALEX F01

          By:
         Name: ALEX FORTIS (AJbx Fortia Family Trust)
         Residence Address:




                                                        14




of 1
  Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 142 of 147


                    SPOUSAL CONSENT TO SHAREHOLD
                                                 ER AGREEMENT




 I am the spouse of
                                               , a shareholder of NEWFANE DESIGN,
                                                                                  INC. I
 acknowledge that I have read the Shareholde
                                             r Agreement ("Agreement") dated
                                                                                  by and
between my spouse (amongst others) and
                                              NEWFANE DESIGN, INC., a Vermont
                                                                                           corporation
("Company"), and that I clearly understan
                                          d its provisions, I am aware that by the provi
                                                                                          sions of the
Agreement, my spouse has agreed to sell
                                        or transfer all his or her interest in the Comp
                                                                                        any, including
any community property interest, in accor
                                         dance with the terms and provisions of the
                                                                                         Agreement. I
hereby expressly approve of, and agree to be boun
                                                  d by, the provisions of the Agreement in its entire
                                                                                                     ty,
including but not limited to, those provisions
                                               relating to the sales and transfers of the intere
                                                                                                 st in the
Company. If I predecease my spouse when
                                              my spouse owns an interest in the Comp
                                                                                          any, I hereby
agree not to devise or bequeath whatever
                                          community property interest I may have
                                                                                    in the Company (if
any) in contravention of this Agreement.



Date:   Rjfi/AQ(^

Signature of Spou

Print Name:




                                                  16
      Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 143 of 147


                                                      Exhibit A

                      IRREVOCABLE PROXY COUPLE
                                               D WITH AN INTEREST


     RECITALS



 A.     Pursuant to the terms of that certain Shar
 "Agreement), the undersigned desires to
                                                   eholder Agreement, dated as of
                                            execute this "Irrevocable Proxy": (i) so that
                                                                                                sink
                                                                                                k      (the
 the undersigned refuses or is unable to                                                  in the event that
                                            vote his or her shares as required under
 Agreement, the person holding the title of                                             Section 2 of the
                                            Chief Executive Officer of NEWFANE DES
 "Com  pany"), from time to time (the uC2s{?"),                                            IGN, INC. (the
                                                 can exercise all voting and consent rights
 with the shares of the Company's stock                                                      associated
                                          held by the undersigned to vote such share
 Section 2 of the Agreement; and (ii) to appo                                        s  as required by
                                              int the CEO as irrevocable proxyholder pursu
 terms set forth herein.                                                                     ant to the



 IRREVOCABLE PROXY



  1.      The undersigned hereby revokes all previ
                                                    ous proxies and appoints the CEO as
 vote the undersigned's shares as required                                                 proxyholder to
                                             by Section 2 of the Agreement on or after
 this Irrevocable Proxy and prior to the                                                the date of giving
                                         termination of this Irrevocable Proxy,
                                                                                with the same effect as if
 the undersigned had personally voted
                                        his or her shares.

 2.      The    undersigned   authorizes and directs the         proxyholder to   file   this   Irrevocable Proxy
 appointment with the secretary of the Com
                                           pany.

 3.      This Irrevocable Proxy is coupled with an interest and is irrevocable
 permitted by law); provided however                                              (to the fullest extent
                                     that the CEO shall not be entitled to
                                                                           exercise his or her authority
under this Irrevocable Proxy unless and
                                          until the undersigned refuses or is unab
shares as required under Section 2 of the                                         le to vote his or her
                                          Agreement.

4.       This   Irrevocable   Proxy   Is   given   pursuant to   Vermont   law to   secure the
                                                                                       undersigned's
performance of its obligations under the
                                         Agreement and will remain irrevocable
undersigned is no longer bound by the terms                                    until such time as the
                                            of the Agreement.

5.       If this Irrevocable Proxy is held invalid
                                                   or unenforceable, the intent of the partie
                                                                                              s shall govern.


This Proxy may not be assigned or other
                                        wise transferred, and any purported assig
this provision shall be void.                                                    nment in violation of
                               Notwithstanding the foregoing, any
                                                                      obligation of the undersigned
hereunder shall be binding upon the succe
                                          ssors and assigns of the undersigned.


Dated:



                                                        17
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 144 of 147



                              .

Print Name:      frotf




Number Md Deseription bf Shares:
                                                   (   ) Shares of Common Stock
                                     V00\
                                                JefF
              5lwri$                 77

                                   j 5^0    $k*re%




                                           is
     Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 145 of 147


                                    NEWFANE DESIGN, INC.
                  AMENDMENT NO. 1 TO SHAREHOLDER AGREEMENT


The Shareholder Agreement dated as of August 8, 2016 by and among NEWFANE DESIGN, INC.
and the undersigned Shareholders is hereby amended, effective as of December 15, 2017, as
follows:


1.       The Company has been reincorporated in Delaware with a new name, "Warrior Trading,
         Inc." The Company has retained, and continues to operate under, its existing Federal
         Employer Identification Number (XX-XXXXXXX). All references to the Company in this
         Agreement refer to Warrior Trading, Inc., a Delaware corporation, where applicable.


2.       Section 2 of the Agreement is amended to read in its entirety as follows:


         "2.    Election of Directors. Pursuant to the Certificate of Incorporation (the "Articles")
         and Bylaws of the Company the number of directors to comprise the Company's Board of
         directors (the "Board") will be that number mutually agreed by the Shareholders, subject
         to the provisions of Section 2. a. and 2.b. below. Each Shareholder hereby agrees that from
         and after execution of this Agreement and until the termination of this Agreement, each
         Shareholder will vote all shares of the capital stock of the Company which are voting shares
         and any other voting securities of the Company over which such Shareholder has voting
         control or are owned by such Shareholder beneficially or of record, on the record date fixed
         for a determination of those Shareholders entitled to vote in any election of directors of the
         Company, or will cause such shares to be voted and shall take all other necessary or
         desirable actions within such Shareholders' control (including in his or her capacity as a
         shareholder, director, member of a board committee or officer of the Company or
         otherwise, and including, without limitation, attendance at meetings in person or by proxy
         for purposes of obtaining a quorum and execution of written consents in lieu of meetings),
         and the Company shall take all necessary or desirable actions within its control (including,
         without limitation, calling special Board and Shareholder meetings), so that:


                a.      The authorized number of directors on the Board be established and remain
                        at a number mutually agreed by the Shareholders;


                b.      Ross Cameron shall have the right to nominate and appoint two-thirds of
                        the directors constituting the Board, and (ii) Jeff Fortis shall have the right
                        to nominate and appoint one-third of the directors constituting the Board.


3.       The first two sentences of Section 14. g of the Agreement are amended to read in their
entirety as follows:


         "g-    Governing Law, Jurisdiction and Venue. The laws of the State of Delaware shall
         govern the terms of this Agreement without reference to the choice of law principles
         thereof. Any controversy or claim arising out of or relating to this Agreement, or breach
         thereof, shall be settled by binding arbitration to be held in Delaware or such other agreed
         location."



Amdt2SHAgmt
     Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 146 of 147



4.       In all other respects the Agreement shall remain unchanged.    This Amendment may be
executed in multiple counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same document.


                                    [Signature page follows]


COMPANY:                                           SHAREHOLDERS:


NEWFANE DESIGN, INC.                               ROSS CAMERON


By:                                                By:
         Ross Cameron                                       Ross Cameron
Its President


                                                   JEFF FORTIS


By:                                                By-
         Jeff Fortis                                     Jeff Fortis (Jeffrey Fortis Family Trust
Its Secretary



                                                   ALEX FORTIS


                                                   By:
                                                         Alex Fortis (Alex Fortis Family Trust




Amdt2SHAgmt                                 -2-
Case 2:19-cv-00627-MCE-KJN Document 5-10 Filed 05/03/19 Page 147 of 147




            thereof, shall be settled by binding arbitration to be
                                                                   held, in Delaware or such other agreed
            location."

   4.     En .it] other respects the Agreement shall remain
                                                             unchanged This Amendment may be
   executed in multiple counterparts, each of which
                                                      will be deemed an original, and at! of which
   together will constitute otic anil the same
                                               document.


                                                       [Signature page follows]

   COMPANY:
                                                                      SHAREHOLDERS:

  NEWPANK DESJ#k\ QC.
                                                                      ROSS CAMEROfr
  By;                  a          ^           , ...                   By:
           Rents Cameron
                                                                               RoSs Cameron
  Its President

                       /                        4
                                                   /                  JEFF FORTfe
                 '5*                  7        :
                                                                                         .1 ,
  By:       t?             . A—           A
                                                                      By.
        J/ictt Fryriis            y                                         JctTS-j^is (Jeffrey lytis Family Trust
                                                   J
  its Secretary



                                                                     ALEX FOKt/S

                                                                     By:
                                                                            Alex FAriis (Xtcx PorliyFamily Trust




 AmUfiSltAfimi
                                                             -3-
